EXHIBIT 10.2

EXECUTION COPY

RECEIVABLES FINANCING AGREEMENT

Dated as of December 5, 2014

by and among

QUINTILES FUNDING LLC,

as Borrower,

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

QUINTILES, INC.,

as initial Servicer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I    DEFINITIONS

     1     

SECTION 1.01.

   Certain Defined Terms      1     

SECTION 1.02.

   Other Interpretative Matters      29   

ARTICLE II     TERMS OF THE LOANS

     29     

SECTION 2.01.

   Term Loan Facility      29     

SECTION 2.02.

   Revolving Loan Facility      30     

SECTION 2.03.

   Making Revolving Loans; Repayment of Loans      30     

SECTION 2.04.

   Interest and Fees      31     

SECTION 2.05.

   Records of Loans      32   

ARTICLE III     [RESERVED]

     32   

ARTICLE IV     SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

     32     

SECTION 4.01.

   Settlement Procedures      32     

SECTION 4.02.

   Payments and Computations, Etc      35   

ARTICLE V     INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY
INTEREST

     36     

SECTION 5.01.

   Increased Costs      36     

SECTION 5.02.

   Funding Losses      37     

SECTION 5.03.

   Taxes      38     

SECTION 5.04.

   Inability to Determine Euro-Rate; Change in Legality      42     

SECTION 5.05.

   Security Interest      43     

SECTION 5.06.

   Mitigation Obligations; Replacement of Lenders      44   

ARTICLE VI     CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

     45     

SECTION 6.01.

   Conditions Precedent to Effectiveness and the Initial Credit Extension     
45     

SECTION 6.02.

   Conditions Precedent to All Credit Extensions      45     

SECTION 6.03.

   Conditions Precedent to All Releases      46   

ARTICLE VII     REPRESENTATIONS AND WARRANTIES

     46     

SECTION 7.01.

   Representations and Warranties of the Borrower      46     

SECTION 7.02.

   Representations and Warranties of the Servicer      51   

ARTICLE VIII     COVENANTS

     55     

SECTION 8.01.

   Covenants of the Borrower      55   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     SECTION 8.02.    Covenants of the Servicer      63     

SECTION 8.03.

   Separate Existence of the Borrower      68   

ARTICLE IX     ADMINISTRATION AND COLLECTION OF RECEIVABLES

     72     

SECTION 9.01.

   Appointment of the Servicer      72     

SECTION 9.02.

   Duties of the Servicer      73     

SECTION 9.03.

   Lock-Box Account Arrangements      74     

SECTION 9.04.

   Enforcement Rights      74     

SECTION 9.05.

   Responsibilities of the Borrower      76     

SECTION 9.06.

   Servicing Fee      76   

ARTICLE X     EVENTS OF DEFAULT

     77     

SECTION 10.01.

   Events of Default      77   

ARTICLE XI     THE ADMINISTRATIVE AGENT

     81     

SECTION 11.01.

   Authorization and Action      81     

SECTION 11.02.

   Administrative Agent’s Reliance, Etc      81     

SECTION 11.03.

   Administrative Agent and Affiliates      81     

SECTION 11.04.

   Indemnification of Administrative Agent      82     

SECTION 11.05.

   Delegation of Duties      82     

SECTION 11.06.

   Action or Inaction by Administrative Agent      82     

SECTION 11.07.

   Notice of Events of Default; Action by Administrative Agent      82     

SECTION 11.08.

   Non-Reliance on Administrative Agent and Other Parties      83     

SECTION 11.09.

   Successor Administrative Agent      83   

ARTICLE XII     [RESERVED]

     83   

ARTICLE XIII     INDEMNIFICATION

     84     

SECTION 13.01.

   Indemnities by the Borrower      84     

SECTION 13.02.

   Indemnification by the Servicer      86   

ARTICLE XIV     MISCELLANEOUS

     88     

SECTION 14.01.

   Amendments, Etc      88     

SECTION 14.02.

   Notices, Etc      88     

SECTION 14.03.

   Assignability; Addition of Lenders      89   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     SECTION 14.04.    Costs and Expenses      91     

SECTION 14.05.

   No Proceedings      92     

SECTION 14.06.

   Confidentiality      92     

SECTION 14.07.

   GOVERNING LAW      93     

SECTION 14.08.

   Execution in Counterparts      93     

SECTION 14.09.

   Integration; Binding Effect; Survival of Termination      93     

SECTION 14.10.

   CONSENT TO JURISDICTION      94     

SECTION 14.11.

   WAIVER OF JURY TRIAL      94     

SECTION 14.12.

   Ratable Payments      94     

SECTION 14.13.

   Limitation of Liability      95     

SECTION 14.14.

   Intent of the Parties      95     

SECTION 14.15.

   USA Patriot Act      95     

SECTION 14.16.

   Right of Setoff      96     

SECTION 14.17.

   Severability      96     

SECTION 14.18.

   Mutual Negotiations      96     

SECTION 14.19.

   Captions and Cross References      96   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

EXHIBITS

    

EXHIBIT A

  –    Form of Revolving Loan Request

EXHIBIT B

  –    Form of Assignment and Acceptance Agreement

EXHIBIT C

  –    Form of Assumption Agreement

EXHIBIT D

  –    [Reserved]

EXHIBIT E

  –    Credit and Collection Policy

EXHIBIT F

  –    Form of Information Package

EXHIBIT G

  –    Form of Compliance Certificate

EXHIBIT H

  –    Closing Memorandum

EXHIBIT I

  –    Form of Bi-Weekly Report

EXHIBIT J

  –    Form of Term Loan Repayment Notice

SCHEDULES

    

SCHEDULE I

  –    Commitments

SCHEDULE II

  –    Lock-Boxes, Lock-Box Accounts and Lock-Box Banks

SCHEDULE III

  –    Notice Addresses

SCHEDULE IV

  –    Term Loan Account

SCHEDULE V

  –    Chattel Paper Location

SCHEDULE VI

  –    Eligible Foreign Currency

 

-iv-



--------------------------------------------------------------------------------

This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
December 5, 2014, by and among the following parties:

(i) QUINTILES FUNDING LLC, a North Carolina limited liability company, as
Borrower (together with its successors and assigns, the “Borrower”);

(ii) the Persons from time to time party hereto as Lenders;

(iii) PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent; and

(iv) QUINTILES, INC., a North Carolina corporation, in its individual capacity
(“QINC”) and as initial Servicer (in such capacity, together with its successors
and assigns in such capacity, the “Servicer”).

PRELIMINARY STATEMENTS

The Borrower has acquired, and will acquire from time to time, Receivables from
the Originator(s) pursuant to the Purchase and Sale Agreement. The Borrower has
requested that the Lenders make Loans from time to time to the Borrower, on the
terms, and subject to the conditions set forth herein, secured by, among other
things, the Receivables.

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Adjusted LIBOR” means with respect to any Interest Period, the interest rate
per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate of interest determined by the Administrative Agent (which
determination shall be conclusive absent manifest error) to be the rate per
annum for deposits in U.S. dollars as reported by Bloomberg Finance L.P. and
shown on US0001M Screen as the composite offered rate for London interbank
deposits for such period (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at or about 11:00 a.m. (London time) on the Business
Day which is two (2) Business Days prior to the first day of such Interest
Period for an amount comparable to the Portion of Capital to be funded at the
Adjusted LIBOR during such Interest Period, by (ii) a number equal to 1.00 minus
the Euro-Rate Reserve Percentage. The calculation of Adjusted LIBOR may also be
expressed by the following formula:



--------------------------------------------------------------------------------

    Composite of London interbank offered rates shown on      

Bloomberg Finance L.P. Screen US0001M

or appropriate successor

  Adjusted LIBOR   =  

 

      1.00 - Euro-Rate Reserve Percentage  

Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of Adjusted LIBOR as determined or
adjusted in accordance herewith (which determination shall be conclusive absent
manifest error).

“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article XI or Section 14.03(f).

“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge, lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing); it being understood
that any thereof in favor of, or assigned to, the Administrative Agent (for the
benefit of the Secured Parties) shall not constitute an Adverse Claim.

“Advisors” has the meaning set forth in Section 14.06(c).

“Affected Person” means each Credit Party and each of their respective
Affiliates.

“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a). For purposes of this definition, control of
a Person shall mean the power, direct or indirect: (x) to vote 25% or more of
the securities having ordinary voting power for the election of directors or
managers of such Person or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.

“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders at such time.

“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.

“Aggregate Revolving Capital” means, at any time of determination, the aggregate
outstanding Revolving Capital of all Lenders at such time.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such Applicable Laws, all as amended, supplemented or replaced from
time to time.

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound. For the avoidance of
doubt, FATCA shall constitute an “Applicable Law” for all purposes of this
Agreement.

“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Lender, an Eligible Assignee, and the Administrative
Agent, and, if required, the Borrower, pursuant to which such Eligible Assignee
may become a party to this Agreement, in substantially the form of Exhibit B
hereto.

“Assumption Agreement” has the meaning set forth in Section 14.03(h).

“Attorney Costs” means and includes all fees, costs, expenses and disbursements
of any law firm or other external counsel and all disbursements of internal
counsel.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the highest of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by such Lender or its Affiliate as its “reference rate” or “prime rate”,
as applicable. Such “reference rate” or “prime rate” is set by the applicable
Lender or its Affiliate based upon various factors, including such Person’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above
or below such announced rate, and is not necessarily the lowest rate charged to
any customer;

(b) 0.50% per annum above the latest Federal Funds Rate; and

(c) 0.50% per annum above the Euro-Rate applicable to the Interest Period for
which the Base Rate is then being determined.

“Bi-Weekly Report” means a report, in substantially the form of Exhibit I.

“Borrower” has the meaning specified in the preamble to this Agreement.

 

3



--------------------------------------------------------------------------------

“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).

“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, all Fees and all other amounts due or to become due under the Transaction
Documents (whether in respect of fees, costs, expenses, indemnifications or
otherwise), including, without limitation, interest, fees and other obligations
that accrue after the commencement of any Insolvency Proceeding with respect to
the Borrower (in each case whether or not allowed as a claim in such
proceeding).

“Borrower’s Net Worth” means, at any time of determination, an amount equal to
(i) the aggregate Outstanding Balance of all Pool Receivables at such time,
minus (ii) the sum of (A) the Aggregate Capital at such time, plus (B) the
Aggregate Interest at such time, plus (C) the aggregate accrued and unpaid Fees
at such time, plus (D) the aggregate outstanding principal balance of all
Subordinated Notes at such time, plus (E) the aggregate accrued and unpaid
interest on all Subordinated Notes at such time, plus (F) without duplication,
the aggregate accrued and unpaid other Borrower Obligations at such time.

“Borrowing Base” means, at any time of determination, the amount equal to
(a) the Net Receivables Pool Balance at such time, minus (b) the Total Reserves
at such time, minus (c) the Permitted Adverse Claim Reserve at such time.

“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time, exceeds (b) the Borrowing
Base at such time.

“Breakage Fee” means (i) for any Interest Period for which Interest is computed
by reference to Adjusted LIBOR and a reduction of Capital is made for any reason
on any day other than the last day of the related Interest Period or (ii) to the
extent that the Borrower shall for any reason, fail to borrow on the date
specified by the Borrower in connection with any request for funding pursuant to
Article II of this Agreement, the amount, if any, by which (A) the additional
Interest (calculated without taking into account any Breakage Fee or any
shortened duration of such Interest Period pursuant to the definition thereof)
which would have accrued during such Interest Period on the reductions of
Capital relating to such Interest Period had such reductions not been made (or,
in the case of clause (ii) above, the amounts so failed to be borrowed or
accepted in connection with any such request for funding by the Borrower),
exceeds (B) the income, if any, received by the applicable Lender from the
investment of the proceeds of such reductions of Capital (or such amounts failed
to be borrowed by the Borrower). A certificate as to the amount of any Breakage
Fee (including the computation of such amount) shall be submitted by the
affected Lender to the Borrower and shall be conclusive and binding for all
purposes, absent manifest error.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in Pittsburgh, Pennsylvania,
or New York City, New York and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate, dealings are carried out in the
London interbank market.

“Capital” means, with respect to any Lender, its Term Capital and/or Revolving
Capital, as applicable.

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.

“Change in Control” means the occurrence of any of the following:

(a) QINC ceases to own, directly, 100% of the issued and outstanding Capital
Stock and all other equity interests of the Borrower free and clear of all
Adverse Claims;

(b) Parent ceases to own, directly or indirectly, 100% of the issued and
outstanding Capital Stock and all other equity interests of any Originator, the
Servicer or Quintiles;

(c) a “Change of Control” under and as defined in the Credit Agreement; or

(d) with respect to Parent:

(i) the acquisition by any “person” or “group” (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), other than one or
more “Permitted Holders” (as defined in the Credit Agreement), in a single
transaction or in a related series of transactions, by way of merger,
amalgamation, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision), directly or indirectly, of the greater of
(A) thirty-five percent (35%) or more of the voting power of the then
outstanding Capital Stock of Parent entitled to vote generally in the election
of the directors of Parent and (B) the percentage of the voting power of the
then outstanding Capital Stock of Parent entitled to vote generally in the
election of the directors of the Parent owned, directly or indirectly,
beneficially by the Permitted Holders (as defined in the Credit Agreement); or

(ii) during any period of twelve (12) consecutive calendar months, the board of
directors of Parent shall cease to have as a majority of its members individuals
who either: (i) were directors of Parent on the first day of such period or
(ii) were elected or nominated for election to the board of directors of Parent
at the recommendation of or other approval by at least a majority of the
directors then still in office at the time of such election or nomination who
were directors of Parent on the first day of such period, or whose election or
nomination for election was so approved.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (w) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to the agreements reached by the Basel
Committee on Banking Supervision in “Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems” (as amended, supplemented or
otherwise modified or replaced from time to time), shall in each case be deemed
to be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Closing Date” means December 5, 2014.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” has the meaning set forth in Section 5.05(a).

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Borrower, the Servicer or any other Person on
their behalf in payment of any amounts owed in respect of such Pool Receivable
(including purchase price, finance charges, interest and all other charges), or
applied to amounts owed in respect of such Pool Receivable (including insurance
payments and net proceeds of the sale or other disposition of repossessed goods
or other collateral or property of the related Obligor or any other Person
directly or indirectly liable for the payment of such Pool Receivable and
available to be applied thereon), (b) all Deemed Collections, (c) all proceeds
of all Related Security with respect to such Pool Receivable and (d) all other
proceeds of such Pool Receivable.

“Commitment” means, with respect to any Lender, the maximum aggregate amount
which such Person is obligated to lend or pay hereunder on account of all Loans,
on a combined basis, as set forth on Schedule I or in the Assumption Agreement
or other agreement pursuant to which it became a Lender, as such amount may
(i) be modified in connection with any subsequent assignment pursuant to
Section 14.03 or (ii) decreased to zero in connection with a termination of the
Facility Limit pursuant to Section 2.03(g) or reduced in connection with a
reduction of the Facility Limit pursuant to Section 2.03(f). If the context so
requires, “Commitment” also refers to a Lender’s obligation to make Loans
hereunder in accordance with this Agreement.

 

6



--------------------------------------------------------------------------------

“Concentration Percentage” means (a) except as provided in clause (b) below,
(i) for any Group A Obligor, 17.50%, (ii) for any Group B Obligor, 12.50%,
(iii) for any Group C Obligor, 7.00%, (iv) for the two (2) largest Group D
Obligors (based on Outstanding Balance of their related Receivables), 5.00% and
(v) for any other Group D Obligor, 3.00% and (b) for each of the Obligors listed
in the chart below (each, a “Special Obligor”), the percentage specified in the
chart below for such Special Obligor (the applicable “Special Concentration
Limit”); provided, however, that the Administrative Agent (with the prior
written consent of each Lender) may approve higher “Concentration Percentages”
for selected Obligors; provided, further, that the Administrative Agent may,
upon not less than five (5) Business Days’ notice to the Borrower, cancel or
reduce the Special Concentration Limit with respect to any or all Special
Obligors, in which case the Concentration Percentage for such Special Obligor(s)
shall be determined pursuant to clause (a) above. In the event that any other
Obligor is or becomes an Affiliate of a Special Obligor, the Special
Concentration Limit shall apply to both such Obligor and such Special Obligor
and shall be calculated as if such Obligor and such Special Obligor were a
single Obligor. As of the Closing Date, no Special Obligors exist.

 

Special Obligor

  

Special Concentration Limit

None.

   N/A%

“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the five (5) largest Obligor Percentages of the Group
D Obligors, (b) the sum of the three (3) largest Obligor Percentages of the
Group C Obligors, (c) the sum of the two (2) largest Obligor Percentage of the
Group B Obligors and (d) the largest Obligor Percentage of the Group A Obligors.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings, pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

“Covered Entity” shall mean (a) each of Borrower, the Servicer, each Originator,
the Parent and each of Parent’s Subsidiaries and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

7



--------------------------------------------------------------------------------

“Credit Agreement” means that certain Credit Agreement, dated as of June 8,
2011, among Quintiles, as borrower, JPMorgan Chase Bank, N.A., as administrative
agent, the other lenders party thereto, and the other parties thereto, as
amended through the date hereof but without giving effect to any termination
thereof or any additional amendment, restatement, supplement or other
modification occurring after the date hereof.

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date and described in Exhibit E, as modified in compliance
with this Agreement.

“Credit Extension” means the making of any Loan.

“Credit Party” means each Lender and the Administrative Agent.

“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables (other than any Unbilled Receivables) as of the
last day of each of the three most recent Fiscal Months ended on the last day of
such Fiscal Month, divided by (b) (i) the aggregate initial Outstanding Balance
of all Pool Receivables (other than any Unbilled Receivables) generated by the
Originators during the three most recent Fiscal Months ended on the last day of
such Fiscal Month, divided by (ii) 90.

“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any bonds, debentures,
notes, note purchase, acceptance or credit facility, or other similar
instruments or facilities, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, (iv) any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
accounts payable incurred in the ordinary course of such Person’s business
payable on terms customary in the trade), (v) all net obligations of such Person
in respect of interest rate on currency hedges or (vi) any Guaranty of any such
Debt.

“Deemed Collections” has the meaning set forth in Section 4.01(d).

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%) computed as of the last day of each Fiscal Month by
dividing: (a) the aggregate Outstanding Balance of all Pool Receivables that
became Defaulted Receivables during such Fiscal Month, by (b) the initial
Outstanding Balance of all Pool Receivables (other than any Unbilled
Receivables) generated by the Originators during the month that is five
(5) Fiscal Months before such month.

 

8



--------------------------------------------------------------------------------

“Defaulted Receivable” means a Receivable, without duplication:

(a) as to which any payment, or part thereof, remains unpaid for more than 120
days from the original due date for such payment;

(b) as to which any payment, or part thereof, remains unpaid for less than 121
days from the original due date for such payment and has been written off the
applicable Originator’s or the Borrower’s books as uncollectible; or

(c) as to which any payment, or part thereof, remains unpaid for less than 121
days from the original due date for such payment and an Insolvency Proceeding
shall have occurred with respect to the Obligor thereof or any other Person
obligated thereon or owning any Related Security with respect thereto.

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%) computed as of the last day of each Fiscal Month by
dividing: (a) the aggregate Outstanding Balance of all Pool Receivables that
were Delinquent Receivables on such day, by (b) the aggregate Outstanding
Balance of all Pool Receivables on such day.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 91 days or more from the original due date for such
payment.

“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%) computed as of the last day
of such Fiscal Month by dividing: (a) the aggregate initial Outstanding Balance
of all Pool Receivables (other than any Unbilled Receivables) generated by the
Originators during the two most recently ended Fiscal Months, by (b) the Net
Receivables Pool Balance as of the last day of such Fiscal Month.

“Dilution Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%), computed as of the last
day of each Fiscal Month by dividing: (a) the aggregate amount of Deemed
Collections during such Fiscal Month (other than any Deemed Collections with
respect to any Receivables that were both (I) generated by an Originator during
such Fiscal Month and (II) written off the applicable Originator’s or the
Borrower’s books as uncollectible during such Fiscal Month), by (b) the
aggregate initial Outstanding Balance of all Pool Receivables (other than any
Unbilled Receivables) generated by the Originators during the Fiscal Month that
is one month prior to such Fiscal Month.

“Dilution Reserve Percentage” means, on any day, the product of (a) the Dilution
Horizon Ratio, multiplied by (b) the sum of (i) 2.25 times the average of the
Dilution Ratios for the twelve most recent Fiscal Months, plus (ii) the Dilution
Volatility Component.

“Dilution Volatility Component” means, for any Fiscal Month, (a) the positive
difference, if any, between: (i) the highest average of the Dilution Ratio for
any two consecutive Fiscal Months during the twelve most recent Fiscal Month and
(ii) the arithmetic average of the Dilution Ratios for such twelve months times
(b) (i) the highest average of the Dilution Ratio for any two consecutive Fiscal
Months during the twelve most recent Fiscal Months, divided by (ii) the
arithmetic average of the Dilution Ratios for such twelve months.

 

9



--------------------------------------------------------------------------------

“Dollars” and “$” each mean the lawful currency of the United States of America.

“Eligible Assignee” means (i) any Lender or any of its Affiliates and (ii) any
other financial institution.

“Eligible Foreign Currency” means the currency of any country (other than the
United States) that either (i) is a member of the OECD or (ii) the
Administrative Agent has consented to in writing, such consent to be granted or
withheld in the Administrative Agent’s sole discretion; provided, however, that
the Administrative Agent may, upon not less than five (5) Business Days’ notice
to the Borrower, cancel the currency of any country, in which case such currency
shall immediately cease being an “Eligible Foreign Currency”; provided, further,
that the currency of each of the countries set forth on Schedule VI hereto shall
constitute an “Eligible Foreign Currency”, as such Schedule may be amended from
time to time in accordance with this Agreement (including pursuant to a notice
from the Administrative Agent in accordance with the immediately preceding
proviso).

“Eligible Receivable” means, at any time of determination, a Pool Receivable:

(a) the Obligor of which: (i) (A) is organized under the laws of the United
States or any political subdivision thereof or (B) is organized under the laws
of any country that is a member of the OECD; (ii) (A) receives all invoices for
such Pool Receivable at a billing address in the United States or (B) receives
all invoices for such Pool Receivable at a billing address in a member of the
OECD; (iii) is not a natural person; (iv) is not a Governmental Authority;
(v) is not a Sanctioned Person; (vi) is not an Affiliate of the Borrower, the
Parent, the Servicer or any Originator; (vii) is not the Obligor with respect to
Defaulted Receivables with an aggregate Outstanding Balance exceeding 50% of the
aggregate Outstanding Balance of all such Obligor’s Pool Receivables; and
(viii) is not a material supplier to any Originator or an Affiliate of such
supplier;

(b) for which an Insolvency Proceeding shall not have occurred with respect to
the Obligor thereof or any other Person obligated thereon or owning any Related
Security with respect thereto;

(c) that is denominated and payable only in (i) U.S. dollars or (ii) an Eligible
Foreign Currency, in each case, in the United States of America, and the Obligor
with respect to which has been instructed to remit Collections in respect
thereof either (A) directly to a Lock-Box or Lock-Box Account in the United
States of America or (B) directly to an intermediary financial institution that
has been irrevocably instructed to remit such Collections directly to a Lock-Box
or Lock-Box Account in the United States of America;

(d) that if denominated in an Eligible Foreign Currency, for which the related
Lock-Box Bank will promptly, but in any event within two (2) Business Days
following receipt of Collections in respect thereof in a Lock-Box Account,
convert such Collections into U.S. dollars in an amount approximately equal to
the U.S. Dollar Equivalent thereof;

(e) that does not have a due date which is more than 120 days after the original
invoice date of such Receivable;

 

10



--------------------------------------------------------------------------------

(f) that arises under a Contract for the sale of goods or services in the
ordinary course of the applicable Originator’s business;

(g) that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity regardless of whether
enforceability is considered in a proceeding in equity or at law;

(h) that has been sold by an Originator to the Borrower pursuant to the Purchase
and Sale Agreement, and with respect to which transfer all conditions precedent
under the Purchase and Sale Agreement have been met;

(i) that, together with the Contract related thereto, conforms in all material
respects with all Applicable Laws (including any applicable laws relating to
usury, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy);

(j) with respect to which all consents, licenses, approvals or authorizations
of, or registrations or declarations with or notices to, any Governmental
Authority or other Person required to be obtained, effected or given by an
Originator in connection with the creation of such Receivable, the execution,
delivery and performance by such Originator of the related Contract or the
assignment thereof under the Purchase and Sale Agreement have been duly
obtained, effected or given and are in full force and effect;

(k) that is not subject to any existing dispute, right of rescission, right of
set-off, counterclaim, any other defense against the applicable Originator (or
any assignee of such Originator) or Adverse Claim (other than Permitted Adverse
Claims), but any such Pool Receivables shall be ineligible only to the extent of
such dispute, right of rescission, right of set-off, counterclaim, defense or
Adverse Claim, and the Obligor of which holds no right as against the applicable
Originator to cause such Originator to repurchase the goods or merchandise, the
sale of which shall have given rise to such Receivable;

(l) that satisfies all applicable requirements of the Credit and Collection
Policy in all material respects;

(m) that, together with the Contract related thereto, has not been modified,
waived or restructured since its creation, except as permitted pursuant to
Section 9.02 of this Agreement;

(n) in which the Borrower owns good and marketable title, free and clear of any
Adverse Claims (other than Permitted Adverse Claims), and that is freely
assignable (including without any consent of the related Obligor or any
Governmental Authority) and that payments thereon are free and clear of any
withholding or other Tax; provided, that only such portion of such Pool
Receivable that is subject to any Tax shall be deemed to be ineligible pursuant
to this clause (n);

 

11



--------------------------------------------------------------------------------

(o) for which the Administrative Agent (on behalf of the Secured Parties) shall
have a valid and enforceable first priority perfected security interest therein
and in the Related Security and Collections with respect thereto, in each case
free and clear of any Adverse Claim (other than Permitted Adverse Claims);

(p) that constitutes an “account”, a “general intangible” or “tangible chattel
paper” as defined in the UCC, and that is not otherwise evidenced by
instruments;

(q) that is neither a Defaulted Receivable nor a Delinquent Receivable;

(r) for which none of any Originator, the Borrower, the Parent, Quintiles or the
Servicer has established any offset or netting arrangements with the related
Obligor in connection with the ordinary course of payment of such Receivable;

(s) that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator thereof or
the Borrower, and the related goods or merchandise shall have been shipped
and/or services performed;

(t) that represents amounts that have been recognized as revenue by the
Originator thereof in accordance with GAAP;

(u) that either (i) has been billed or invoiced by or on behalf of the Servicer
or (ii) is an Eligible Unbilled Receivable;

(v) which (i) does not arise from a sale of accounts made as part of a sale of a
business or constitute an assignment for the purpose of collection only, (ii) is
not a transfer of a single account made in whole or partial satisfaction of a
preexisting indebtedness or an assignment of a right to payment under a contract
to an assignee that is also obligated to perform under the contract and (iii) is
not a transfer of an interest in or an assignment of a claim under a policy of
insurance; and

(w) which does not relate to the sale of any consigned goods or finished goods
which have incorporated any consigned goods into such finished goods.

“Eligible Unbilled Receivable” means, at any time, any Unbilled Receivables that
satisfy each of the following: (a) the related Originator has accrued the
related revenue on its financial statements under GAAP; (b) if the Outstanding
Balance of such Unbilled Receivable were included in the definition of Modified
Days’ Sales Outstanding, Modified Days’ Sales Outstanding would not exceed the
Maximum Term; provided, however, for purposes of exclusion of any Unbilled
Receivable pursuant to this clause (b), Unbilled Receivables shall be excluded
in order based on the Outstanding Balance (with the smallest amount excluded
first) and (c) such Receivable is not subject to any Contract as to which any
rights (including rights to payment) have been assigned to, or are subject to
assignment to, any third party (other than pursuant to the Transaction
Documents). For purposes of this definition of “Eligible Unbilled Receivable”,
“Maximum Term” means 90 days.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

12



--------------------------------------------------------------------------------

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) under common control with such Person within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code solely for purposes of provisions relating to Section 412 of the Code).

“Euro-Rate” means, at any time of determination, (i) with respect to the Term
Loan, Adjusted LIBOR at such time and (ii) with respect to any Revolving Loan,
LMIR at such time.

“Euro-Rate Reserve Percentage” means, the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
without limitation, supplemental, marginal, and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

“Event of Default” has the meaning specified in Section 10.01.

“Excess Concentration” means, the sum, without duplication, of:

(a) the sum of the amounts calculated for each of the Obligors equal to the
excess (if any) of (i) aggregate Outstanding Balance of the Eligible Receivables
of such Obligor, over (ii) the product of (x) such Obligor’s Concentration
Percentage, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus

(b) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables that are Eligible Unbilled Receivables, over (ii) the product of
(x) 60.0%, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus

(c) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables that are Extended-Term Receivables, over (ii) the product of
(x) 15.0%, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus

(d) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables that are denominated other than in U.S. dollars, over (ii) the
product of (x) 5.0%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables; plus

(e) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, the Obligor of which is organized under the laws of any country
(other than the United States) that is a member of the OECD, over (ii) the
product of (x) 15.0%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables.

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Affected Person being organized under the laws
of, or having its principal office or, in the case of any Lender, its

 

13



--------------------------------------------------------------------------------

applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in
the Loans or Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires an interest in a Loan or Commitment or (ii) such Lender
changes its lending office, except in each case to the extent that amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Affected Person’s
failure to comply with Section 5.03(f), and (d) any U.S. federal withholding
Taxes imposed pursuant to FATCA.

“Extended-Term Receivables” means each Receivable that has a due date which is
more than 60 days after the original invoice date of such Receivable.

“Facility Limit” means $300,000,000, as reduced from time to time pursuant to
Section 2.03(f) or terminated pursuant to Section 2.03(g). References to the
unused portion of the Facility Limit shall mean, at any time of determination,
an amount equal to (x) the Facility Limit at such time, minus (y) the Aggregate
Capital at such time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” has the meaning specified in Section 2.04(a).

“Fees” has the meaning specified in Section 2.04(a).

 

14



--------------------------------------------------------------------------------

“Final Maturity Date” means the date that (i) is one hundred eighty (180) days
following the Scheduled Termination Date or (ii) such earlier date on which the
Loans become due and payable pursuant to Section 10.01.

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) all
Borrower Obligations shall have been paid in full, (iii) all other amounts owing
to the Credit Parties and any other Borrower Indemnified Party or Affected
Person hereunder and under the other Transaction Documents have been paid in
full and (iv) all accrued Servicing Fees have been paid in full.

“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.

“Fiscal Month” means each calendar month.

“Foreign Currency Collections” means any Collections with respect to a Pool
Receivable that are denominated in any currency other than U.S. dollars.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Group A Obligor” means any Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) with a short-term rating of at least:
(a) “A-1” by S&P, or if such Obligor does not have a short-term rating from S&P,
a rating of “A+” or better by S&P on such Obligor’s, its parent’s, or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Al” or better by Moody’s on
such Obligor’s, its parent’s or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities. Notwithstanding the
foregoing, any Obligor that is an Affiliate of an Obligor that satisfies the
definition of “Group A Obligor” shall be deemed to be a Group A Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Concentration Reserve Percentage” and the
definition of “Excess Concentration” for such Obligors, unless such deemed
Obligor separately satisfies the definition of “Group B Obligor”, “Group C
Obligor” or “Group D Obligor”, in which case such Obligor shall be separately
treated as a Group B Obligor, a Group C Obligor or a Group D Obligor, as the
case may be, and shall be aggregated and combined for such purposes with any of
its Affiliates that are Obligors.

“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor, with a
short-term rating of at least: (a) “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of

 

15



--------------------------------------------------------------------------------

“BBB+” to “A” by S&P on such Obligor’s, its parent’s, or its majority owner’s
(as applicable) long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-2” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baal” to “A2” by Moody’s on such Obligor’s, its
parent’s or its majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities. Notwithstanding the foregoing, any Obligor
that is an Affiliate of an Obligor that satisfies the definition of “Group B
Obligor” shall be deemed to be a Group B Obligor and shall be aggregated with
the Obligor that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage” and the definition of “Excess Concentration”
for such Obligors, unless such deemed Obligor separately satisfies the
definition of “Group A Obligor”, “Group C Obligor” or “Group D Obligor”, in
which case such Obligor shall be separately treated as a Group A Obligor, a
Group C Obligor or a Group D Obligor, as the case may be, and shall be
aggregated and combined for such purposes with any of its Affiliates that are
Obligors.

“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor or a
Group B Obligor, with a short-term rating of at least: (a) “A-3” by S&P, or if
such Obligor does not have a short-term rating from S&P, a rating of “BBB-” to
“BBB” by S&P on such Obligor’s, its parent’s, or its majority owner’s (as
applicable) long-term senior unsecured and uncredit-enhanced debt securities,
and (b) “P-3” by Moody’s, or if such Obligor does not have a short-term rating
from Moody’s, “Baa3” to “Baa2” by Moody’s on such Obligor’s, its parent’s, or
its majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities. Notwithstanding the foregoing, any Obligor
that is an Affiliate of an Obligor that satisfies the definition of “Group C
Obligor” shall be deemed to be a Group C Obligor and shall be aggregated with
the Obligor that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage” and the definition of “Excess Concentration”
for such Obligors, unless such deemed Obligor separately satisfies the
definition of “Group A Obligor”, “Group B Obligor” or “Group D Obligor”, in
which case such Obligor shall be separately treated as a Group A Obligor, a
Group B Obligor or a Group D Obligor, as the case may be, and shall be
aggregated and combined for such purposes with any of its Affiliates that are
Obligors.

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that any Obligor that is not rated by
either Moody’s or S&P shall be a Group D Obligor. Notwithstanding the foregoing,
any Obligor that is an Affiliate of an Obligor that satisfies the definition of
“Group D Obligor” shall be deemed to be a Group D Obligor and shall be
aggregated with the Obligor that satisfies such definition for the purposes of
determining the “Concentration Reserve Percentage” and the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor” or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Affiliates that are
Obligors.

“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any Debt, liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.

 

16



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a), Other Taxes.

“Independent Director” has the meaning set forth in Section 8.03(c).

“Information Package” means a report, in substantially the form of Exhibit F.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under U.S. Federal, state
or foreign law, including the Bankruptcy Code.

“Intended Tax Treatment” has the meaning set forth in Section 14.14.

“Interest” means, for each Loan for any Interest Period (or portion thereof),
the amount of interest accrued on the Capital of such Loan during such Interest
Period (or portion thereof) in accordance with Section 2.04(b).

“Interest Period” means: (a) before the Termination Date: (i) with respect to
the Term Loan (A) initially the period commencing on the Closing Date and ending
on (but not including) the next Monthly Settlement Date and (B) thereafter, each
period commencing on such Monthly Settlement Date and ending on (but not
including) the Monthly Settlement Date that is one, three or six calendar months
following such commencing Monthly Settlement Date, as determined pursuant to
Section 2.04(c) and (ii) with respect to any Revolving Loan (A) initially the
period commencing on the date of the initial Revolving Loan pursuant to
Section 2.02 (or in the case of any fees payable hereunder, commencing on the
Closing Date) and ending on (but not including) the next Monthly Settlement Date
and (B) thereafter, each period commencing on such Monthly Settlement Date and
ending on (but not including) the next Monthly Settlement Date and (b) on and
after the Termination Date, such period (including a period of one day) as shall
be selected from time to time by the Administrative Agent (with the consent or
at the direction of the Majority Lenders) or, in the absence of any such
selection, each period of 30 days from the last day of the preceding Interest
Period.

“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof) funded by a Lender, an interest rate per annum equal
to:

(a) the applicable Euro-Rate with respect to such Lender for such Interest
Period (or portion thereof) (provided that for such purpose, if such Euro-Rate
is being determined by reference to LMIR for such Lender, the Euro-Rate for such
day shall be LMIR in effect on such day); or

 

17



--------------------------------------------------------------------------------

(b) if the Base Rate is applicable to such Lender pursuant to Section 5.04, the
Base Rate in effect on such day;

provided, however, that the “Interest Rate” for any day while an Event of
Default has occurred and is continuing shall be an interest rate per annum equal
the sum of 2.00% per annum plus the greater of (i) the Base Rate in effect on
such day and (ii) the Adjusted LIBOR with respect to such Lender for such
Interest Period; provided, further, that no provision of this Agreement shall
require the payment or permit the collection of Interest in excess of the
maximum permitted by Applicable Law; provided, further, however, that Interest
for any Loan shall not be considered paid by any distribution to the extent that
at any time all or a portion of such distribution is rescinded or must otherwise
be returned for any reason.

“Intermediate Account” means Quintiles’ account number 4120261151 at Wells Fargo
Bank, National Association.

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

“Lenders” means PNC and each other Person that becomes a party to this Agreement
in the capacity of a “Lender”.

“LMIR” means for any day during any Interest Period, the interest rate per annum
determined by the Administrative Agent (which determination shall be conclusive
absent manifest error) by dividing (i) the one-month Eurodollar rate for U.S.
dollar deposits as reported by Bloomberg Finance L.P. and shown on US0001M
Screen or any other service or page that may replace such page from time to time
for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, as of 11:00 a.m. (London time) on
such day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the Administrative
Agent from another recognized source for interbank quotation), in each case,
changing when and as such rate changes, by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage on such day. The calculation of LMIR may also be
expressed by the following formula:

 

    One-month Eurodollar rate for U.S. Dollars      

shown on Bloomberg US0001M Screen

or appropriate successor

  LMIR   =  

 

      1.00 - Euro-Rate Reserve Percentage  

LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date.

“Loan” means the Term Loan and/or any Revolving Loan, as the context may
require.

“Lock-Box” means each locked postal box with respect to which a Lock-Box Bank
who has executed a Lock-Box Agreement pursuant to which it has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Receivables and which is listed on Schedule II (as such schedule may be
modified from time to time in connection with the addition or removal of any
Lock-Box in accordance with the terms hereof).

 

18



--------------------------------------------------------------------------------

“Lock-Box Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Lock-Box Account in accordance with the terms hereof)
(in each case, in the name of the Borrower) and maintained at a bank or other
financial institution acting as a Lock-Box Bank pursuant to a Lock-Box Agreement
for the purpose of receiving Collections.

“Lock-Box Agreement” means each agreement, in form and substance satisfactory to
the Administrative Agent, among the Borrower, the Servicer, the Administrative
Agent and a Lock-Box Bank, governing the terms of the related Lock-Box Accounts,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

“Loss Horizon Ratio” means, at any time of determination, the ratio (expressed
as a percentage and rounded to the nearest 1/100 of 1%) computed by dividing:
(a) the sum of (I) the aggregate initial Outstanding Balance of all Pool
Receivables (other than any Unbilled Receivables) generated by the Originators
during the seven most recent Fiscal Months, plus (II) the product of (A) the
Weighted Average Credit Percentage, multiplied by (B) the aggregate initial
Outstanding Balance of all Pool Receivables (other than any Unbilled
Receivables) generated by the Originators during the eighth calendar month most
recently ended, by (b) the Net Receivables Pool Balance as of such date.

“Loss Reserve Percentage” means, at any time of determination, the product of
(a) 2.25, times (b) the highest average of the Default Ratios for any three
consecutive Fiscal Months during the twelve most recent Fiscal Months, times
(c) the Loss Horizon Ratio.

“Majority Lenders” means Lenders representing more than 50% of the aggregate
Commitments of all Lenders (or, if the Commitments have been terminated, Lenders
representing more than 50% of the aggregate outstanding Capital held by all the
Lenders).

“Material Adverse Effect” means a material adverse effect on any of the
following:

(a) the assets, operations, business or financial condition of the Borrower, the
Servicer, the Performance Guarantor, any Material Originator or the Originators
(in the aggregate);

(b) the ability of any of the Borrower, the Servicer, the Performance Guarantor
or any Originator to perform its obligations under this Agreement or any other
Transaction Document to which it is a party;

(c) the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability, value or collectibility of any
material portion of the Pool Receivables;

 

19



--------------------------------------------------------------------------------

(d) the status, perfection, enforceability or priority of the Administrative
Agent’s security interest in the Collateral; or

(e) the rights and remedies of any Credit Party under the Transaction Documents
or associated with its respective interest in the Collateral.

“Material Originator” means, at any time, any Originator for which more than
15.0% of the aggregate Outstanding Balance of all Pool Receivables at such time
were originated by such Originator.

“Minimum Dilution Reserve Percentage” means, on any day, the product of (a) the
average of the Dilution Ratios for the twelve most recent Fiscal Months,
multiplied by (b) the Dilution Horizon Ratio.

“Modified Days’ Sales Outstanding” means, for any Fiscal Month, an amount
computed as of the last day of such Fiscal Month equal to: (a) the average of
the Outstanding Balance of all Pool Receivables as of the last day of each of
the three most recent Fiscal Months ended on the last day of such Fiscal Month,
divided by (b) (i) the aggregate initial Outstanding Balance of all Pool
Receivables originated by the Originators during the three most recent Fiscal
Months ended on the last day of such Fiscal Month, divided by (ii) 90.

“Monthly Settlement Date” means the last day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any of its ERISA Affiliates
(other than one considered an ERISA Affiliate only pursuant to subsection (m) or
(o) of Section 414 of the Code) is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

“Net Receivables Pool Balance” means, at any time of determination: (a) the
Outstanding Balance of Eligible Receivables then in the Receivables Pool, minus
(b) the Excess Concentration.

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor less the amount
(if any) then included in the calculation of the Excess Concentration with
respect to such Obligor and (b) the denominator of which is the aggregate
Outstanding Balance of all Eligible Receivables at such time.

“OECD” means the Organization for Economic Co-operation and Development.

 

20



--------------------------------------------------------------------------------

“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrative Agent.

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).

“Other Taxes” means any and all present or future stamp, recording, filing or
documentary Taxes, charges or similar levies or fees arising from any payment
made hereunder or from the execution, delivery, filing, recording or enforcement
of, or otherwise in respect of, this Agreement, the other Transaction Documents
and the other documents or agreements to be delivered hereunder or thereunder,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.

“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.

“Parent” means Quintiles Transnational Holdings Inc., a North Carolina
corporation.

“Parent Group” has the meaning set forth in Section 8.03(c).

“Participant” has the meaning set forth in Section 14.03(d).

“Participant Register” has the meaning set forth in Section 14.03(e).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“PATRIOT Act” has the meaning set forth in Section 14.15.

“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA that is
subject to Title IV of ERISA with respect to which the Borrower or any of its
ERISA Affiliates (other than a Multiemployer Plan) may have any liability,
contingent or otherwise.

“Percentage” means, at any time of determination, with respect to any Lender, a
fraction (expressed as a percentage), (a) the numerator of which is (i) prior to
the termination of all Commitments hereunder, its Commitment at such time or
(ii) if all Commitments hereunder have been terminated, the aggregate
outstanding Capital of all Loans being funded by the Lenders at such time and
(b) the denominator of which is (i) prior to the termination of all Commitments
hereunder, the aggregate Commitments of all Lenders at such time or (ii) if all
Commitments hereunder have been terminated, the aggregate outstanding Capital of
all Loans at such time.

“Performance Guarantor” means Quintiles.

 

21



--------------------------------------------------------------------------------

“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

“Permitted Adverse Claim” means (a) liens created or arising in favor of
Administrative Agent for the benefit of the Credit Parties pursuant to the
Transaction Documents; (b) any Adverse Claim in respect of any Receivable which
will be released on, prior to or upon or contemporaneously with the sale or
transfer of such Receivable under the Purchase and Sale Agreement; and
(c) solely in the case of any Originator (i) liens for taxes, assessments or
other governmental charges, not in excess of $10,000,000 in the aggregate for
all Originators, not delinquent or being contested in good faith and by
appropriate proceedings and with respect to which proper reserves have been
established by the applicable Originator in accordance with GAAP; provided,
that, the lien shall have no effect on the priority of the liens in favor of
Administrative Agent pursuant to the Transaction Documents or the value of the
assets in which Administrative Agent has such a lien and a stay of enforcement
of any such lien shall be in effect; (ii) judgment liens, not in excess of
$10,000,000 in the aggregate, that have been stayed or bonded and are being
contested in good faith by the applicable Originator; provided that proper
reserves have been established therefor by such Originator in accordance with
GAAP; and (iii) mechanics’, workers’, materialmen’s or other like liens, not in
excess of $10,000,000 in the aggregate, arising in the ordinary course of such
Originator’s business with respect to obligations which are not due or which are
being contested in good faith by such Originator and for which proper reserves
have been established in accordance with GAAP, and which have not been
outstanding for longer than 90 days; provided, however, that for purposes of
this clause (c), no lien identified in this clause (c) shall constitute a
“Permitted Adverse Claim” unless an amount equal to the aggregate amount of the
liens identified in this clause (c) have been included in the “Permitted Adverse
Claim Reserve” and no Borrowing Base Deficit then exists.

“Permitted Adverse Claim Reserve” means, at any time of determination, an amount
equal to the aggregate amount of all liens of the Originators that are
identified in clause (c) of the definition of “Permitted Adverse Claim” and
without giving effect to any dollar thresholds set forth therein.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“PNC” has the meaning set forth in the preamble to this Agreement.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.

 

22



--------------------------------------------------------------------------------

“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among the Originators, the initial Servicer and the Borrower,
as such agreement may be amended, amended and restated, supplemented or
otherwise modified from time to time.

“QINC” has the meaning set forth in the preamble to this Agreement.

“Quintiles” means Quintiles Transnational Corp., a North Carolina corporation.

“Quintiles Parties” means the Borrower, the Servicer, the Parent, each
Originator, Quintiles, QINC and each Affiliate of any of the foregoing.

“Ratings Event” means, at any time of determination, one or more of the
following events has occurred and is continuing: (i) Quintiles’ senior unsecured
long-term debt ratings by both S&P is below B+ and Moody’s is below B1 or
(ii) Quintiles does not have a senior unsecured long-term debt ratings by either
S&P or Moody’s.

“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator or the Borrower (as assignee of an
Originator), whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, in each instance arising in connection with
the sale of goods that have been or are to be sold or for services rendered or
to be rendered, and includes, without limitation, the obligation to pay any
finance charges, fees and other charges with respect thereto. Any such right to
payment arising from any one transaction, including, without limitation, any
such right to payment represented by an individual invoice or agreement, shall
constitute a Receivable separate from a Receivable consisting of any such right
to payment arising from any other transaction.

“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Purchase and Sale Agreement prior to the Termination
Date.

“Register” has the meaning set forth in Section 14.03(b).

“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

“Related Security” means, with respect to any Receivable:

(a) all of the Borrower’s and each Originator’s interest in any goods (including
returned goods), and documentation of title evidencing the shipment or storage
of any goods (including returned goods), the sale of which gave rise to such
Receivable;

(b) all instruments and chattel paper that may evidence such Receivable;

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;

 

23



--------------------------------------------------------------------------------

(d) all of the Borrower’s and each Originator’s rights, interests and claims
under the related Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise; and

(e) all of the Borrower’s rights, interests and claims under the Purchase and
Sale Agreement and the other Transaction Documents.

“Release” has the meaning set forth in Section 4.01(a).

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Reportable Event” shall mean any reportable event (other than an event for
which the 30-day notice period is waived) as defined in Section 4043(c) of ERISA
or the regulations issued thereunder with respect to a Pension Plan (other than
a Pension Plan maintained by an ERISA Affiliate which is considered an ERISA
Affiliate only pursuant to subsection (m) or (o) of Section 414 of the Code).

“Representatives” has the meaning set forth in Section 14.06(c).

“Required Capital Amount” means $40,000,000.

“Revolving Capital” means, with respect to any Lender, the aggregate amounts
paid to, or on behalf of, the Borrower in connection with all Revolving Loans
made by such Lender pursuant to Article II, as reduced from time to time by
Collections distributed and applied on account of such Revolving Capital
pursuant to Section 4.01; provided, that if such Revolving Capital shall have
been reduced by any distribution and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Revolving Capital shall be increased by the amount of such rescinded or returned
distribution as though it had not been made.

“Revolving Loan” means any loan made by a Lender pursuant to Section 2.02.

“Revolving Loan Request” means a letter in substantially the form of Exhibit A
hereto executed and delivered by the Borrower to the Administrative Agent and
each Lender pursuant to Section 2.03(a).

“Revolving Sublimit” means initially $25,000,000, as such amount is increased
from time to time pursuant to Section 2.03(f). References to the unused portion
of the Revolving Sublimit shall mean the positive difference, if any, at any
time of determination of (x) the Revolving Sublimit at such time, minus (y) the
Aggregate Revolving Capital at such time.

 

24



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“Scheduled Termination Date” means December 5, 2018.

“SEC” shall mean the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.

“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

“Servicer” has the meaning set forth in the preamble to this Agreement.

“Servicer Indemnified Amount” has the meaning set forth in Section 13.02(a).

“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).

“Servicing Fee” shall mean the fee referred to in Section 9.06(a) of this
Agreement.

“Servicing Fee Rate” shall mean the rate referred to in Section 9.06(a) of this
Agreement.

“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Interest or Fees, (i) prior to the Termination Date, the Monthly
Settlement Date and (ii) on and after the Termination Date, each day selected
from time to time by the Administrative Agent (with the consent or at the
direction of the Majority Lenders) (it being understood that the Administrative
Agent (with the consent or at the direction of the Majority Lenders) may select
such Settlement Date to occur as frequently as daily), or, in the absence of
such selection, the Monthly Settlement Date.

“Solvent” means, with respect to any Person and as of any particular date,
(i) the present fair market value (or present fair saleable value) of the assets
of such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured,
(ii) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they

 

25



--------------------------------------------------------------------------------

mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.

“Spot Rate” means on any day, for the purpose of determining the U.S. Dollar
Equivalent of any Eligible Foreign Currency, the rate at which such currency may
be exchanged into dollars at 11:00 a.m., London time, on such day as reported as
the average interbank rate on the website www.oanda.com for such currency. In
the event that such rate does not appear on the website www.oanda.com, the Spot
Rate shall be determined by reference to such other publicly available service
for displaying exchange rates as may be agreed upon by the Administrative Agent
and the Borrower, or, in the absence of such an agreement, such Spot Rate shall
instead be the arithmetic average of the spot rates of exchange of PNC in the
market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about such time as the Administrative
Agent shall elect after determining that such rates shall be the basis for
determining the Spot Rate, on such date for the purchase of dollars for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent may
use any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Subject Collections” means, with respect to any Subject Receivable: (a) all
funds that are received by any Affiliate of Quintiles, QINC, the Servicer, any
Originator or the Performance Guarantor, in payment of any amounts owed in
respect of such Subject Receivable (including purchase price, finance charges,
interest and all other charges), or applied to amounts owed in respect of such
Subject Receivable (including insurance payments and net proceeds of the sale or
other disposition of repossessed goods or other collateral or property of the
related obligor or any other Person directly or indirectly liable for the
payment of such Subject Receivable and available to be applied thereon) and
(b) all other proceeds of such Subject Receivable.

“Subject Receivable” means any indebtedness and other obligations owed to any
Affiliate of Quintiles, QINC, the Servicer, any Originator or the Performance
Guarantor, arising in connection with the sale of goods or for services
rendered, and includes, without limitation, the obligation to pay any finance
charges, fees and other charges with respect thereto; provided, however, that
Subject Receivable shall exclude all Pool Receivables.

“Subordinated Note” has the meaning set forth in the Purchase and Sale
Agreement.

“Sub-Servicer” has the meaning set forth in Section 9.01(d).

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

 

26



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, penalties and additions to tax applicable thereto.

“Term Capital” means, with respect to any Lender, the aggregate amounts paid to,
or on behalf of, the Borrower with respect to the Term Loan pursuant to Article
II, as reduced from time to time by Collections distributed and applied on
account of Term Capital pursuant to Section 4.01; provided, that if Term Capital
shall have been reduced by any distribution and thereafter all or a portion of
such distribution is rescinded or must otherwise be returned for any reason,
Term Capital shall be increased by the amount of such rescinded or returned
distribution as though it had not been made.

“Term Loan” means the loan made by the Lenders pursuant to Section 2.01.

“Term Loan Repayment Notice” means a letter in substantially the form of Exhibit
J hereto executed and delivered by the Borrower to the Administrative Agent and
each Lender pursuant to Section 2.03(f).

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01 and (c) the date selected by the Borrower on which
all Commitments have been reduced to zero pursuant to Section 2.03(g).

“Termination Event” means a “Termination Event” under the Purchase and Sale
Agreement.

“Total Reserves” means, at any time of determination, an amount equal to the
product of (i) the sum of: (a) the Yield Reserve Percentage, plus (b) the
greater of (I) the sum of the Concentration Reserve Percentage, plus the Minimum
Dilution Reserve Percentage and (II) the sum of the Loss Reserve Percentage,
plus the Dilution Reserve Percentage, multiplied by (ii) the Net Receivables
Pool Balance at such time.

“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Lock-Box Agreements, the Fee Letter, each Subordinated Note, the Performance
Guaranty and all other certificates, instruments, UCC financing statements,
reports, notices, agreements and documents executed or delivered under or in
connection with this Agreement, in each case as the same may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unbilled Receivable” means, at any time, any Receivables as to which the
invoice or bill with respect thereto has not yet been sent to the Obligor
thereof.

“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.

 

27



--------------------------------------------------------------------------------

“U.S. Dollar Equivalent” means, at any date on which a specified amount
denominated in an Eligible Foreign Currency for which a determination thereof is
to be made, the U.S. dollar equivalent of such specified amount of such Eligible
Foreign Currency determined by reference to the Spot Rate determined as of such
date.

“US Governmental Authority” means the government of the United States of America
or of any political subdivision thereof, whether state or local, and any agency,
authority or instrumentality of any of the foregoing.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Weighted Average Credit Percentage” means, at any time of determination, the
greater of (i) 0.0% and (ii) the percentage determined pursuant to the following
formula:

 

1.0 x WACT – 30 30

where:

 

WACT   =    the Weighted Average Credit Terms as of the most recent Fiscal
Month.

“Weighted Average Credit Terms” means, for any Fiscal Month, the weighted
average (weighted based on Outstanding Balance) of the stated due dates of all
Receivables in the Receivable Pool as of the last day of such Fiscal Month
(excluding Delinquent Receivables and Receivables with stated maturities greater
than 30 days).

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower, the Servicer or the Administrative
Agent.

“Yield Reserve Percentage” means, at any time of determination:

 

1.50 x DSO x (BR + SFR) 360

where:

 

BR    =    the Base Rate at such time; DSO    =    Days’ Sales Outstanding for
the month most recently ended; and

SFR

   =    the Servicing Fee Rate.

 

28



--------------------------------------------------------------------------------

SECTION 1.02. Other Interpretative Matters. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”,
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement. For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Section,
Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to
such agreement (or the certificate or other document in which the reference is
made), and references to any paragraph, subsection, clause or other subdivision
within any Section or definition refer to such paragraph, subsection, clause or
other subdivision of such Section or definition; (d) the term “including” means
“including without limitation”; (e) references to any Applicable Law refer to
that Applicable Law as amended from time to time and include any successor
Applicable Law; (f) references to any agreement refer to that agreement as from
time to time amended, restated or supplemented or as the terms of such agreement
are waived or modified in accordance with its terms; (g) references to any
Person include that Person’s permitted successors and assigns; (h) headings are
for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (i) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; (j) terms in one gender include the parallel terms in the neuter
and opposite gender; (k) references to any amount as on deposit or outstanding
on any particular date means such amount at the close of business on such day
and (l) the term “or” is not exclusive.

ARTICLE II

TERMS OF THE LOANS

SECTION 2.01. Term Loan Facility. Borrower hereby requests that the Lenders,
severally and not jointly, makes a Term Loan to the Borrower in an amount equal
to $275,000,000 (the “Initial Term Loan Capital”) on the Closing Date. On the
terms and subject to the conditions hereinafter set forth, each Lender,
severally and not jointly, agrees to make a single Term Loan to the Borrower on
the Closing Date in an amount equal to its ratable share (based on the
Commitments) of the Initial Term Loan Capital. Under no circumstances shall any
Lender be obligated to make a Term Loan (i) if, after giving effect to such Term
Loan, (A) the Aggregate Capital would exceed the Borrowing Base at such time or
(B) the Capital of such Lender would exceed the Commitment of such Lender at
such time or (ii) on any date other than the Closing Date. No Term Capital that
has been repaid may be borrowed again as Term Capital under any circumstance.

 

29



--------------------------------------------------------------------------------

SECTION 2.02. Revolving Loan Facility. Upon a request by the Borrower pursuant
to Section 2.03, and on the terms and subject to the conditions hereinafter set
forth, each Lender, severally and not jointly, agrees to make Revolving Loans to
the Borrower on a revolving basis, ratably in accordance with its Commitment
from time to time during the period from the Closing Date to the Termination
Date. Under no circumstances shall any Lender be obligated to make any such
Revolving Loan if, after giving effect to such Revolving Loan:

(i) the Aggregate Capital would exceed the Facility Limit at such time;

(ii) the Aggregate Revolving Capital would exceed the Revolving Sublimit at such
time;

(iii) the Capital of such Lender would exceed the Commitment of such Lender at
such time; or

(iv) the Aggregate Capital would exceed the Borrowing Base at such time.

SECTION 2.03. Making Revolving Loans; Repayment of Loans. (a) Each Revolving
Loan hereunder shall be made on at least two (2) Business Days’ prior written
request from the Borrower to the Administrative Agent and each Lender in the
form of a Revolving Loan Request attached hereto as Exhibit A. Each such request
for a Revolving Loan shall be made no later than 1:00 p.m. (New York City time)
on a Business Day (it being understood that any such request made after such
time shall be deemed to have been made on the following Business Day) and shall
specify (i) the amount of the Revolving Loan(s) requested (which shall not be
less than $1,000,000 and shall be an integral multiple of $100,000), (ii) the
allocation of such amount among the Lenders (which shall be ratable based on the
Commitments), (iii) the account to which the proceeds of such Revolving Loan
shall be distributed and (iv) the date such requested Loan is to be made (which
shall be a Business Day).

(b) On the date of each Loan, the Lenders shall, upon satisfaction of the
applicable conditions set forth in Article VI and pursuant to the other
conditions set forth in this Article II, make available to the Borrower in same
day funds an aggregate amount equal to the amount of such Loans requested, at
the account set forth in the related Revolving Loan Request or with respect to
the Term Loan, the account set forth on Schedule IV hereto.

(c) Each Lender’s obligation shall be several, such that the failure of any
Lender to make available to the Borrower any funds in connection with any Loan
shall not relieve any other Lender of its obligation, if any, hereunder to make
funds available on the date such Loans are requested (it being understood, that
no Lender shall be responsible for the failure of any other Lender to make funds
available to the Borrower in connection with any Loan hereunder).

(d) The Borrower shall repay in full the outstanding Capital of each Lender on
the Final Maturity Date. Prior thereto, the Borrower shall, on each Settlement
Date, make a prepayment of the outstanding Capital of the Lenders to the extent
required under Section 4.01 and otherwise in accordance therewith.

 

30



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing clause (d), the Borrower, in its discretion,
shall have the right to make a prepayment, in whole or in part, of the
outstanding Revolving Capital of the Lenders (together with any associated
Breakage Fees and any accrued Interest and Fees in respect of such prepaid
Revolving Capital) on any Business Day upon two (2) Business Days’ prior written
notice thereof to the Administrative Agent and each Lender; provided, however,
that each such prepayment shall be in a minimum aggregate amount of $1,000,000
and shall be an integral multiple of $100,000.

(f) Notwithstanding the foregoing clause (d), the Borrower may make a
prepayment, in whole or in part, of the outstanding Term Capital (together with
any associated Breakage Fees and any accrued Interest and Fees in respect of
such prepaid Term Capital) on any Business Day upon five (5) Business Days’
prior written notice thereof to the Administrative Agent and each Lender in the
form of a Term Loan Repayment Notice attached hereto as Exhibit J; provided,
however, that each such prepayment shall be in a minimum aggregate amount of
$1,000,000 and shall be an integral multiple of $100,000. Upon each prepayment
of Term Capital (whether pursuant to this clause (f) or pursuant to
Section 4.01), the Revolving Sublimit shall be automatically increased and the
Facility Limit may be automatically permanently decreased, in each case, as
applicable, as follows:

(i) if after giving effect to such prepayment of Term Capital, the outstanding
Term Capital would not be less than 80.0% of the Facility Limit at such time,
then (A) the Revolving Sublimit shall be automatically increased in an amount
equal to such prepayment of Term Capital and (B) the Facility Limit shall not be
reduced; or

(ii) if after giving effect to such prepayment of Term Capital, the outstanding
Term Capital would be less than 80.0% of the Facility Limit at such time, then
(A) the Facility Limit shall be automatically and permanently reduced to an
amount such that after giving effect to such reduction, the outstanding Term
Capital would be equal to 80.0% of the Facility Limit at such time (calculated
by dividing the outstanding Term Capital at such time by 80.0%) and (B) the
Revolving Sublimit shall be increased in an amount, if any, equal to the
difference between the amount of such prepayment of Term Capital (expressed as a
positive number) and the amount of reduction in the Facility Limit calculated
pursuant to clause (A) above (expressed as a positive number). In connection
with any partial reduction in the Facility Limit, the Commitment of each Lender
shall be ratably reduced.

(g) The Borrower may, at any time upon at least ten (10) days’ prior written
notice to the Administrative Agent and each Lender, terminate the Facility Limit
in whole and reduce all Commitments to $0.

SECTION 2.04. Interest and Fees.

(a) On each Settlement Date, the Borrower shall, in accordance with the terms
and priorities for payment set forth in Section 4.01, pay to each Lender and the
Administrative Agent certain fees (collectively, the “Fees”) in the amounts set
forth in the fee letter agreements from time to time entered into, among the
Borrower, Lenders and/or the Administrative Agent (each such fee letter
agreement, as amended, restated, supplemented or otherwise modified from time to
time, collectively being referred to herein as the “Fee Letter”).

 

31



--------------------------------------------------------------------------------

(b) The outstanding Capital of each Lender shall accrue interest during any
Interest Period at the then applicable Interest Rate for such Interest Period.
The Borrower shall pay all Interest, Fees and Breakage Fees accrued during each
Interest Period on the immediately following Settlement Date in accordance with
the terms and priorities for payment set forth in Section 4.01. Notwithstanding
the election, if any, by the Borrower to have any Interest Period with respect
to the Term Loan extend for more than one calendar month in accordance with
clause (c) below, the Borrower shall pay on each Settlement Date all accrued
Interest on the Term Loan as of such Settlement Date.

(c) The Borrower may, subject to the terms and conditions of this Agreement,
elect, effective as of the last day of the applicable Interest Period, to have
the following Interest Period with respect to the Term Loan be for a term of
one, three or six calendar months. Such notice of election shall be given to the
Administrative Agent and each Lender in writing no later than 11:00 a.m. (New
York City time) on the date that is two (2) Business Days prior to the last day
of the prior Interest Period, specifying the duration of the requested Interest
Period. If the Borrower does not make an election in accordance with the prior
two sentences, the following Interest Period for the Term Loan shall
automatically be one calendar month.

SECTION 2.05. Records of Loans. Each Lender shall record in its records, the
date and amount of each Loan made by such Lender hereunder, the interest rate
with respect thereto, the Interest accrued thereon and each repayment and
payment thereof. Subject to Section 14.03(b), such records shall be conclusive
and binding absent manifest error. The failure to so record any such information
or any error in so recording any such information shall not, however, limit or
otherwise affect the obligations of the Borrower hereunder or under the other
Transaction Documents to repay the Capital of each Lender, together with all
Interest accruing thereon and all other Borrower Obligations.

ARTICLE III

[RESERVED]

ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

SECTION 4.01. Settlement Procedures.

(a) The Servicer shall set aside and hold in trust for the benefit of the
Secured Parties (or, if so requested by the Administrative Agent, segregate in a
separate account approved by the Administrative Agent), for application in
accordance with the priority of payments set forth below, all Collections on
Pool Receivables that are received by the Servicer or the Borrower or received
in any Lock-Box or Lock-Box Account; provided, however, that so long as each of
the conditions precedent set forth in Section 6.03 are satisfied on such date,
the Servicer may release to the Borrower from such Collections the amount (if
any) necessary to pay (i) the

 

32



--------------------------------------------------------------------------------

purchase price for Receivables purchased by the Borrower on such date in
accordance with the terms of the Purchase and Sale Agreement or (ii) amounts
owing by the Borrower to the Originators under the Subordinated Notes (each such
release, a “Release”). On each Settlement Date, the Servicer (or, following its
assumption of control of the Lock-Box Accounts, the Administrative Agent) shall,
distribute such Collections in the following order of priority:

(i) first, to the Servicer for the payment of the accrued Servicing Fees payable
for the immediately preceding Interest Period (plus, if applicable, the amount
of Servicing Fees payable for any prior Interest Period to the extent such
amount has not been distributed to the Servicer);

(ii) second, to each Lender and other Credit Party (ratably, based on the amount
then due and owing), all accrued and unpaid Interest, Fees and Breakage Fees due
to such Lender and other Credit Party for the immediately preceding Interest
Period (including any additional amounts or indemnified amounts payable under
Sections 5.03 and 13.01 in respect of such payments), plus, if applicable, the
amount of any such Interest, Fees and Breakage Fees (including any additional
amounts or indemnified amounts payable under Sections 5.03 and 13.01 in respect
of such payments) payable for any prior Interest Period to the extent such
amount has not been distributed to such Lender or Credit Party;

(iii) third, as set forth in clause (x), (y) or (z) below, as applicable:

(x) prior to the occurrence of the Termination Date, to the extent that a
Borrowing Base Deficit exists on such date: (I) first, to the Lenders (ratably,
based on the aggregate outstanding Revolving Capital of each Lender at such
time) for the payment of a portion of the outstanding Aggregate Revolving
Capital at such time, in an aggregate amount equal to the amount necessary to
reduce the Borrowing Base Deficit to zero ($0) and (II) second, if a Borrowing
Base Deficit exists after giving effect to clause (I) above, to the Lenders
(ratably, based on the aggregate outstanding Term Capital of each Lender at such
time) for the payment of a portion of the outstanding Term Capital at such time,
in an aggregate amount equal to the amount necessary (after giving effect to
clause (I) above) to reduce the Borrowing Base Deficit to zero ($0);

(y) on and after the occurrence of the Termination Date, to each Lender
(ratably, based on the aggregate outstanding Capital of each Lender at such
time) for the payment in full of the Aggregate Capital at such time; or

(z) prior to the occurrence of the Termination Date, (I) at the election of the
Borrower and in accordance with Section 2.03(e), to the payment of all or any
portion of the outstanding Revolving Capital of the Lenders at such time
(ratably, based on the aggregate outstanding Revolving Capital of each Lender at
such time) and (II) at the election of the Borrower and in accordance with
Section 2.03(f), to the payment of all

 

33



--------------------------------------------------------------------------------

or any portion of the outstanding Term Capital of the Lenders at such time
(ratably, based on the aggregate outstanding Term Capital of each Lender at such
time);

(iv) fourth, to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties (ratably, based on the amount due and owing at such time),
for the payment of all other Borrower Obligations, if any, then due and owing by
the Borrower to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties; and

(v) fifth, the balance, if any, to be paid to the Borrower for its own account.

(b) All payments or distributions to be made by the Servicer, the Borrower and
any other Person to the Lenders (or their respective related Affected Persons
and the Borrower Indemnified Parties) shall be paid or distributed to the
applicable party to which such amounts are owed.

(c) If and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to any Person any amount received on its behalf hereunder,
such amount shall be deemed not to have been so received but rather to have been
retained by the Borrower and, accordingly, the Administrative Agent, such Credit
Party, such Affected Person or such Borrower Indemnified Party, as the case may
be, shall have a claim against the Borrower for such amount.

(d) For the purposes of this Section 4.01:

(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
discount or other adjustment made by the Borrower, any Originator, the Servicer
or any Affiliate of the Servicer, or any setoff or dispute between the Borrower
or any Affiliate of the Borrower or an Originator or any Affiliate of an
Originator, or the Servicer or any Affiliate of the Servicer, and an Obligor,
the Borrower shall be deemed to have received on such day a Collection of such
Pool Receivable in the amount of such reduction or adjustment and shall
immediately pay any and all such amounts in respect thereof to a Lock-Box
Account (or as otherwise directed by the Administrative Agent at such time) for
the benefit of the Credit Parties for application pursuant to Section 4.01(a);

(ii) if on any day any of the representations or warranties in Section 7.01 is
not true with respect to any Pool Receivable, the Borrower shall be deemed to
have received on such day a Collection of such Pool Receivable in full and shall
immediately pay the amount of such deemed Collection to a Lock-Box Account (or
as otherwise directed by the Administrative Agent at such time) for the benefit
of the Credit Parties for application pursuant to Section 4.01(a) (Collections
deemed to have been received pursuant to Section 4.01(d) are hereinafter
sometimes referred to as “Deemed Collections”);

 

34



--------------------------------------------------------------------------------

(iii) except as provided in clauses (i) or (ii) above or otherwise required by
Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and

(iv) if and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any Insolvency Proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Borrower and, accordingly, such Person shall have a
claim against the Borrower for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.

SECTION 4.02. Payments and Computations, Etc. (a) All amounts to be paid by the
Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be paid no
later than 3:00 p.m. (New York City time) on the day when due in same day funds
to the applicable party to which such amount are due.

(b) Each of the Borrower and the Servicer shall, to the extent permitted by
Applicable Law, pay interest on any amount not paid or deposited by it when due
hereunder, at an interest rate per annum equal to 2.00% per annum above the Base
Rate, payable on demand.

(c) All computations of interest under subsection (b) above and all computations
of Interest, Fees and other amounts hereunder shall be made on the basis of a
year of 360 days (or, in the case of amounts determined by reference to the Base
Rate, 365 or 366 days, as applicable) for the actual number of days (including
the first but excluding the last day) elapsed. Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

(d) If any Foreign Currency Collections are not converted into U.S. dollars by
the Lock-Box Bank into which such Foreign Currency Collections were initially
deposited within two (2) Business Days following such date of initial deposit,
the Servicer shall solicit offer quotations from at least two (2) foreign
exchange dealers reasonably acceptable to the Administrative Agent for effecting
such exchange and shall select the quotation which provides for the best
exchange rate. The Servicer on behalf of the Borrower shall affect such exchange
no later than two (2) Business Days following receipt of such quotations.

(e) On any day when any computation or calculation hereunder requires the
aggregation of amounts denominated in more than one currency, all amounts that
are denominated in any currency other than U.S. dollars shall be converted to
the U.S. Dollar Equivalent on such day.

 

35



--------------------------------------------------------------------------------

(f) Without limiting the generality of the foregoing, for the purpose of
calculating the terms set out below on any day, all Receivables or other amounts
that are denominated in any currency other than U.S. dollars will be converted
to the U.S. Dollar Equivalent on such day:

(i) Deemed Collections;

(ii) Net Receivables Pool Balance; and

(iii) Outstanding Balance.

ARTICLE V

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST

SECTION 5.01. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Affected Person;

(ii) subject any Affected Person to any Taxes (except to the extent such Taxes
are (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes or (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Affected Person any other condition, cost or expense (other
than Taxes) (A) affecting the Collateral, this Agreement, any other Transaction
Document or any Loan or (B) affecting its obligations or rights to make Loans;

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent or a Credit Party
hereunder, (B) funding or maintaining any Loan (or interests therein) or
(C) maintaining its obligation to fund or maintain any Loan, or to reduce the
amount of any sum received or receivable by such Affected Person hereunder,
then, upon request of such Affected Person, the Borrower shall pay to such
Affected Person such additional amount or amounts as will compensate such
Affected Person for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Affected Person determines that any Change in
Law affecting such Affected Person or any lending office of such Affected Person
or such Affected Person’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Affected Person’s capital or on the

 

36



--------------------------------------------------------------------------------

capital of such Affected Person’s holding company, if any, as a consequence of
(A) this Agreement or any other Transaction Document, (B) the commitments of
such Affected Person hereunder or under any other Transaction Document, (C) the
Loans made by such Affected Person or (D) any Capital, to a level below that
which such Affected Person or such Affected Person’s holding company could have
achieved but for such Change in Law (taking into consideration such Affected
Person’s policies and the policies of such Affected Person’s holding company
with respect to capital adequacy and liquidity), then from time to time, upon
request of such Affected Person, the Borrower will pay to such Affected Person
such additional amount or amounts as will compensate such Affected Person or
such Affected Person’s holding company for any such reduction suffered.

(c) Adoption of Changes in Law. The Borrower acknowledges that any Affected
Person may institute measures in anticipation of a Change in Law (including,
without limitation, the imposition of internal charges on such Affected Person’s
interests or obligations under any Transaction Document), and may commence
allocating charges to or seeking compensation from the Borrower under this
Section 5.01 in connection with such measures, in advance of the effective date
of such Change in Law, and the Borrower agrees to pay such charges or
compensation to such Affected Person, following demand therefor in accordance
with the terms of this Section 5.01, without regard to whether such effective
date has occurred.

(d) Certificates for Reimbursement. A certificate of an Affected Person setting
forth the amount or amounts necessary to compensate such Affected Person or its
holding company, as the case may be, as specified in clause (a), (b) or (c) of
this Section and delivered to the Borrower, shall be conclusive absent manifest
error; provided, however, that in connection with making any such request for
reimbursement by the Borrower hereunder pursuant to clause (a), (b) or (c) of
this Section, the applicable Affected Person shall certify to the Borrower that
it or its Affiliates are also generally seeking reimbursement of similar costs
from similarly situated borrowers in substantially similar revolving
securitization facilities (if any) to which such Affected Person (or its
Affiliates) is a party, which certification shall be conclusive absent manifest
error. The Borrower shall, subject to the priorities of payment set forth in
Section 4.01, pay such Affected Person the amount shown as due on any such
certificate on the first Settlement Date occurring after the Borrower’s receipt
of such certificate.

(e) Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person’s right to demand such compensation.

SECTION 5.02. Funding Losses.

(a) The Borrower will pay each Lender all Breakage Fees.

(b) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender, as specified in clause (a) above and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall, subject
to the priorities of payment set forth in Section 4.01, pay such Lender the
amount shown as due on any such certificate on the first Settlement Date
occurring after the Borrower’s receipt of such certificate.

 

37



--------------------------------------------------------------------------------

SECTION 5.03. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of the applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law, and, if such Tax is an Indemnified Tax, then the sum
payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Credit Party, Affected Person or Borrower Indemnified Party receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or, at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify each Affected
Person, within ten days after demand therefor, for the full amount of any
(I) Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Affected Person or required to be withheld or deducted from a payment to such
Affected Person and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
and (II) excess of (x) U.S. federal, state or local income and franchise Taxes
payable by such Affected Person with respect to receipts under this Agreement as
a result of a Governmental Authority successfully challenging the intended
treatment of a Loan described under Section 5.03(j) over (y) the amount of U.S.
federal, state or local income and franchise Taxes that would have been payable
by such Affected Person with respect to such receipts under this Agreement if
the Loan were treated in accordance with the intended treatment described under
Section 5.03(j) (plus such indemnified amount shall be increased, if applicable,
to take into account the taxability of receipt of payments under this clause
(II) and any reasonable expenses (other than Taxes) arising out of, relating to,
or resulting from the foregoing). Promptly upon having knowledge that any such
Indemnified Taxes have been levied, imposed or assessed, and promptly upon
notice by the Administrative Agent or any Affected Person, the Borrower shall
pay such Indemnified Taxes directly to the relevant taxing authority or
Governmental Authority; provided that neither the Administrative Agent nor any
Affected Person shall be under any obligation to provide any such notice to the
Borrower. A certificate stating the amount of such payment or liability and
describing in reasonable detail the basis for the indemnification claim
delivered to the Borrower by an Affected Person (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of an Affected Person, shall be conclusive absent manifest error.

 

38



--------------------------------------------------------------------------------

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender or any of its Affiliates that are
Affected Persons (but only to the extent that the Borrower and its Affiliates
have not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting any obligation of the Borrower, the Servicer or their
Affiliates to do so), (ii) any Taxes attributable to the failure of such Lender
or any of its respective Affiliates that are Affected Persons to comply with
Section 14.03(e) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender or any of its Affiliates
that are Affected Persons, in each case, that are payable or paid by the
Administrative Agent in connection with any Transaction Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or any of its respective Affiliates that are Affected Persons
under any Transaction Document or otherwise payable by the Administrative Agent
to such Lender or any of its respective Affiliates that are Affected Persons
from any other source against any amount due to the Administrative Agent under
this clause (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 5.03, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Affected Persons. (i) Any Affected Person that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to each Withholding Agent, at the
time or times reasonably requested by such Withholding Agent, such properly
completed and executed documentation reasonably requested by such Withholding
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Affected Person, if reasonably
requested by any Withholding Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by such Withholding Agent
as will enable such Withholding Agent to determine whether or not such Affected
Person is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 5.03(f)(ii)(A), 5.03(f)(ii)(B) and 5.03(g))
shall not be required if, in the Affected Person’s reasonable judgment, such
completion, execution or submission would subject such Affected Person to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Affected Person.

(ii) Without limiting the generality of the foregoing:

(A) any Affected Person that is a U.S. Person shall deliver to each Withholding
Agent on or prior to the date on which such Affected

 

39



--------------------------------------------------------------------------------

Person becomes an Affected Person with respect to this Agreement (and from time
to time thereafter upon the reasonable request of such Withholding Agent)
executed originals of Internal Revenue Service Form W-9 certifying that such
Affected Person is exempt from U.S. federal backup withholding tax;

(B) any Affected Person that is not a U.S. Person (a “Foreign Affected Person”)
shall, to the extent it is legally entitled to do so, deliver to each
Withholding Agent (in such number of copies as shall be reasonably requested by
such Withholding Agreement) on or prior to the date on which such Foreign
Affected Person becomes an Affected Person with respect to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, but only if such Foreign Affected Person is legally
entitled to do so), whichever of the following is applicable:

(1) in the case of such an Affected Person claiming the benefits of an income
tax treaty to which the United States is a party, (x) with respect to payments
of interest under any Transaction Document, executed originals of Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Transaction
Document, Internal Revenue Service Form W-8BEN or Internal Revenue Service Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed originals of Internal Revenue Service Form W-8ECI;

(3) in the case of a Foreign Affected Person claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Affected Person is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E;
or

(4) to the extent such Affected Person is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form

 

40



--------------------------------------------------------------------------------

W-8ECI, Internal Revenue Service Form W-8BEN, or Internal Revenue Service Form
W-8BEN-E, a U.S. Tax Compliance Certificate, Internal Revenue Service Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if such Affected Person is a partnership and one or more direct
or indirect partners of such Affected Person are claiming the portfolio interest
exemption, such Affected Person may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner; and

(C) any Foreign Affected Person, to the extent it is legally entitled to do so,
shall deliver to each Withholding Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign
Affected Person becomes an Affected Person under this Agreement (and from time
to time thereafter upon the reasonable request of such Withholding Agent)
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit such Withholding Agent to determine the withholding
or deduction required to be made.

(g) Documentation Required by FATCA. If a payment made to an Affected Person
under any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Affected Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Affected Person
shall deliver to each Withholding Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by such
Withholding Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by such Withholding Agent as may be necessary
for such Withholding Agent to comply with its obligations under FATCA and to
determine that such Affected Person has complied with such Affected Person’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with FATCA.

(h) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Credit Party or any other Affected person,
the termination of the Commitments and the repayment, satisfaction or discharge
of all the Borrower Obligations and the Servicer’s obligations hereunder.

(i) Updates. Each Affected Person agrees that if any form or certification it
previously delivered pursuant to this Section 5.03 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

41



--------------------------------------------------------------------------------

(j) Intended Tax Treatment. Notwithstanding anything to the contrary herein or
in any other Transaction Document, all parties to this Agreement covenant and
agree to treat each Loan under this Agreement as debt (and all Interest as
interest) for all federal, state, local and franchise tax purposes and agree not
to take any position on any tax return inconsistent with the foregoing.

(k) Refunds. If any Affected Person determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes) of such
Affected Person and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). In the event such
Affected Person is required to repay such refund to the relevant Governmental
Authority, such indemnifying party shall repay to such Affected Person, upon the
request of such Affected Person, the amount of the refund paid by such Affected
Person to such indemnifying party pursuant to the prior sentence (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority). This paragraph shall not be construed to require any Affected Person
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the indemnifying party or any other Person.

SECTION 5.04. Inability to Determine Euro-Rate; Change in Legality.

(a) If any Lender shall have determined (which determination shall be conclusive
and binding upon the parties hereto) before the first day of any Interest Period
(with respect to the Euro-Rate determined by reference to Adjusted LIBOR) or on
any day (with respect to the Euro-Rate determined by reference to LMIR), by
reason of circumstances affecting the interbank Eurodollar market, either that:
(i) dollar deposits in the relevant amounts and for the relevant Interest Period
or day, as applicable, are not available, (ii) adequate and reasonable means do
not exist for ascertaining the Euro-Rate for such Interest Period or day, as
applicable, or (iii) the Euro-Rate determined pursuant hereto does not
accurately reflect the cost to such Lender (as conclusively determined by such
Lender) of maintaining any Portion of Capital during such Interest Period or
day, as applicable, such Lender shall promptly give telephonic notice of such
determination, confirmed in writing, to the Administrative Agent and the
Borrower before the first day of any Interest Period (with respect to the
Euro-Rate determined by reference to Adjusted LIBOR) or on such day (with
respect to the Euro-Rate determined by reference to LMIR). Upon delivery of such
notice: (i) no Portion of Capital shall be funded thereafter at the Euro-Rate
unless and until such Lender shall have given notice to the Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist and (ii) with respect to any outstanding Portion of Capital then
funded at the Euro-Rate, the Interest Rate with respect to such Portion of
Capital shall automatically be converted to the Base Rate on the last day of the
then-current Interest Period (with respect to the Euro-Rate determined by
reference to Adjusted LIBOR) or immediately (with respect to the Euro-Rate
determined by reference to LMIR).

 

42



--------------------------------------------------------------------------------

(b) If, on or before the first day of any Interest Period (with respect to the
Euro-Rate determined by reference to Adjusted LIBOR) or on any day (with respect
to the Euro-Rate determined by reference to LMIR), any Lender shall have been
notified by any Affected Person that such Lender has determined (which
determination shall be final and conclusive) that any Change in Law, or
compliance by such Lender with any Change in Law, shall make it unlawful or
impossible for such Lender to fund or maintain any Portion of Capital at or by
reference to the Euro-Rate, such Lender shall notify the Borrower and the
Administrative Agent thereof. Upon receipt of such notice, until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such determination no longer apply, (i) no Portion of Capital shall be
funded at or by reference to the Euro-Rate and (ii) the Interest Rate for any
outstanding Portions of Capital then funded at the Euro-Rate shall be
automatically converted to the Base Rate either (x) on the last day of the
then-current Interest Period (with respect to the Euro-Rate determined by
reference to Adjusted LIBOR) or immediately (with respect to the Euro-Rate
determined by reference to LMIR), in either case, only if such Lender may
lawfully continue to maintain such Portion of Capital at or by reference to the
Euro-Rate prior to such conversion or (y) immediately, if such Lender may not
lawfully continue to maintain such Portion of Capital at or by reference to the
Euro-Rate during such period.

SECTION 5.05. Security Interest.

(a) As security for the performance by the Borrower of all the terms, covenants
and agreements on the part of the Borrower to be performed under this Agreement
or any other Transaction Document, including the punctual payment when due of
the Aggregate Capital and all Interest in respect of the Loans and all other
Borrower Obligations, the Borrower hereby grants to the Administrative Agent for
its benefit and the ratable benefit of the Secured Parties, a continuing
security interest in, all of the Borrower’s right, title and interest in, to and
under all of the following, whether now or hereafter owned, existing or arising
(collectively, the “Collateral”): (i) all Pool Receivables, (ii) all Related
Security with respect to such Pool Receivables, (iii) all Collections with
respect to such Pool Receivables, (iv) the Lock-Boxes and Lock-Box Accounts and
all amounts on deposit therein, and all certificates and instruments, if any,
from time to time evidencing such Lock-Boxes and Lock-Box Accounts and amounts
on deposit therein, (v) all rights (but none of the obligations) of the Borrower
under the Purchase and Sale Agreement and (vi) all proceeds of, and all amounts
received or receivable under any or all of, the foregoing.

The Administrative Agent (for the benefit of the Secured Parties) shall have,
with respect to all the Collateral, and in addition to all the other rights and
remedies available to the Administrative Agent (for the benefit of the Secured
Parties), all the rights and remedies of a secured party under any applicable
UCC. The Borrower hereby authorizes the Administrative Agent to file financing
statements describing as the collateral covered thereby as “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the collateral described in this Agreement.

 

43



--------------------------------------------------------------------------------

Immediately upon the occurrence of the Final Payout Date, the Collateral shall
be automatically released from the lien created hereby, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent, the Lenders and the other Credit Parties hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Borrower;
provided, however, that promptly following written request therefor by the
Borrower delivered to the Administrative Agent following any such termination,
and at the expense of the Borrower, the Administrative Agent shall execute and
deliver to the Borrower UCC-3 termination statements and such other documents as
the Borrower shall reasonably request to evidence such termination.

SECTION 5.06. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 5.01 or Section 5.04, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Affected Person pursuant to
Section 5.03, then such Lender shall (at the request of Borrower) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01, Section 5.03 or Section 5.04, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) At any time there is more than one Lender, the Borrower shall be permitted
to replace any Lender who has requested compensation under Section 5.01 or
Section 5.04, or if the Borrower is required to pay any additional amount to
such Lender or any Governmental Authority for the account of such Lender
pursuant to Section 5.03, and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with
Section 5.6(a); provided, however, that the Borrower shall be permitted to
replace any Lender which is the Administrative Agent or an Affiliate thereof
only, if, in either case, the Administrative Agent is also replaced
contemporaneously, pursuant to documents reasonably satisfactory to the
Administrative Agent and the Administrative Agent has received payment of an
amount equal to all amount payable to the Administrative Agent hereunder and
under each of the other Transaction Document; provided further that (i) such
replaced Lender shall have received payment of an amount equal to the aggregate
outstanding Capital of such Lender, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Transaction
Documents (including any amounts under Section 5.02) from the assignee (to the
extent of such outstanding Capital and accrued interest and fees) or the
Borrower (in the case of all other amounts), (ii) the replacement financial
institution shall be reasonably satisfactory to the Administrative Agent,
(iii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts requested, subject to the terms of this
Agreement, and (iv) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender

 

44



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

SECTION 6.01. Conditions Precedent to Effectiveness and the Initial Credit
Extension. This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit H hereto, in each case, in form and substance
acceptable to the Administrative Agent and (b) all fees and expenses payable by
the Borrower on the Closing Date to the Credit Parties have been paid in full in
accordance with the terms of the Transaction Documents.

SECTION 6.02. Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

(a) in the case of a Revolving Loan, the Borrower shall have delivered to the
Administrative Agent and each Lender a Revolving Loan Request for such Revolving
Loan, in accordance with Section 2.03(a);

(b) the Servicer shall have delivered to the Administrative Agent and each
Lender all Information Packages and Bi-Weekly Reports, if any, required to be
delivered hereunder;

(c) the conditions precedent to such Credit Extension specified in Section 2.01
and Section 2.02(i) through (iv), as applicable, shall be satisfied; and

(d) on the date of such Credit Extension the following statements shall be true
and correct (and upon the occurrence of such Credit Extension, the Borrower and
the Servicer shall be deemed to have represented and warranted that such
statements are then true and correct):

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Credit Extension as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Credit Extension;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension; and

(iv) the Termination Date has not occurred.

 

45



--------------------------------------------------------------------------------

SECTION 6.03.Conditions Precedent to All Releases. Each Release hereunder on or
after the Closing Date shall be subject to the conditions precedent that:

(a) after giving effect to such Release, the Servicer shall be holding in trust
for the benefit of the Secured Parties an amount of Collections sufficient to
pay the sum of (x) all accrued and unpaid Servicing Fees, Interest, Fees and
Breakage Fees, in each case, through the date of such Release, (y) the amount of
any Borrowing Base Deficit and (z) the amount of all other accrued and unpaid
Borrower Obligations through the date of such Release;

(b) on the date of such Release the following statements shall be true and
correct (and upon the occurrence of such Release, the Borrower and the Servicer
shall be deemed to have represented and warranted that such statements are then
true and correct):

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Release as though made on and as of such
date unless such representations and warranties by their terms refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

(ii) no Event of Default has occurred and is continuing, and no Event of Default
would result from such Release;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Release; and

(iv) the Termination Date has not occurred.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

SECTION 7.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:

(a) Organization and Good Standing. The Borrower is a duly organized and validly
existing limited liability company in good standing under the laws of the State
of North Carolina and has full power and authority under its organizational
documents and under the laws of the State of North Carolina to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted.

(b) Due Qualification. The Borrower is duly qualified to do business, is in good
standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

(c) Power and Authority; Due Authorization. The Borrower (i) has all necessary
power and authority to (A) execute and deliver this Agreement and the other
Transaction Documents to which it is a party, (B) perform its obligations under
this Agreement and the other Transaction Documents to which it is a party and
(C) grant a security interest in the Collateral to the Administrative Agent on
the terms and subject to the conditions herein provided and (ii) has duly
authorized by all necessary action such grant and the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Agreement and the other Transaction Documents to which it is a party.

(d) Binding Obligations. This Agreement and each of the other Transaction
Documents to which the Borrower is a party constitutes legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(e) No Conflict or Violation. The execution, delivery and performance of, and
the consummation of the transactions contemplated by, this Agreement and the
other Transaction Documents to which the Borrower is a party, and the
fulfillment of the terms hereof and thereof, will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under its organizational
documents or any indenture, sale agreement, credit agreement, loan agreement,
security agreement, mortgage, deed of trust, or other agreement or instrument to
which the Borrower is a party or by which it or any of its properties is bound,
(ii) result in the creation or imposition of any Adverse Claim upon any of the
Collateral pursuant to the terms of any such indenture, credit agreement, loan
agreement, security agreement, mortgage, deed of trust, or other agreement or
instrument other than this Agreement and the other Transaction Documents or
(iii) conflict with or violate any Applicable Law, except to the extent that any
such conflict, breach, default, Adverse Claim or violation could not reasonably
be expected to have a Material Adverse Effect on the Borrower.

(f) Litigation and Other Proceedings. (i) There is no action, suit, proceeding
or investigation pending or, to the best knowledge of the Borrower, threatened,
against the Borrower before any Governmental Authority and (ii) the Borrower is
not subject to any order, judgment, decree, injunction, stipulation or consent
order of or with any Governmental Authority that, in the case of either of the
foregoing clauses (i) and (ii), (A) asserts the invalidity of this Agreement or
any other Transaction Document, (B) seeks to prevent the grant of a security
interest in any Collateral by the Borrower to the Administrative Agent, the
ownership or acquisition by the Borrower of any Pool Receivables or other
Collateral or the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document, (C) seeks any determination or
ruling that could materially and adversely affect the performance by the
Borrower of its obligations under, or the validity or enforceability of, this
Agreement or any other Transaction Document or (D) individually or in the
aggregate for all such actions, suits, proceedings and investigations could
reasonably be expected to have a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

(g) Governmental Approvals. Except (i) for the filing of UCC financing
statements as contemplated by Section 6.1 to occur on the date hereof and
(ii) where the failure to obtain or make such authorization, consent, order,
approval or action could not reasonably be expected to have a Material Adverse
Effect, all authorizations, consents, orders and approvals of, or other actions
by, any Governmental Authority that are required to be obtained by the Borrower
in connection with the grant of a security interest in the Collateral to the
Administrative Agent hereunder or the due execution, delivery and performance by
the Borrower of this Agreement or any other Transaction Document to which it is
a party and the consummation by the Borrower of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party have
been obtained or made and are in full force and effect.

(h) Margin Regulations. The Borrower is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meanings of Regulations T, U and
X of the Board of Governors of the Federal Reserve System).

(i) Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents, the Borrower is Solvent.

(j) Offices; Legal Name. The Borrower’s sole jurisdiction of organization is the
State of North Carolina and such jurisdiction has not changed within four months
prior to the date of this Agreement. The office of the Borrower is located at
the applicable address specified on Schedule III hereto. The legal name of the
Borrower is Quintiles Funding LLC.

(k) Investment Company Act. The Borrower (i) is not, and is not controlled by,
an “investment company” registered or required to be registered under the
Investment Company Act and (ii) is not a “covered fund” under the Volcker Rule.

(l) No Material Adverse Effect. Since the date of formation of the Borrower
there has been no Material Adverse Effect with respect to the Borrower.

(m) Accuracy of Information. All Information Packages, Bi-Weekly Reports,
Revolving Loan Requests, certificates, reports, statements, documents and other
information furnished to the Administrative Agent or any other Credit Party by
or on behalf of the Borrower pursuant to any provision of this Agreement or any
other Transaction Document, or in connection with or pursuant to any amendment
or modification of, or waiver under, this Agreement or any other Transaction
Document, are, at the time the same are so furnished, complete and correct in
all material respects on the date the same are furnished to the Administrative
Agent or such other Credit Party, and do not contain any material misstatement
of fact or omit to state a material fact necessary to make the statements
therein, taken as a whole, not misleading in the light of the circumstances
under which such statements were made.

(n) Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
is a Sanctioned Person. No Covered Entity, either in its own right or through
any third party, (i) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) does business in or

 

48



--------------------------------------------------------------------------------

with, or derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (iii) engages in any dealings or transactions prohibited by any
Anti-Terrorism Law.

(o) Perfection Representations.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Borrower’s right, title and interest in, to and
under the Collateral which (A) security interest has been perfected and is
enforceable against creditors of and purchasers from the Borrower and (B) will
be free of all Adverse Claims (other than Permitted Adverse Claims) in such
Collateral.

(ii) The Receivables constitute “accounts” or “general intangibles” or “tangible
chattel paper” within the meaning of Section 9-102 of the UCC.

(iii) The Borrower owns and has good and marketable title to the Collateral free
and clear of any Adverse Claim (other than Permitted Adverse Claims) of any
Person.

(iv) All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale and contribution of the Receivables and Related
Security from each Originator to the Borrower pursuant to the Purchase and Sale
Agreement and the grant by the Borrower of a security interest in the Collateral
to the Administrative Agent pursuant to this Agreement.

(v) Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction Documents. The
Borrower has not authorized the filing of and is not aware of any financing
statements filed against the Borrower that include a description of collateral
covering the Collateral other than any financing statement (i) in favor of the
Administrative Agent or (ii) that has been terminated. The Borrower is not aware
of any judgment lien, ERISA lien or tax lien filings against the Borrower.

(vi) All chattel paper evidencing Pool Receivables is being held by the Servicer
as bailee for the Secured Parties and the Borrower at the locations identified
in Schedule V or has been delivered to the Administrative Agent or the
Administrative Agent’s designee. No such chattel paper is in the possession of
any Person other than the Servicer, the Administrative Agent or the
Administrative Agent’s designee. No chattel paper evidencing Pool Receivables
have any marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than an Originator, the Borrower or the
Administrative Agent.

 

49



--------------------------------------------------------------------------------

(p) The Lock-Boxes and Lock-Box Accounts.

(i) Nature of Lock-Box Accounts. Each Lock-Box Account constitutes a “deposit
account” within the meaning of the applicable UCC.

(ii) Ownership. Each Lock-Box and Lock-Box Account is in the name of the
Borrower, and the Borrower owns and has good and marketable title to the
Lock-Box Accounts free and clear of any Adverse Claim.

(iii) Perfection. The Borrower has delivered to the Administrative Agent a fully
executed Lock-Box Agreement relating to each Lock-Box and Lock-Box Account,
pursuant to which each applicable Lock-Box Bank has agreed to comply with the
instructions originated by the Administrative Agent directing the disposition of
funds in such Lock-Box and Lock-Box Account without further consent by the
Borrower, the Servicer or any other Person. The Administrative Agent has
“control” (as defined in Section 9-104 of the UCC) over each Lock-Box Account.

(iv) Instructions. Neither the Lock-Boxes nor the Lock-Box Accounts are in the
name of any Person other than the Borrower. Neither the Borrower nor the
Servicer has consented to the applicable Lock-Box Bank complying with
instructions of any Person other than the Administrative Agent.

(q) [Reserved].

(r) Compliance with Law. The Borrower has complied in all material respects with
all Applicable Laws to which it may be subject.

(s) Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.

(t) Eligible Receivables. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.

(u) Taxes. The Borrower has (i) timely filed all tax returns (federal, state and
local) required to be filed by it and (ii) paid, or caused to be paid, all
taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP. The Borrower (i) is, and shall at all relevant times
continue to be, a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 for U.S. federal income tax purposes and (ii) is not and
will not at any relevant time become an association (or publicly traded
partnership) taxable as an association for U.S. federal income tax purposes.

 

50



--------------------------------------------------------------------------------

(v) Opinions. The facts regarding the Borrower, the Servicer, each Originator,
the Performance Guarantor, the Receivables, the Related Security and the related
matters set forth or assumed in each of the opinions of counsel delivered in
connection with this Agreement and the Transaction Documents are true and
correct in all material respects.

(w) Other Transaction Documents. Each representation and warranty made by the
Borrower under each other Transaction Document to which it is a party is true
and correct in all material respects as of the date when made.

(x) No Linked Accounts. Except for the Intermediate Account, there are no
“Linked Accounts” (as defined in the Lock-Box Agreement with Wells Fargo Bank,
National Association) with respect to any Lock-Box Account maintained at Wells
Fargo Bank, National Association.

(y) Reaffirmation of Representations and Warranties. On the date of each Credit
Extension, on the date of each Release, on each Settlement Date and on the date
each Information Package or Bi-Weekly Report is delivered to the Administrative
Agent or any Lender hereunder, the Borrower shall be deemed to have certified
that (i) all representations and warranties of the Borrower hereunder are true
and correct in all material respects on and as of such day as though made on and
as of such day, except for representations and warranties which apply as to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such date) and (ii) no Event of
Default or an Unmatured Event of Default has occurred and is continuing or will
result from such Credit Extension or Release.

SECTION 7.02. Representations and Warranties of the Servicer. The Servicer
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:

(a) Organization and Good Standing. The Servicer is a duly organized and validly
existing corporation in good standing under the laws of the State of North
Carolina and has full power and authority under its organizational documents and
under the laws of the State of North Carolina to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted.

(b) Due Qualification. The Servicer is duly qualified to do business, is in good
standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, licenses or approvals, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(c) Power and Authority; Due Authorization. The Servicer (i) has all necessary
power and authority to (A) execute and deliver this Agreement and the other
Transaction Documents to which it is a party and (B) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (ii) has duly authorized by all necessary action the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Agreement and the other Transaction Documents to which it is a party.

 

51



--------------------------------------------------------------------------------

(d) Binding Obligations. This Agreement and each of the other Transaction
Documents to which the Servicer is a party constitutes legal, valid and binding
obligations of the Servicer, enforceable against the Servicer in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(e) No Conflict or Violation. The execution and delivery of this Agreement and
each other Transaction Document to which the Servicer is a party, the
performance of the transactions contemplated by this Agreement and the other
Transaction Documents to which the Servicer is a party and the fulfillment of
the terms hereof and thereof by the Servicer will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under its organizational
documents or any indenture, sale agreement, credit agreement, loan agreement,
security agreement, mortgage, deed of trust or other agreement or instrument to
which the Servicer is a party or by which it or any of its properties is bound,
(ii) result in the creation or imposition of any Adverse Claim upon any of its
properties pursuant to the terms of any such indenture, credit agreement, loan
agreement, security agreement, mortgage, deed of trust or other agreement or
instrument, other than this Agreement and the other Transaction Documents or
(iii) conflict with or violate any Applicable Law, except to the extent that any
such conflict, breach, default, Adverse Claim or violation could not reasonably
be expected to have a Material Adverse Effect on the Servicer.

(f) Litigation and Other Proceedings. There is no action, suit, proceeding or
investigation pending or, to the Servicer’s knowledge, threatened, against the
Servicer before any Governmental Authority that: (i) asserts the invalidity of
this Agreement or any other Transaction Document, (ii) seeks to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document or (iii) seeks any determination or ruling that could
materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement or any
other Transaction Document.

(g) No Consents. The Servicer is not required to obtain the consent of any other
party or any consent, license, approval, registration, authorization or
declaration of or with any Governmental Authority in connection with the
execution, delivery, or performance by the Servicer of this Agreement or any
other Transaction Document to which it is a party, except where the failure to
obtain or make such consent, license, approval, order, registration,
authorization or declaration could not reasonably be expected to have a Material
Adverse Effect.

(h) Compliance with Applicable Law. The Servicer (i) shall duly satisfy all of
its obligations under or in connection with the Pool Receivables and the related
Contracts, (ii) has maintained in effect all qualifications required under
Applicable Law in order to properly service the Pool Receivables and (iii) has
complied in all material respects with all Applicable Laws to which it may be
subject in connection with servicing the Pool Receivables.

 

52



--------------------------------------------------------------------------------

(i) Accuracy of Information. All Information Packages, Bi-Weekly Reports,
Revolving Loan Requests, certificates, reports, statements, documents and other
information furnished to the Administrative Agent or any other Credit Party by
or on behalf of the Servicer pursuant to any provision of this Agreement or any
other Transaction Document, or in connection with or pursuant to any amendment
or modification of, or waiver under, this Agreement or any other Transaction
Document, are, at the time the same are so furnished, complete and correct in
all material respects on the date the same are furnished to the Administrative
Agent or such other Credit Party, and do not contain any material misstatement
of fact or omit to state a material fact necessary to make the statements
therein, taken as a whole, not misleading in the light of the circumstances
under which such statements were made.

(j) Location of Records. The offices where the initial Servicer keeps all of its
records relating to the servicing of the Pool Receivables are located at 4820
Emperor Boulevard, Durham, North Carolina, 27703.

(k) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contracts.

(l) Eligible Receivables. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.

(m) Servicing Programs. No license or approval is required for the
Administrative Agent’s use of any software or other computer program used by the
Servicer, any Originator or any Sub-Servicer in the servicing of the Pool
Receivables, other than those which have been obtained and are in full force and
effect.

(n) Servicing of Pool Receivables. Since the Closing Date there has been no
material adverse change in the ability of the Servicer or any Sub-Servicer to
service and collect the Pool Receivables and the Related Security.

(o) Other Transaction Documents. Each representation and warranty made by the
Servicer under each other Transaction Document to which it is a party is true
and correct in all material respects as of the date when made.

(p) No Material Adverse Effect. Since September 30, 2014, there has been no
Material Adverse Effect on the Servicer.

(q) Investment Company Act. The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act.

(r) Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
is a Sanctioned Person. No Covered Entity, either in its own right or through
any third party, (i) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (iii) engages in any dealings
or transactions prohibited by any Anti-Terrorism Law.

 

53



--------------------------------------------------------------------------------

(s) Financial Condition. The consolidated balance sheets of the Parent and its
consolidated Subsidiaries as of September 30, 2014 and the related statements of
income and shareholders’ equity of the Parent and its consolidated Subsidiaries
for the fiscal quarter then ended, copies of which have been furnished to the
Administrative Agent and the Lenders, present fairly in all material respects
the consolidated financial position of the Parent and its consolidated
Subsidiaries for the period ended on such date, all in accordance with GAAP.

(t) Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.

(u) Taxes. The Servicer has (i) timely filed all tax returns (federal, state and
local) required to be filed by it and (ii) paid, or caused to be paid, all
taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP.

(v) Opinions. The facts regarding the Borrower, the Servicer, each Originator,
the Performance Guarantor, the Receivables, the Related Security and the related
matters set forth or assumed in each of the opinions of counsel delivered in
connection with this Agreement and the Transaction Documents are true and
correct in all material respects.

(w) Chattel Paper. All chattel paper evidencing Pool Receivables is being held
by the Servicer as bailee for the Secured Parties and the Borrower at the
locations identified in Schedule V or has been delivered to the Administrative
Agent or the Administrative Agent’s designee. No such chattel paper is in the
possession of any Person other than the Servicer, the Administrative Agent or
the Administrative Agent’s designee.

(x) No Linked Accounts. Except for the Intermediate Account, there are no
“Linked Accounts” (as defined in the Lock-Box Agreement with Wells Fargo Bank,
National Association) with respect to any Lock-Box Account maintained at Wells
Fargo Bank, National Association.

(y) Reaffirmation of Representations and Warranties. On the date of each Credit
Extension, on the date of each Release, on each Settlement Date and on the date
each Information Package or Bi-Weekly Report is delivered to the Administrative
Agent or any Lender hereunder, the Servicer shall be deemed to have certified
that (i) all representations and warranties of the Servicer hereunder are true
and correct in all material respects on and as of such day as though made on and
as of such day, except for representations and warranties which apply as to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such date) and (ii) no Event of
Default or an Unmatured Event of Default has occurred and is continuing or will
result from such Credit Extension or Release.

 

54



--------------------------------------------------------------------------------

ARTICLE VIII

COVENANTS

SECTION 8.01. Covenants of the Borrower. At all times from the Closing Date
until the Final Payout Date:

(a) Payment of Principal and Interest. The Borrower shall duly and punctually
pay Capital, Interest, Fees and all other amounts payable by the Borrower
hereunder in accordance with the terms of this Agreement.

(b) Existence. The Borrower shall keep in full force and effect its existence
and rights as a limited liability company under the laws of the State of North
Carolina, and shall obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the other Transaction Documents
and the Collateral.

(c) Financial Reporting. The Borrower will maintain a system of accounting
established and administered in accordance with GAAP, and the Borrower (or the
Servicer on its behalf) shall furnish to the Administrative Agent and each
Lender:

(i) Annual Financial Statements of the Borrower. Promptly upon completion and in
no event later than 90 days after the close of each fiscal year of the Borrower,
annual unaudited financial statements of the Borrower certified by a Financial
Officer of the Borrower that they fairly present in all material respects, in
accordance with GAAP, the financial condition of the Borrower as of the date
indicated and the results of its operations for the periods indicated.

(ii) Information Packages. Not later than two (2) Business Days prior to each
Settlement Date, an Information Package as of the most recently completed Fiscal
Month.

(iii) Bi-Weekly Reports. Following and during the continuation of a Ratings
Event (and not to be required at any other time), not later than the second
Business Day of each second calendar week, a Bi-Weekly Report as of the most
recently completed two week period shall be provided (but only so long as long
as a Ratings Event shall have occurred and is continuing as of such date).

(iv) Other Information. Such other information (including non-financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request.

(v) Quarterly Financial Statements of Parent. Promptly upon completion and in no
event later than 45 days following the end of each of the first three fiscal
quarters in each of Parent’s fiscal years, (A) the unaudited consolidated
balance sheet and statements of income of Parent and its consolidated
Subsidiaries as at the end of such fiscal quarter and the related unaudited
consolidated statements of earnings and cash flows for such fiscal quarter and
for the elapsed portion of the fiscal year ended with

 

55



--------------------------------------------------------------------------------

the last day of such fiscal quarter, in each case setting forth comparative
figures for the corresponding fiscal quarter in the prior fiscal year, all of
which shall be certified by a Financial Officer of Parent that they fairly
present in all material respects, in accordance with GAAP, the financial
condition of Parent and its consolidated Subsidiaries as of the dates indicated
and the results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes and (B) management’s
discussion and analysis of the important operational and financial developments
during such fiscal quarter.

(vi) Annual Financial Statements of Parent. Within 90 days after the close of
each fiscal year of Parent, the consolidated balance sheet of Parent and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of earnings and cash flows for such fiscal year setting
forth comparative figures for the preceding fiscal year, all reported on by
independent certified public accountants of recognized national standing
(without a “going concern” or like qualification or exception) to the effect
that such consolidated financial statements present fairly in all material
respects, in accordance with GAAP, the financial condition of Parent and its
consolidated Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated.

(vii) Other Reports and Filings. Promptly (but in any event within ten days)
after the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which Parent or any of its consolidated
Subsidiaries shall publicly file with the SEC.

(viii) Notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this paragraph (c) shall be deemed to have been furnished to each of
the Administrative Agent and each Lender on the date that such report, proxy
statement or other material is posted on the SEC’s website at www.sec.gov.

(d) Notices. The Borrower (or the Servicer on its behalf) will notify the
Administrative Agent and each Lender in writing of any of the following events
promptly upon (but in no event later than three (3) Business Days after) a
Financial Officer or other officer learning of the occurrence thereof, with such
notice describing the same, and if applicable, the steps being taken by the
Person(s) affected with respect thereto:

(i) Notice of Events of Default or Unmatured Events of Default. A statement of a
Financial Officer of the Borrower setting forth details of any Event of Default
or Unmatured Event of Default that has occurred and is continuing and the action
which the Borrower proposes to take with respect thereto.

(ii) Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by the Borrower under this Agreement or any
other Transaction Document to be true and correct in any material respect when
made.

 

56



--------------------------------------------------------------------------------

(iii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding on the Borrower, the Servicer, the Performance
Guarantor, or any Originator, which with respect to any Person other than the
Borrower, could reasonably be expected to have a Material Adverse Effect.

(iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof, (B) any Person other than the Borrower, the
Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Lock-Box Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative Agent.

(v) Name Changes. Any change in any Originator’s or the Borrower’s name,
jurisdiction of organization or any other change requiring the amendment of UCC
financing statements.

(vi) Change in Accountants or Accounting Policy. Any change in (i) the external
accountants of the Borrower, the Servicer, any Originator or the Parent or
(ii) any material accounting policy of any Originator that is relevant to the
transactions contemplated by this Agreement or any other Transaction Document
(it being understood that any change to the manner in which any Originator
accounts for the Pool Receivables shall be deemed “material” for such purpose).

(vii) Termination Event. The occurrence of a Termination Event under the
Purchase and Sale Agreement.

(viii) Material Adverse Change. Any material adverse change in the business,
operations, property or financial or other condition of the Borrower, any
Originator, the Servicer or the Performance Guarantor.

(e) Conduct of Business. The Borrower will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and will do all things necessary to remain duly
organized, validly existing and in good standing as a domestic organization in
its jurisdiction of organization and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted.

(f) Compliance with Laws. The Borrower will comply with all Applicable Laws to
which it may be subject if the failure to comply could reasonably be expected to
have a Material Adverse Effect.

(g) Furnishing of Information and Inspection of Receivables. The Borrower will
furnish or cause to be furnished to the Administrative Agent and each Lender
from time to time such information with respect to the Pool Receivables and the
other Collateral as the Administrative Agent or any Lender may reasonably
request. The Borrower will, at the Borrower’s expense, during regular business
hours with prior written notice (i) permit the Administrative Agent and each
Lender or their respective agents or representatives to (A) examine and make
copies of and abstracts from all books and records relating to the Pool

 

57



--------------------------------------------------------------------------------

Receivables or other Collateral, (B) visit the offices and properties of the
Borrower for the purpose of examining such books and records and (C) discuss
matters relating to the Pool Receivables, the other Collateral or the Borrower’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of the Borrower having knowledge of such matters and (ii) without
limiting the provisions of clause (i) above, during regular business hours, at
the Borrower’s expense, upon prior written notice from the Administrative Agent,
permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct a review of its books and records with respect
to such Pool Receivables and other Collateral; provided, that the Borrower shall
be required to reimburse the Administrative Agent for only one (1) such review
pursuant to clause (ii) above in any twelve-month period, unless an Event of
Default has occurred and is continuing.

(h) Payments on Receivables, Lock-Box Accounts. The Borrower (or the Servicer on
its behalf) will, and will cause each Originator to, at all times, instruct all
Obligors to deliver payments on the Pool Receivables to a Lock-Box Account or a
Lock-Box. The Borrower (or the Servicer on its behalf) will, and will cause each
Originator to, at all times, maintain such books and records necessary to
(i) identify Collections received from time to time on Pool Receivables,
(ii) segregate such Collections from other property of the Servicer and the
Originators, (iii) identify Subject Collections received from time to time and
(iv) segregate such Subject Collections from other property of the Servicer and
the Originators. The Borrower (or the Servicer on its behalf) shall provide such
information with respect to Subject Collections deposited into each Lock-Box
Account (and any related Lock-Box) as reasonably requested by the Administrative
Agent. If any payments on the Pool Receivables or other Collections are received
by the Borrower (other than into a Lock-Box Account), the Servicer or an
Originator, it shall hold such payments in trust for the benefit of the
Administrative Agent and the other Secured Parties and promptly (but in any
event within two (2) Business Days after receipt) remit such funds into a
Lock-Box Account. The Borrower (or the Servicer on its behalf) will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box Agreement.
The Borrower shall not permit funds other than (i) Collections on Pool
Receivables, (ii) other Collateral and (iii) Subject Collections, to be
deposited into any Lock-Box Account. If such funds are nevertheless deposited
into any Lock-Box Account, the Borrower (or the Servicer on its behalf) will
within two (2) Business Days identify and transfer such funds to the appropriate
Person entitled to such funds. The Borrower will not, and will not permit the
Servicer, any Originator or any other Person to commingle Collections or other
funds to which the Administrative Agent or any other Secured Party is entitled,
with any other funds (other than Subject Collections). The Borrower shall only
add a Lock-Box Account (or a related Lock-Box) or a Lock-Box Bank to those
listed on Schedule II to this Agreement, if the Administrative Agent has
received notice of such addition and an executed and acknowledged copy of a
Lock-Box Agreement (or an amendment thereto) in form and substance acceptable to
the Administrative Agent from the applicable Lock-Box Bank. The Borrower shall
only terminate a Lock-Box Bank or close a Lock-Box Account (or a related
Lock-Box) with prior written notice to the Administrative Agent.

Notwithstanding anything to the contrary set forth above, if an Event of Default
or Ratings Event has occurred and is continuing:

 

58



--------------------------------------------------------------------------------

(i) within two Business Days of the deposit of any Subject Collections into any
Lock-Box Account (or the related Lock-Box), the Borrower (or the Servicer on its
behalf) shall identify the portion of funds deposited into each Lock-Box Account
(and any related Lock-Box) that represent Subject Collections;

(ii) the Borrower (or the Servicer on its behalf) shall instruct the obligor of
each Subject Receivable to cease remitting payments with respect to all Subject
Receivables to any Lock-Box Account or Lock-Box and to instead remit payments
with respect thereto to any other account or lock-box (other than a Lock-Box
Account or Lock-Box or any other account owned by the Borrower) from time to
time identified to such obligor; and

(iii) the Borrower shall take commercially reasonable efforts to ensure that no
Subject Collections are deposited into any Lock-Box or Lock-Box Account.

(i) Sales, Liens, etc. Except as otherwise provided herein, the Borrower will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Collateral, or assign any right to receive income in respect thereof.

(j) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 9.02, the Borrower will not, and will not permit the Servicer to, alter
the delinquency status or adjust the Outstanding Balance or otherwise modify the
terms of any Pool Receivable in any material respect, or amend, modify or waive,
in any material respect, any term or condition of any related Contract. The
Borrower shall at its expense, timely and fully perform and comply in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Pool Receivables, and
timely and fully comply with the Credit and Collection Policy with regard to
each Pool Receivable and the related Contract.

(k) Change in Credit and Collection Policy. The Borrower will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent and the Majority Lenders. Promptly following
any change in the Credit and Collection Policy, the Borrower will deliver a copy
of the updated Credit and Collection Policy to the Administrative Agent and each
Lender.

(l) Fundamental Changes. The Borrower shall not, without the prior written
consent of the Administrative Agent and the Majority Lenders, permit itself
(i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) to be directly or indirectly owned by any Person other
than Quintiles. The Borrower shall provide the Administrative Agent with at
least 30 days’ prior written notice before making any change in the Borrower’s
name or location or making any other change in the Borrower’s identity or
corporate structure that could impair or otherwise render any UCC financing
statement filed in connection with this Agreement or any other Transaction
Document “seriously misleading” as such term (or similar term) is used in the
applicable UCC; each notice to the Administrative Agent pursuant to this
sentence shall set forth the applicable change and the proposed effective date
thereof.

 

59



--------------------------------------------------------------------------------

(m) Books and Records. The Borrower shall maintain and implement (or cause the
Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).

(n) [Reserved].

(o) Change in Payment Instructions to Obligors. The Borrower shall not (and
shall not permit the Servicer or any Sub-Servicer to) add, replace or terminate
any Lock-Box Account (or any related Lock-Box) or make any change in its (or
their) instructions to the Obligors regarding payments to be made to the
Lock-Box Accounts (or any related Lock-Box), other than any instruction to remit
payments to a different Lock-Box Account (or any related Lock-Box), unless the
Administrative Agent shall have received (i) prior written notice of such
addition, termination or change and (ii) a signed and acknowledged Lock-Box
Agreement (or an amendment thereto) with respect to such new Lock-Box Accounts
(or any related Lock-Box), and the Administrative Agent shall have consented to
such change in writing.

(p) Security Interest, Etc. The Borrower shall (and shall cause the Servicer
to), at its expense, take all action necessary or reasonably desirable to
establish and maintain a valid and enforceable first priority perfected security
interest in the Collateral, in each case free and clear of any Adverse Claim, in
favor of the Administrative Agent (on behalf of the Secured Parties), including
taking such action to perfect, protect or more fully evidence the security
interest of the Administrative Agent (on behalf of the Secured Parties) as the
Administrative Agent or any Secured Party may reasonably request. In order to
evidence the security interests of the Administrative Agent under this
Agreement, the Borrower shall, from time to time take such action, or execute
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrative Agent) to
maintain and perfect, as a first-priority interest, the Administrative Agent’s
security interest in the Receivables, Related Security and Collections. The
Borrower shall, from time to time and within the time limits established by law,
prepare and present to the Administrative Agent for the Administrative Agent’s
authorization and approval, all financing statements, amendments, continuations
or initial financing statements in lieu of a continuation statement, or other
filings necessary to continue, maintain and perfect the Administrative Agent’s
security interest as a first-priority interest. The Administrative Agent’s
approval of such filings shall authorize the Borrower to file such financing
statements under the UCC without the signature of the Borrower, any Originator
or the Administrative Agent where allowed by Applicable Law. Notwithstanding
anything else in the Transaction Documents to the contrary, the Borrower shall
not have any authority to file a termination, partial termination, release,
partial release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent.

 

60



--------------------------------------------------------------------------------

(q) Certain Agreements. Without the prior written consent of the Administrative
Agent and the Lenders, the Borrower will not (and will not permit any Originator
or the Servicer to) amend, modify, waive, revoke or terminate any Transaction
Document to which it is a party or any provision of the Borrower’s
organizational documents which requires the consent of the “Independent
Director” (as such term is used in the Borrower’s Certificate of Formation and
Limited Liability Company Agreement).

(r) Other Business. The Borrower will not: (i) engage in any business other than
the transactions contemplated by the Transaction Documents, (ii) create, incur
or permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit or bankers’ acceptances other than pursuant to
this Agreement or the Subordinated Notes or (iii) form any Subsidiary or make
any investments in any other Person.

(s) Use of Collections Available to the Borrower. The Borrower shall apply the
Collections available to the Borrower to make payments in the following order of
priority: (i) the payment of its obligations under this Agreement and each of
the other Transaction Documents (other than the Subordinated Notes), (ii) the
payment of accrued and unpaid interest on the Subordinated Notes and (iii) other
legal and valid purposes.

(t) Further Assurances; Change in Name or Jurisdiction of Origination, etc.
(i) The Borrower hereby authorizes and hereby agrees from time to time, at its
own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to perfect, protect or more fully evidence the security interest granted
pursuant to this Agreement or any other Transaction Document, or to enable the
Administrative Agent (on behalf of the Secured Parties) to exercise and enforce
the Secured Parties’ rights and remedies under this Agreement and the other
Transaction Document. Without limiting the foregoing, the Borrower hereby
authorizes, and will, upon the request of the Administrative Agent, at the
Borrower’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that the
Administrative Agent may reasonably request, to perfect, protect or evidence any
of the foregoing.

(ii) The Borrower authorizes the Administrative Agent to file financing
statements, continuation statements and amendments thereto and assignments
thereof, relating to the Receivables, the Related Security, the related
Contracts, Collections with respect thereto and the other Collateral without the
signature of the Borrower. A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.

(iii) The Borrower shall at all times be organized under the laws of the State
of North Carolina and shall not take any action to change its jurisdiction of
organization.

 

61



--------------------------------------------------------------------------------

(iv) The Borrower will not change its name, location, identity or corporate
structure unless (x) the Borrower, at its own expense, shall have taken all
action necessary or appropriate to perfect or maintain the perfection of the
security interest under this Agreement (including, without limitation, the
filing of all financing statements and the taking of such other action as the
Administrative Agent may request in connection with such change or relocation)
and (y) if requested by the Administrative Agent, the Borrower shall cause to be
delivered to the Administrative Agent, an opinion, in form and substance
satisfactory to the Administrative Agent as to such UCC perfection and priority
matters as the Administrative Agent may request at such time.

(u) Anti-Money Laundering/International Trade Law Compliance. The Borrower will
not become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (d) use the proceeds of any
Credit Extension to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law. The funds used to repay each
Credit Extension will not be derived from any unlawful activity. The Borrower
shall comply with all Anti-Terrorism Laws. The Borrower shall promptly notify
the Administrative Agent and each Lender in writing upon the occurrence of a
Reportable Compliance Event.

(v) The Borrower has not used and will not use the proceeds of any Credit
Extension to fund any operations in, finance any investments or activities in or
make any payments to, a Sanctioned Person or a Sanctioned Country.

(w) Borrower’s Net Worth. The Borrower shall not permit the Borrower’s Net Worth
to be less than the Required Capital Amount.

(x) Commingling. The Borrower (or the Servicer on its behalf) will, and will
cause each Originator to, at all times, ensure that for each calendar month,
that no more than 30.0% (or during the continuation of a Ratings Event, 0%) of
the aggregate amount of all funds deposited into the Lock-Box Accounts during
such calendar month constitute Subject Collections.

(y) Chattel Paper. The Borrower shall cause all chattel paper evidencing Pool
Receivables to be held by the Servicer as bailee for the Secured Parties and the
Borrower at the locations identified in Schedule V; provided, however, that, if
so instructed by the Administrative Agent following the occurrence and during
the continuance of an Event of Default or a Ratings Event, the Borrower shall
cause the Servicer (at its sole cost and expense) promptly (but not later than
five Business Days following such instruction) to deliver all such chattel paper
to the Administrative Agent or the Administrative Agent’s designee. The Borrower
shall not permit any such chattel paper to be in the possession of any Person
other than the Servicer, the Administrative Agent or the Administrative Agent’s
designee.

 

62



--------------------------------------------------------------------------------

(z) Linked Accounts. Except for the Intermediate Account, the Borrower shall not
permit any “Linked Account” (as defined in the Lock-Box Agreement with Wells
Fargo Bank, National Association) to exist with respect to any Lock-Box Account
maintained at Wells Fargo Bank, National Association; provided, however, that at
any time during the continuance of an Event of Default, an Unmatured Event of
Default or a Ratings Event, the Borrower shall, if so instructed by the
Administrative Agent (in its sole discretion), cause the Intermediate Account to
cease being a “Linked Account” promptly, but not later than 2 Business Days
following the Borrower’s or the Servicer’s receipt of such instruction.

SECTION 8.02. Covenants of the Servicer. At all times from the Closing Date
until the Final Payout Date:

(a) Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with GAAP, and the Servicer shall
furnish to the Administrative Agent and each Lender:

(i) Compliance Certificates. (a) A compliance certificate promptly upon
completion of the annual report of the Parent and in no event later than 90 days
after the close of the Servicer’s fiscal year, in form and substance
substantially similar to Exhibit G signed by a Financial Officer of the Servicer
stating that no Event of Default or Unmatured Event of Default has occurred and
is continuing, or if any Event of Default or Unmatured Event of Default has
occurred and is continuing, stating the nature and status thereof and (b) within
30 days after the close of each fiscal quarter of the Servicer, a compliance
certificate in form and substance substantially similar to Exhibit G signed by a
Financial Officer of the Servicer stating that no Event of Default or Unmatured
Event of Default has occurred and is continuing, or if any Event of Default or
Unmatured Event of Default has occurred and is continuing, stating the nature
and status thereof.

(ii) Information Packages. Not later than two (2) Business Days prior to each
Settlement Date, an Information Package as of the most recently completed Fiscal
Month.

(iii) Bi-Weekly Reports. Following and during the continuation of a Ratings
Event (and not to be required at any other time), not later than the second
Business Day of each second calendar week, a Bi-Weekly Report as of the most
recently completed two week period shall be provided (but only so long as long
as a Ratings Event shall have occurred and is continuing as of such date).

(iv) Other Information. Such other information (including non-financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request, including any information available to the Borrower, the
Servicer or any Originator as the Administrative Agent or any Lender may
reasonably request.

(b) Notices. The Servicer will notify the Administrative Agent and each Lender
in writing of any of the following events promptly upon (but in no event later
than three (3) Business Days after) a Financial Officer or other officer
learning of the occurrence thereof, with such notice describing the same, and if
applicable, the steps being taken by the Person(s) affected with respect
thereto:

 

63



--------------------------------------------------------------------------------

(i) Notice of Events of Default or Unmatured Events of Default. A statement of a
Financial Officer of the Servicer setting forth details of any Event of Default
or Unmatured Event of Default that has occurred and is continuing and the action
which the Servicer proposes to take with respect thereto.

(ii) Representations and Warranties. The failure of any representation or
warranty made or deemed made by the Servicer under this Agreement or any other
Transaction Document to be true and correct in any material respect when made.

(iii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding which could reasonably be expected to have a Material
Adverse Effect.

(iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof, (B) any Person other than the Borrower, the
Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Lock-Box Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative Agent.

(v) Name Changes. At least thirty (30) days before any change in any
Originator’s or the Borrower’s name or any other change requiring the amendment
of UCC financing statements, a notice setting forth such changes and the
effective date thereof.

(vi) Change in Accountants or Accounting Policy. Any change in (i) the external
accountants of the Borrower, the Servicer, any Originator or the Parent or
(ii) any material accounting policy of any Originator that is relevant to the
transactions contemplated by this Agreement or any other Transaction Document.

(vii) Material Adverse Change. Promptly after the occurrence thereof, notice of
any material adverse change in the business, operations, property or financial
or other condition of any Originator, the Servicer, the Performance Guarantor,
or the Borrower.

(c) Conduct of Business. The Servicer will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted, and will do all things necessary to remain duly
incorporated, validly existing and in good standing as a domestic corporation in
its jurisdiction of incorporation and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted if
the failure to have such authority could reasonably be expected to have a
Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

(d) Compliance with Laws. The Servicer will comply with all Applicable Laws to
which it may be subject if the failure to comply could reasonably be expected to
have a Material Adverse Effect.

(e) Furnishing of Information and Inspection of Receivables. The Servicer will
furnish or cause to be furnished to the Administrative Agent and each Lender
from time to time such information with respect to the Pool Receivables and the
other Collateral as the Administrative Agent or any Lender may reasonably
request. The Servicer will, at the Servicer’s expense, during regular business
hours with prior written notice, (i) permit the Administrative Agent and each
Lender or their respective agents or representatives to (A) examine and make
copies of and abstracts from all books and records relating to the Pool
Receivables or other Collateral, (B) visit the offices and properties of the
Servicer for the purpose of examining such books and records and (C) discuss
matters relating to the Pool Receivables, the other Collateral or the Servicer’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of the Servicer (provided that representatives of the Servicer are
present during such discussions) having knowledge of such matters and
(ii) without limiting the provisions of clause (i) above, during regular
business hours, at the Servicer’s expense, upon prior written notice from the
Administrative Agent, permit certified public accountants or other auditors
acceptable to the Administrative Agent to conduct a review of its books and
records with respect to the Pool Receivables and other Collateral; provided,
that the Servicer shall be required to reimburse the Administrative Agent for
only one (1) such review pursuant to clause (ii) above in any twelve-month
period unless an Event of Default has occurred and is continuing.

(f) Payments on Receivables, Lock-Box Accounts. The Servicer will at all times,
instruct all Obligors to deliver payments on the Pool Receivables to a Lock-Box
Account or a Lock-Box. The Servicer will, at all times, maintain such books and
records necessary to (i) identify Collections received from time to time on Pool
Receivables, (ii) segregate such Collections from other property of the Servicer
and the Originators, (iii) identify Subject Collections received from time to
time and (iv) segregate such Subject Collections from other property of the
Servicer and the Originators. The Servicer shall provide such information with
respect to Subject Collections deposited into each Lock-Box Account (and any
related Lock-Box) as reasonably requested by the Administrative Agent. If any
payments on the Pool Receivables or other Collections are received by the
Borrower, the Servicer or an Originator, it shall hold such payments in trust
for the benefit of the Administrative Agent and the other Secured Parties and
promptly (but in any event within two (2) Business Days after receipt) remit
such funds into a Lock-Box Account. The Servicer shall not permit funds other
than (i) Collections on Pool Receivables, other Collateral and (iii) Subject
Collections, to be deposited into any Lock-Box Account. If such funds are
nevertheless deposited into any Lock-Box Account, the Servicer will within two
(2) Business Days identify and transfer such funds to the appropriate Person
entitled to such funds. The Servicer will not, and will not permit the Borrower,
any Originator or any other Person to commingle Collections or other funds to
which the Administrative Agent or any other Secured Party is entitled, with any
other funds (other than Subject Collections). The Servicer shall only add a
Lock-Box Account (or a related Lock-Box), or a Lock-Box Bank to those listed on
Schedule II to this Agreement, if the Administrative Agent has received notice
of such addition and an executed and acknowledged copy of a Lock-Box Agreement
(or an amendment thereto) in form and substance acceptable to the

 

65



--------------------------------------------------------------------------------

Administrative Agent from the applicable Lock-Box Bank. The Servicer shall only
terminate a Lock-Box Bank or close a Lock-Box Account (or a related Lock-Box)
with the prior written notice to the Administrative Agent.

Notwithstanding anything to the contrary set forth above, if an Event of Default
or Ratings Event has occurred and is continuing:

(i) within two Business Days of the deposit of any Subject Collections into any
Lock-Box Account (or the related Lock-Box), the Servicer shall identify the
portion of funds deposited into each Lock-Box Account (and any related Lock-Box)
that represent Subject Collections;

(ii) the Servicer shall instruct the obligor of each Subject Receivable to cease
remitting payments with respect to all Subject Receivables to any Lock-Box
Account or Lock-Box and to instead remit payments with respect thereto to any
other account or lock-box (other than a Lock-Box Account or Lock-Box or any
account owned by the Borrower) from time to time identified to such obligor; and

(iii) the Servicer shall take commercially reasonable efforts to ensure that no
Subject Collections are deposited into any Lock-Box or Lock-Box Account.

(g) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 9.02, the Servicer will not alter the delinquency status or adjust the
Outstanding Balance or otherwise modify the terms of any Pool Receivable in any
material respect, or amend, modify or waive, in any material respect, any term
or condition of any related Contract. The Servicer shall at its expense, timely
and fully perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Pool Receivables, and timely and fully comply with the Credit and
Collection Policy with regard to each Pool Receivable and the related Contract.

(h) Change in Credit and Collection Policy. The Servicer will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent and the Majority Lenders. Promptly following
any change in the Credit and Collection Policy, the Servicer will deliver a copy
of the updated Credit and Collection Policy to the Administrative Agent and each
Lender.

(i) Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

(j) [Reserved].

(k) Change in Payment Instructions to Obligors. The Servicer shall not (and
shall not permit any Sub-Servicer to) add, replace or terminate any Lock-Box
Account (or any

 

66



--------------------------------------------------------------------------------

related Lock-Box) or make any change in its instructions to the Obligors
regarding payments to be made to the Lock-Box Accounts (or any related
Lock-Box), other than any instruction to remit payments to a different Lock-Box
Account (or any related Lock-Box), unless the Administrative Agent shall have
received (i) prior written notice of such addition, termination or change and
(ii) a signed and acknowledged Lock-Box Agreement (or an amendment thereto) with
respect to such new Lock-Box Accounts (or any related Lock-Box) and the
Administrative Agent shall have consented to such change in writing.

(l) Security Interest, Etc. The Servicer shall, at its expense, take all action
necessary or reasonably desirable to establish and maintain a valid and
enforceable first priority perfected security interest in the Collateral, in
each case free and clear of any Adverse Claim in favor of the Administrative
Agent (on behalf of the Secured Parties), including taking such action to
perfect, protect or more fully evidence the security interest of the
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Secured Party may reasonably request. In order to evidence the
security interests of the Administrative Agent under this Agreement, the
Servicer shall, from time to time take such action, or execute and deliver such
instruments as may be necessary (including, without limitation, such actions as
are reasonably requested by the Administrative Agent) to maintain and perfect,
as a first-priority interest, the Administrative Agent’s security interest in
the Receivables, Related Security and Collections. The Servicer shall, from time
to time and within the time limits established by law, prepare and present to
the Administrative Agent for the Administrative Agent’s authorization and
approval, all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement, or other filings
necessary to continue, maintain and perfect the Administrative Agent’s security
interest as a first-priority interest. The Administrative Agent’s approval of
such filings shall authorize the Servicer to file such financing statements
under the UCC without the signature of the Borrower, any Originator or the
Administrative Agent where allowed by Applicable Law. Notwithstanding anything
else in the Transaction Documents to the contrary, the Servicer shall not have
any authority to file a termination, partial termination, release, partial
release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent.

(m) Further Assurances; Change in Name or Jurisdiction of Origination, etc. The
Servicer hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be necessary or
desirable, or that the Administrative Agent may reasonably request, to perfect,
protect or more fully evidence the security interest granted pursuant to this
Agreement or any other Transaction Document, or to enable the Administrative
Agent (on behalf of the Secured Parties) to exercise and enforce their
respective rights and remedies under this Agreement or any other Transaction
Document. Without limiting the foregoing, the Servicer hereby authorizes, and
will, upon the request of the Administrative Agent, at the Servicer’s own
expense, execute (if necessary) and file such financing statements or
continuation statements, or amendments thereto, and such other instruments and
documents, that may be necessary or desirable, or that the Administrative Agent
may reasonably request, to perfect, protect or evidence any of the foregoing.

 

67



--------------------------------------------------------------------------------

(n) Anti-Money Laundering/International Trade Law Compliance. The Servicer will
not become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (d) use the proceeds of any
Credit Extension to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law. The funds used to repay each
Credit Extension will not be derived from any unlawful activity. The Servicer
shall comply with all Anti-Terrorism Laws. The Servicer shall promptly notify
the Administrative Agent and each Lender in writing upon the occurrence of a
Reportable Compliance Event.

(o) Commingling. The Servicer will, and will cause each Originator to, at all
times, ensure that for each calendar month, that no more than 30.0% (or during
the continuation of a Ratings Event, 0%) of the aggregate amount of all funds
deposited into the Lock-Box Accounts during such calendar month constitute
Subject Collections.

(p) Chattel Paper. The Servicer shall maintain possession of all chattel paper
evidencing Pool Receivables as bailee for the Secured Parties and the Borrower
at the locations identified in Schedule V; provided, however, that, if so
instructed by the Administrative Agent following the occurrence and during the
continuance of an Event of Default or a Ratings Event, the Servicer shall (at
its sole cost and expense) promptly (but not later than five Business Days
following such instruction) deliver all such chattel paper to the Administrative
Agent or the Administrative Agent’s designee. The Servicer shall not permit any
such chattel paper to be in the possession of any Person other than the
Servicer, the Administrative Agent or the Administrative Agent’s designee.

(q) Linked Accounts. Except for the Intermediate Account, the Servicer shall not
permit any “Linked Account” (as defined in the Lock-Box Agreement with Wells
Fargo Bank, National Association) to exist with respect to any Lock-Box Account
maintained at Wells Fargo Bank, National Association; provided, however, that at
any time during the continuance of an Event of Default, an Unmatured Event of
Default or a Ratings Event, the Servicer shall, if so instructed by the
Administrative Agent (in its sole discretion), cause the Intermediate Account to
cease being a “Linked Account” promptly, but not later than 2 Business Days
following the Borrower’s or the Servicer’s receipt of such instruction. The
Servicer shall at all times ensure that (i) the account balance in the
Intermediate Account is greater than zero and will exceed the aggregate
“Settlement Item Amount” (as defined in the Lock-Box Agreement with Wells Fargo
Bank, National Association) of all “Settlement Items” (as defined in the
Lock-Box Agreement with Wells Fargo Bank, National Association) at any time
outstanding with respect to the Intermediate Account and (ii) no amount will be
debited against any Lock-Box Account as a result of any “Settlement Item” that
originated in the Intermediate Account or any other account other than a
Lock-Box Account.

SECTION 8.03. Separate Existence of the Borrower. Each of the Borrower and the
Servicer hereby acknowledges that the Secured Parties and the Administrative
Agent are entering

 

68



--------------------------------------------------------------------------------

into the transactions contemplated by this Agreement and the other Transaction
Documents in reliance upon the Borrower’s identity as a legal entity separate
from any Originator, the Servicer, the Performance Guarantor and their
Affiliates. Therefore, each of the Borrower and Servicer shall take all steps
specifically required by this Agreement or reasonably required by the
Administrative Agent to continue the Borrower’s identity as a separate legal
entity and to make it apparent to third Persons that the Borrower is an entity
with assets and liabilities distinct from those of the Performance Guarantor,
the Originators, the Servicer and any other Person, and is not a division of the
Performance Guarantor, the Originators, the Servicer, its Affiliates or any
other Person. Without limiting the generality of the foregoing and in addition
to and consistent with the other covenants set forth herein, each of the
Borrower and the Servicer shall take such actions as shall be required in order
that:

(a) Special Purpose Entity. The Borrower will be a special purpose company whose
primary activities are restricted in its Certificate of Formation to:
(i) purchasing or otherwise acquiring from the Originators, owning, holding,
collecting, granting security interests or selling interests in, the Collateral,
(ii) entering into agreements for the selling, servicing and financing of the
Receivables Pool (including the Transaction Documents) and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities.

(b) No Other Business or Debt. The Borrower shall not engage in any business or
activity except as set forth in this Agreement, or incur any indebtedness or
liability other than as expressly permitted by the Transaction Documents.

(c) Independent Director. Not fewer than one member of the Borrower’s board of
directors (the “Independent Director”) shall be a natural person who (i) has
never been, and shall at no time be, an equityholder, director, officer,
manager, member, partner, officer, employee or associate, or any relative of the
foregoing, of any member of the Parent Group (as hereinafter defined) (other
than his or her service as an Independent Director of the Borrower or an
independent director of any other bankruptcy-remote special purpose entity
formed for the sole purpose of securitizing, or facilitating the securitization
of, financial assets of any member or members of the Parent Group), (ii) is not
a customer or supplier of any member of the Parent Group (other than his or her
service as an Independent Director of the Borrower or an independent director of
any other bankruptcy-remote special purpose entity formed for the sole purpose
of securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group), (iii) is not any member of the immediate
family of a person described in (i) or (ii) above, and (iv) has (x) prior
experience as an independent director for a corporation or limited liability
company whose organizational or charter documents required the unanimous consent
of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (y) at least three
years of employment experience with one or more entities that provide, in the
ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities. For purposes of this clause (c), “Parent
Group” shall mean (i) the Parent, the Servicer, the Performance Guarantor and
each Originator, (ii) each person that directly or indirectly, owns or controls,
whether beneficially, or as a trustee, guardian or other fiduciary, five percent
(5%) or more of the membership interests in the Parent, (iii) each person that
controls, is controlled by or

 

69



--------------------------------------------------------------------------------

is under common control with the Parent and (iv) each of such person’s officers,
directors, managers, joint venturers and partners. For the purposes of this
definition, “control” of a person means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a person or entity, whether through the ownership of voting securities, by
contract or otherwise. A person shall be deemed to be an “associate” of (A) a
corporation or organization of which such person is an officer, director,
partner or manager or is, directly or indirectly, the beneficial owner of ten
percent (10%) or more of any class of equity securities, (B) any trust or other
estate in which such person serves as trustee or in a similar capacity and
(C) any relative or spouse of a person described in clause (A) or (B) of this
sentence, or any relative of such spouse.

The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Director of the Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Director, or the failure of such Independent Director to satisfy the
criteria for an Independent Director set forth in this clause (c), in which case
the Borrower shall provide written notice of such election or appointment within
one (1) Business Day) and (B) with any such written notice, certify to the
Administrative Agent that the Independent Director satisfies the criteria for an
Independent Director set forth in this clause (c).

The Borrower’s Limited Liability Company Agreement shall provide that: (A) the
Borrower’s board of directors shall not approve, or take any other action to
cause the filing of, a voluntary bankruptcy petition with respect to the
Borrower unless the Independent Director shall approve the taking of such action
in writing before the taking of such action and (B) such provision and each
other provision requiring an Independent Director cannot be amended without the
prior written consent of the Independent Director.

The Independent Director shall not at any time serve as a trustee in bankruptcy
for the Borrower, the Parent, the Performance Guarantor, any Originator, the
Servicer or any of their respective Affiliates.

(d) Organizational Documents. The Borrower shall maintain its organizational
documents in conformity with this Agreement, such that it does not amend,
restate, supplement or otherwise modify its ability to comply with the terms and
provisions of any of the Transaction Documents, including, without limitation,
Section 8.01(p).

(e) Conduct of Business. The Borrower shall conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special members’ and board of directors’ meetings
appropriate to authorize all company action, keeping separate and accurate
minutes of its meetings, passing all resolutions or consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.

 

70



--------------------------------------------------------------------------------

(f) Compensation. Any employee, consultant or agent of the Borrower will be
compensated from the Borrower’s funds for services provided to the Borrower, and
to the extent that Borrower shares the same officers or other employees as the
Servicer (or any other Affiliate thereof), the salaries and expenses relating to
providing benefits to such officers and other employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with such common officers and employees.
The Borrower will not engage any agents other than its attorneys, auditors and
other professionals, and a servicer and any other agent contemplated by the
Transaction Documents for the Receivables Pool, which servicer will be fully
compensated for its services by payment of the Servicing Fee.

(g) Servicing and Costs. The Borrower will contract with the Servicer to perform
for the Borrower all operations required on a daily basis to service the
Receivables Pool. The Borrower will not incur any indirect or overhead expenses
for items shared with the Servicer (or any other Affiliate thereof) that are not
reflected in the Servicing Fee. To the extent, if any, that the Borrower (or any
Affiliate thereof) shares items of expenses not reflected in the Servicing Fee,
such as legal, auditing and other professional services, such expenses will be
allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered.

(h) Operating Expenses. The Borrower’s operating expenses will not be paid by
the Servicer, the Parent, the Performance Guarantor, any Originator or any
Affiliate thereof.

(i) Stationary. The Borrower will have its own separate stationary.

(j) Books and Records. The Borrower’s books and records will be maintained
separately from those of the Servicer, the Parent, the Performance Guarantor,
the Originators and any of their Affiliates and in a manner such that it will
not be difficult or costly to segregate, ascertain or otherwise identify the
assets and liabilities of the Borrower.

(k) Disclosure of Transactions. All financial statements of the Servicer, the
Parent, the Performance Guarantor, the Originators or any Affiliate thereof that
are consolidated to include the Borrower will disclose that (i) the Borrower is
a separate legal entity with its own separate creditors who will be entitled,
upon its liquidation, to be satisfied out of the Borrower’s assets prior to any
assets or value in the Borrower becoming available to the Borrower’s equity
holders and (ii) the assets of the Borrower are not available to pay creditors
of the Servicer, the Parent, the Performance Guarantor, the Originators or any
Affiliate thereof.

(l) Segregation of Assets. The Borrower’s assets will be maintained in a manner
that facilitates their identification and segregation from those of the
Servicer, the Parent, the Performance Guarantor, the Originators or any
Affiliates thereof.

(m) Corporate Formalities. The Borrower will strictly observe limited liability
company formalities in its dealings with the Servicer, the Parent, the
Performance Guarantor, the Originators or any Affiliates thereof, and funds or
other assets of the Borrower will not be commingled with those of the Servicer,
the Parent, the Performance Guarantor, the Originators or any Affiliates thereof
except as permitted by this Agreement in connection with servicing the

 

71



--------------------------------------------------------------------------------

Pool Receivables. The Borrower shall not maintain joint bank accounts or other
depository accounts to which the Servicer, the Parent, the Performance
Guarantor, the Originators or any Affiliate thereof (other than the Servicer
solely in its capacity as such) has independent access. The Borrower is not
named, and has not entered into any agreement to be named, directly or
indirectly, as a direct or contingent beneficiary or loss payee on any insurance
policy with respect to any loss relating to the property of the Servicer, the
Parent, the Performance Guarantor, the Originators or any Subsidiaries or other
Affiliates thereof. The Borrower will pay to the appropriate Affiliate the
marginal increase or, in the absence of such increase, the market amount of its
portion of the premium payable with respect to any insurance policy that covers
the Borrower and such Affiliate.

(n) Arm’s-Length Relationships. The Borrower will maintain arm’s-length
relationships with the Servicer, the Parent, the Performance Guarantor, the
Originators and any Affiliates thereof. Any Person that renders or otherwise
furnishes services to the Borrower will be compensated by the Borrower at market
rates for such services it renders or otherwise furnishes to the Borrower.
Neither the Borrower on the one hand, nor the Servicer, the Parent, the
Performance Guarantor, any Originator or any Affiliate thereof, on the other
hand, will be or will hold itself out to be responsible for the debts of the
other or the decisions or actions respecting the daily business and affairs of
the other. The Borrower, the Servicer, the Parent, the Performance Guarantor,
the Originators and their respective Affiliates will immediately correct any
known misrepresentation with respect to the foregoing, and they will not operate
or purport to operate as an integrated single economic unit with respect to each
other or in their dealing with any other entity.

(o) Allocation of Overhead. To the extent that Borrower, on the one hand, and
the Servicer, the Parent, the Performance Guarantor, any Originator or any
Affiliate thereof, on the other hand, have offices in the same location, there
shall be a fair and appropriate allocation of overhead costs between them, and
the Borrower shall bear its fair share of such expenses, which may be paid
through the Servicing Fee or otherwise.

ARTICLE IX

ADMINISTRATION AND COLLECTION

OF RECEIVABLES

SECTION 9.01. Appointment of the Servicer.

(a) The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time as the Servicer in
accordance with this Section 9.01. Until the Administrative Agent gives notice
to QINC (in accordance with this Section 9.01) of the designation of a new
Servicer, QINC is hereby designated as, and hereby agrees to perform the duties
and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence of an Event of Default, the Administrative Agent may (with the
consent of the Majority Lenders) and shall (at the direction of the Majority
Lenders) designate as Servicer any Person (including itself) to succeed QINC or
any successor Servicer, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Servicer
pursuant to the terms hereof.

 

72



--------------------------------------------------------------------------------

(b) Upon the designation of a successor Servicer as set forth in clause
(a) above, QINC agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent reasonably determines will
facilitate the transition of the performance of such activities to the new
Servicer, and QINC shall cooperate with and assist such new Servicer. Such
cooperation shall include access to and transfer of records (including all
Contracts) related to Pool Receivables and use by the new Servicer of all
licenses (or the obtaining of new licenses), hardware or software necessary or
reasonably desirable to collect the Pool Receivables and the Related Security.

(c) QINC acknowledges that, in making its decision to execute and deliver this
Agreement, the Administrative Agent and each Credit Party have relied on QINC’s
agreement to act as Servicer hereunder. Accordingly, QINC agrees that it will
not voluntarily resign as Servicer without the prior written consent of the
Administrative Agent and the Majority Lenders.

(d) The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Borrower, the Administrative Agent, and each Credit Party
shall have the right to look solely to the Servicer for performance, (iv) the
terms of any agreement with any Sub-Servicer shall provide that the
Administrative Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer) and (v) if such Sub-Servicer is not an Affiliate of the Parent,
the Administrative Agent and the Majority Lenders shall have consented in
writing in advance to such delegation.

SECTION 9.02. Duties of the Servicer.

(a) The Servicer shall take or cause to be taken all such action as may be
necessary or reasonably advisable to service, administer and collect each Pool
Receivable from time to time, all in accordance with this Agreement and all
Applicable Laws, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy and consistent with the past practices of the
Originators. The Servicer shall set aside, for the accounts of each Credit
Party, the amount of Collections to which each such Credit Party is entitled in
accordance with Article IV hereof. The Servicer may, in accordance with the
Credit and Collection Policy and consistent with past practices of the
Originators, take such action, including modifications, waivers or
restructurings of Pool Receivables and related Contracts, as the Servicer may
reasonably determine to be appropriate to maximize Collections thereof or
reflect adjustments expressly permitted under the Credit and Collection Policy
or as expressly required under Applicable Laws or the applicable Contract;
provided, that for purposes of this Agreement: (i) such action shall not, and
shall not be deemed to, change the number of days such Pool Receivable has
remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) such action shall not alter the status of such Pool Receivable
as a Delinquent Receivable or a Defaulted Receivable or limit the rights of any
Secured Party under this Agreement or any other Transaction Document and
(iii) if an Event of Default has occurred and

 

73



--------------------------------------------------------------------------------

is continuing, the Servicer may take such action only upon the prior written
consent of the Administrative Agent. The Borrower shall deliver to the Servicer
and the Servicer shall hold for the benefit of the Administrative Agent
(individually and for the benefit of each Credit Party), in accordance with
their respective interests, all records and documents (including computer tapes
or disks) with respect to each Pool Receivable. Notwithstanding anything to the
contrary contained herein, if an Event of Default has occurred and is
continuing, the Administrative Agent may direct the Servicer to commence or
settle any legal action to enforce collection of any Pool Receivable that is a
Defaulted Receivable or to foreclose upon or repossess any Related Security with
respect to any such Defaulted Receivable.

(b) The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Borrower the collections of any indebtedness
or other obligation that is not a Pool Receivable, less, if QINC or an Affiliate
thereof is not the Servicer, all reasonable and appropriate out-of-pocket costs
and expenses of such Servicer of servicing, collecting and administering such
collections. The Servicer, if other than QINC or an Affiliate thereof, shall, as
soon as practicable upon demand, deliver to the Borrower all records in its
possession that evidence or relate to any indebtedness or other obligation that
is not a Pool Receivable, and copies of records in its possession that evidence
or relate to any indebtedness or other obligation that is a Pool Receivable.

(c) The Servicer’s obligations hereunder shall terminate on the Final Payout
Date. Promptly following the Final Payout date, the Servicer shall deliver to
the Borrower all books, records and related materials that the Borrower
previously provided to the Servicer, or that have been obtained by the Servicer,
in connection with this Agreement.

SECTION 9.03. Lock-Box Account Arrangements. Prior to the Closing Date, the
Borrower shall have entered into Lock-Box Agreements with all of the Lock-Box
Banks and delivered executed counterparts of each to the Administrative Agent.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may (with the consent of the Majority Lenders) and shall
(upon the direction of the Majority Lenders) at any time thereafter give notice
to each Lock-Box Bank that the Administrative Agent is exercising its rights
under the Lock-Box Agreements to do any or all of the following: (a) to have the
exclusive ownership and control of the Lock-Box Accounts transferred to the
Administrative Agent (for the benefit of the Secured Parties) and to exercise
exclusive dominion and control over the funds deposited therein, (b) to have the
proceeds that are sent to the respective Lock-Box Accounts redirected pursuant
to the Administrative Agent’s instructions rather than deposited in the
applicable Lock-Box Account and (c) to take any or all other actions permitted
under the applicable Lock-Box Agreement. The Borrower hereby agrees that if the
Administrative Agent at any time takes any action set forth in the preceding
sentence, the Administrative Agent shall have exclusive control (for the benefit
of the Secured Parties) of the proceeds (including Collections) of all Pool
Receivables and the Borrower hereby further agrees to take any other action that
the Administrative Agent may reasonably request to transfer such control. Any
proceeds of Pool Receivables received by the Borrower or the Servicer thereafter
shall be sent immediately to, or as otherwise instructed by, the Administrative
Agent.

SECTION 9.04. Enforcement Rights.

 

74



--------------------------------------------------------------------------------

(a) At any time following the occurrence and during the continuation of an Event
of Default:

(i) the Administrative Agent (at the Borrower’s expense) may direct the Obligors
that payment of all amounts payable under any Pool Receivable is to be made
directly to the Administrative Agent or its designee;

(ii) the Administrative Agent may instruct the Borrower or the Servicer to give
notice of the Secured Parties’ interest in Pool Receivables to each Obligor,
which notice shall direct that payments be made directly to the Administrative
Agent or its designee (on behalf of the Secured Parties), and the Borrower or
the Servicer, as the case may be, shall give such notice at the expense of the
Borrower or the Servicer, as the case may be; provided, that if the Borrower or
the Servicer, as the case may be, fails to so notify each Obligor within two
(2) Business Days following instruction by the Administrative Agent, the
Administrative Agent (at the Borrower’s or the Servicer’s, as the case may be,
expense) may so notify the Obligors;

(iii) the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrative Agent or its designee (for the benefit of
the Secured Parties) at a place selected by the Administrative Agent and
(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee;

(iv) notify the Lock-Box Banks that the Borrower and the Servicer will no longer
have any access to the Lock-Box Accounts;

(v) the Administrative Agent may (or, at the direction of the Majority Lenders
shall) replace the Person then acting as Servicer; and

(vi) the Administrative Agent may collect any amounts due from an Originator
under the Purchase and Sale Agreement or the Performance Guarantor under the
Performance Guaranty.

(b) The Borrower hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Borrower, which appointment is coupled with an interest,
to take any and all steps in the name of the Borrower and on behalf of the
Borrower necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Borrower on checks
and other instruments representing

 

75



--------------------------------------------------------------------------------

Collections and enforcing such Collateral. Notwithstanding anything to the
contrary contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.

(c) The Servicer hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Servicer, which appointment is coupled with an interest,
to take any and all steps in the name of the Servicer and on behalf of the
Servicer necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Servicer on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

SECTION 9.05. Responsibilities of the Borrower.

(a) Anything herein to the contrary notwithstanding, the Borrower shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrative Agent, or
any other Credit Party of their respective rights hereunder shall not relieve
the Borrower from such obligations and (ii) pay when due any taxes, including
any sales taxes payable in connection with the Pool Receivables and their
creation and satisfaction. None of the Credit Parties shall have any obligation
or liability with respect to any Collateral, nor shall any of them be obligated
to perform any of the obligations of the Borrower, the Servicer or any
Originator thereunder.

(b) QINC hereby irrevocably agrees that if at any time it shall cease to be the
Servicer hereunder, it shall act (if the then-current Servicer so requests) as
the data-processing agent of the Servicer and, in such capacity, QINC shall
conduct the data-processing functions of the administration of the Receivables
and the Collections thereon in substantially the same way that QINC conducted
such data-processing functions while it acted as the Servicer. In connection
with any such processing functions, the Borrower shall pay to QINC its
reasonable out-of-pocket costs and expenses from the Borrower’s own funds
(subject to the priority of payments set forth in Section 4.01).

SECTION 9.06. Servicing Fee.

(a) Subject to clause (b) below, the Borrower shall pay the Servicer a fee (the
“Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the
daily average aggregate Outstanding Balance of the Pool Receivables. Accrued
Servicing Fees shall be payable from Collections to the extent of available
funds in accordance with Section 4.01.

 

76



--------------------------------------------------------------------------------

(b) If the Servicer ceases to be QINC or an Affiliate thereof, the Servicing Fee
shall be the greater of: (i) the amount calculated pursuant to clause (a) above
and (ii) an alternative amount specified by the successor Servicer not to exceed
110% of the aggregate reasonable costs and expenses incurred by such successor
Servicer in connection with the performance of its obligations as Servicer
hereunder.

ARTICLE X

EVENTS OF DEFAULT

SECTION 10.01. Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:

(a) (i) the Borrower, any Originator, the Performance Guarantor or the Servicer
shall fail to perform or observe any term, covenant or agreement under this
Agreement or any other Transaction Document (other than any such failure which
would constitute an Event of Default under clause (ii) or (iii) of this
paragraph (a)), and such failure, solely to the extent capable of cure, shall
continue for thirty (30) days following the earlier of knowledge of or notice to
any Quintiles Party, (ii) the Borrower, any Originator, the Performance
Guarantor or the Servicer shall fail to make when due any payment or deposit to
be made by it under this Agreement or any other Transaction Document, and such
failure shall continue unremedied for two (2) Business Days or (iii) QINC shall
resign as Servicer, and no successor Servicer reasonably satisfactory to the
Administrative Agent shall have been appointed;

(b) any representation or warranty made or deemed made by the Borrower, any
Originator, the Performance Guarantor or the Servicer (or any of their
respective officers) under or in connection with this Agreement or any other
Transaction Document or any information or report delivered by the Borrower, any
Originator, the Performance Guarantor or the Servicer pursuant to this Agreement
or any other Transaction Document, shall prove to have been incorrect or untrue
in any material respect when made or deemed made or delivered; provided,
however, that such breach shall not constitute an Event of Default pursuant to
this clause (b) if such breach, solely to the extent capable of cure, is cured
within fifteen (15) days following the earlier of knowledge or notice thereof by
any Quintiles Party;

(c) the Borrower or the Servicer shall fail to deliver an Information Package or
Bi-Weekly Report required pursuant to this Agreement, and such failure shall
remain unremedied for two (2) Business Days;

(d) this Agreement or any security interest granted pursuant to this Agreement
or any other Transaction Document shall for any reason cease to create, or for
any reason cease to be, a valid and enforceable first priority perfected
security interest in favor of the Administrative Agent with respect to the
Collateral, free and clear of any Adverse Claim other than Permitted Adverse
Claims;

(e) the Borrower, any Originator, the Performance Guarantor or the Servicer
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any

 

77



--------------------------------------------------------------------------------

Insolvency Proceeding shall be instituted by or against the Borrower, any
Originator, the Performance Guarantor or the Servicer and, in the case of any
such proceeding instituted against such Person (but not instituted by such
Person), either such proceeding shall remain undismissed or unstayed for a
period of sixty (60) consecutive days, or any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower, any
Originator, the Performance Guarantor or the Servicer shall take any corporate
or organizational action to authorize any of the actions set forth above in this
paragraph;

(f) (i) the average for three consecutive Fiscal Months of: (A) the Default
Ratio shall exceed 2.0%, (B) the Delinquency Ratio shall exceed 4.0% or (C) the
Dilution Ratio shall exceed 10.0% or (ii) the Days’ Sales Outstanding shall
exceed 60 days;

(g) a Change in Control shall occur;

(h) a Borrowing Base Deficit shall occur, and shall not have been cured within
five (5) Business Days;

(i) (i) the Borrower shall fail to pay any principal of or premium or interest
on any of its Debt when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement, mortgage, indenture or instrument relating to such Debt (whether
or not such failure shall have been waived under the related agreement); (ii)
any Originator, the Performance Guarantor or the Servicer, or any of their
respective Subsidiaries, individually or in the aggregate, shall fail to pay any
principal of or premium or interest on any of its Debt that is outstanding in a
principal amount in excess of $50,000,000 in the aggregate when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period (not to exceed 30 days), if any, specified in the
agreement, mortgage, indenture or instrument relating to such Debt (whether or
not such failure shall have been waived under the related agreement); (iii) any
other event shall occur or condition shall exist under any agreement, mortgage,
indenture or instrument relating to any such Debt (as referred to in clause
(i) or (ii) of this paragraph and shall continue after the applicable grace
period, if any, specified in such agreement, mortgage, indenture or instrument
(whether or not such failure shall have been waived under the related
agreement), if the effect of such event or condition is to give the applicable
debtholders the right (whether acted upon or not) to accelerate the maturity of
such Debt (as referred to in clause (i) or (ii) of this paragraph) or to
terminate the commitment of all of lenders thereunder, or (iv) any such Debt (as
referred to in clause (i) or (ii) of this paragraph) shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to repay,
redeem, purchase or defease such Debt shall be required to be made or the
commitment of each of the lenders thereunder terminated, in each case before the
stated maturity thereof;

(j) the Performance Guarantor shall fail to perform any of its obligations under
the Performance Guaranty;

 

78



--------------------------------------------------------------------------------

(k) the Borrower shall fail (x) at any time (other than for ten (10) Business
Days following notice of the death or resignation of any Independent Director)
to have an Independent Director who satisfies each requirement and qualification
specified in Section 8.03(c) of this Agreement for Independent Directors, on the
Borrower’s board of directors or (y) to timely notify the Administrative Agent
of any replacement or appointment of any director that is to serve as an
Independent Director on the Borrower’s board of directors as required pursuant
to Section 8.03(c) of this Agreement;

(l) [reserved];

(m) either (i) the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of the Borrower, any
Originator, the Servicer or Quintiles or (ii) the PBGC shall, or shall indicate
its intention to, file notice of a lien pursuant to Section 4068 of ERISA with
regard to any of the assets of the Borrower, the Servicer, any Originator or
Quintiles, and with respect to either clause (i) or (ii), such filing either
individually or in the aggregate (A) is with respect to liens in an aggregate
amount in excess of $10,000,000 (or solely with respect to the Borrower,
$12,500) or (B) could reasonably be expected to result in a Material Adverse
Effect;

(n) (i) the occurrence of a Reportable Event; (ii) the adoption of an amendment
to a Pension Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code; (iii) the existence with respect to any
Multiemployer Plan of an “accumulated funding deficiency” (as defined in
Section 431 of the Code or Section 304 of ERISA), whether or not waived;
(iv) the failure to satisfy the minimum funding standard under Section 412 of
the Code with respect to any Pension Plan (v) the incurrence of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Multiemployer Plan; (vi) the receipt by the Borrower or any
of its ERISA Affiliates from the PBGC or any plan administrator of any notice
relating to the intention to terminate any Pension Plan or Multiemployer Plan or
to appoint a trustee to administer any Pension Plan or Multiemployer Plan;
(vii) the receipt by the Borrower or any of its ERISA Affiliates of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (viii) the occurrence of a prohibited
transaction with respect to the Borrower or any of its ERISA Affiliates
(pursuant to Section 4975 of the Code); (ix) the occurrence or existence of any
other similar event or condition with respect to a Pension Plan or a
Multiemployer Plan, with respect to each of clause (i) through (ix), either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

(o) a Material Adverse Effect shall occur with respect to the Borrower, any
Originator, the Performance Guarantor or the Servicer at any time following
September 30, 2014;

(p) a Termination Event shall occur under the Purchase and Sale Agreement;

(q) the Borrower shall be required to register as an “investment company” within
the meaning of the Investment Company Act;

 

79



--------------------------------------------------------------------------------

(r) any material provision of this Agreement, the Purchase and Sale Agreement,
any Lock-Box Agreement, the Performance Guaranty or the Fee Letter shall cease
to be in full force and effect or any of the Borrower, any Originator, the
Performance Guarantor or the Servicer (or any of their respective Affiliates)
shall so state in writing; or

(s) the Total Leverage Ratio shall be less than the applicable amount set forth
in Section 7.10 of the Credit Agreement, either (i) as of the last day of any
Test Period for which any loan or letter of credit remains outstanding under the
Credit Agreement or (ii) as of the date of any borrowing or letter of credit
issuance under the Credit Agreement. For purposes of this clause (s), the terms
“Total Leverage Ratio” and “Test Period” shall have the respective meaning
assigned to such terms in the Credit Agreement, including all defined terms used
within such terms which defined terms and definitions thereof are incorporated
by reference herein; provided, however, that in the event the Credit Agreement
is terminated or such defined terms are no longer used in the Credit Agreement,
the respective meaning assigned to such terms immediately preceding such
termination or non-usage shall be used for purposes of this clause (s). If,
after the date hereof, the Total Leverage Ratio maintenance covenant set forth
in Section 7.10 of the Credit Agreement (or any of the defined terms used in
connection with such covenant (including the terms “Total Leverage Ratio” and
“Test Period”)) is amended, modified or waived, then the test set forth in this
clause (s) or the defined terms used therein, as applicable, shall, for all
purposes of this Agreement, automatically and without further action on the part
of any Person, be deemed to be also so amended, modified or waived, if at the
time of such amendment, modification or waiver, (i) each Lender and the
Administrative Agent is a party to the Credit Agreement and (ii) such amendment,
modification or waiver is consummated in accordance with the terms of the Credit
Agreement; or

(t) one or more judgments or decrees shall be entered against the Borrower, any
Originator, the Performance Guarantor or the Servicer, or any Affiliate of any
of the foregoing involving in the aggregate a liability (not paid or to the
extent not covered by a reputable and solvent insurance company) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of sixty
(60) consecutive days, and the aggregate amount of all such judgments equals or
exceeds $50,000,000 (or solely with respect to the Borrower, $12,500);

then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Lenders shall) by notice to the Borrower (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred), (y) declare the Final Maturity Date to have occurred
(in which case the Final Maturity Date shall be deemed to have occurred) and
(z) declare the Aggregate Capital and all other Borrower Obligations to be
immediately due and payable (in which case the Aggregate Capital and all other
Borrower Obligations shall be immediately due and payable); provided that,
automatically upon the occurrence of any event (without any requirement for the
giving of notice) described in subsection (e) of this Section 10.01 with respect
to the Borrower, the Termination Date shall occur and the Aggregate Capital and
all other Borrower Obligations shall be immediately due and payable. Upon any
such declaration or designation or upon such automatic termination, the
Administrative Agent and the other Secured Parties shall have, in addition to
the rights and remedies which they may have under this Agreement and the other
Transaction Documents, all other rights and remedies provided after default
under the UCC and under other Applicable Law, which rights and remedies shall be
cumulative. Any proceeds from liquidation of the Collateral shall be applied in
the order of priority set forth in Section 4.01.

 

80



--------------------------------------------------------------------------------

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.01. Authorization and Action. Each Credit Party hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent. The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Borrower or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth herein.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or Applicable Law.

SECTION 11.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement (including, without limitation,
the Administrative Agent’s servicing, administering or collecting Pool
Receivables in the event it replaces the Servicer in such capacity pursuant to
Section 9.01), in the absence of its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, the Administrative
Agent: (a) may consult with legal counsel (including counsel for any Credit
Party or the Servicer), independent certified public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Credit
Party (whether written or oral) and shall not be responsible to any Credit Party
for any statements, warranties or representations (whether written or oral) made
by any other party in or in connection with this Agreement; (c) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement on the part of any
Credit Party or to inspect the property (including the books and records) of any
Credit Party; (d) shall not be responsible to any Credit Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (e) shall be entitled to rely, and shall be fully protected in so relying,
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.

SECTION 11.03. Administrative Agent and Affiliates. With respect to any Credit
Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent. The

 

81



--------------------------------------------------------------------------------

Administrative Agent and any of its Affiliates may generally engage in any kind
of business with the Borrower or any Affiliate thereof and any Person who may do
business with or own securities of the Borrower or any Affiliate thereof, all as
if the Administrative Agent were not the Administrative Agent hereunder and
without any duty to account therefor to any other Secured Party.

SECTION 11.04. Indemnification of Administrative Agent. Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or any Affiliate thereof), ratably according to the respective Percentage of
such Lender, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other Transaction Document or any action taken or
omitted by the Administrative Agent under this Agreement or any other
Transaction Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct.

SECTION 11.05. Delegation of Duties. The Administrative Agent may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

SECTION 11.06. Action or Inaction by Administrative Agent. The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Majority Lenders and assurance of its indemnification by
the Lenders, as it deems appropriate. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the direction of the Majority Lenders, and such request or direction and any
action taken or failure to act pursuant thereto shall be binding upon all Credit
Parties. The Credit Parties and the Administrative Agent agree that unless any
action to be taken by the Administrative Agent under a Transaction Document
(i) specifically requires the advice or concurrence of the Majority Lenders or
(ii) may be taken by the Administrative Agent alone or without any advice or
concurrence of a Lender, then the Administrative Agent may take action based
upon the advice or concurrence of the Majority Lenders.

SECTION 11.07. Notice of Events of Default; Action by Administrative Agent. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Unmatured Event of Default or Event of Default unless the
Administrative Agent has received notice from any Credit Party or the Borrower
stating that an Unmatured Event of Default or Event of Default has occurred
hereunder and describing such Unmatured Event of Default or Event of Default. If
the Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Credit Party. The Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, concerning
an Unmatured Event of Default or Event of Default or any other matter hereunder
as the Administrative Agent deems advisable and in the best interests of the
Secured Parties.

 

82



--------------------------------------------------------------------------------

SECTION 11.08. Non-Reliance on Administrative Agent and Other Parties. Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower,
each Originator, the Performance Guarantor or the Servicer and the Pool
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by the Administrative Agent to
any Credit Party, the Administrative Agent shall not have any duty or
responsibility to provide any Credit Party with any information concerning the
Borrower, any Originator, the Performance Guarantor or the Servicer that comes
into the possession of the Administrative Agent or any of its directors,
officers, agents, employees, attorneys-in-fact or Affiliates.

SECTION 11.09. Successor Administrative Agent.

(a) The Administrative Agent may, upon at least thirty (30) days’ notice to the
Borrower, the Servicer and each Credit Party, resign as Administrative Agent.
Except as provided below, such resignation shall not become effective until a
successor Administrative Agent is appointed by the Majority Lenders as a
successor Administrative Agent and has accepted such appointment. If no
successor Administrative Agent shall have been so appointed by the Majority
Lenders, within thirty (30) days after the departing Administrative Agent’s
giving of notice of resignation, the departing Administrative Agent may, on
behalf of the Secured Parties, appoint a successor Administrative Agent as
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Majority Lenders within sixty (60) days after the
departing Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, petition a court of
competent jurisdiction to appoint a successor Administrative Agent.

(b) Upon such acceptance of its appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents. After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Article XIII shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent.

ARTICLE XII

[RESERVED]

 

83



--------------------------------------------------------------------------------

ARTICLE XIII

INDEMNIFICATION

SECTION 13.01. Indemnities by the Borrower.

(a) Without limiting any other rights that the Administrative Agent, the Credit
Parties, the Affected Persons and their respective assigns, officers, directors,
agents and employees (each, a “Borrower Indemnified Party”) may have hereunder
or under Applicable Law, the Borrower hereby agrees to indemnify each Borrower
Indemnified Party from and against any and all claims, losses and liabilities
(including reasonable Attorney Costs) (all of the foregoing being collectively
referred to as “Borrower Indemnified Amounts”) arising out of or resulting from
this Agreement or any other Transaction Document or the use of proceeds of the
Credit Extensions or the security interest in respect of any Pool Receivable or
any other Collateral; excluding, however, (a) Borrower Indemnified Amounts to
the extent a final judgment of a court of competent jurisdiction holds that such
Borrower Indemnified Amounts resulted from the gross negligence or willful
misconduct by the Borrower Indemnified Party seeking indemnification and
(b) Taxes that are covered by Section 5.03. Without limiting or being limited by
the foregoing, the Borrower shall pay on demand (it being understood that if any
portion of such payment obligation is made from Collections, such payment will
be made at the time and in the order of priority set forth in Section 4.01), to
each Borrower Indemnified Party any and all amounts necessary to indemnify such
Borrower Indemnified Party from and against any and all Borrower Indemnified
Amounts relating to or resulting from any of the following (but excluding
Borrower Indemnified Amounts and Taxes described in clauses (a) and (b) above):

(i) any Pool Receivable which the Borrower or the Servicer includes as an
Eligible Receivable as part of the Net Receivables Pool Balance but which is not
an Eligible Receivable at such time;

(ii) any representation, warranty or statement made or deemed made by the
Borrower (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package,
Bi-Weekly Report or any other information or report delivered by or on behalf of
the Borrower pursuant hereto which shall have been untrue or incorrect when made
or deemed made;

(iii) the failure by the Borrower to comply with any Applicable Law with respect
to any Pool Receivable or the related Contract; or the failure of any Pool
Receivable or the related Contract to conform to any such Applicable Law;

(iv) the failure to vest in the Administrative Agent a first priority perfected
security interest in all or any portion of the Collateral, in each case free and
clear of any Adverse Claim;

(v) the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar

 

84



--------------------------------------------------------------------------------

instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Pool Receivable and the other Collateral and
Collections in respect thereof, whether at the time of any Credit Extension or
at any subsequent time;

(vi) any dispute, claim or defense (other than discharge in bankruptcy) of an
Obligor to the payment of any Pool Receivable (including, without limitation, a
defense based on such Pool Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from or relating to
collection activities with respect to such Pool Receivable;

(vii) any failure of the Borrower to perform any its duties or obligations in
accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable;

(viii) any products liability, environmental or other claim arising out of or in
connection with any Pool Receivable or other merchandise, goods or services
which are the subject of or related to any Pool Receivable;

(ix) the commingling of Collections of Pool Receivables at any time with other
funds;

(x) any investigation, litigation or proceeding (actual or threatened) related
to this Agreement or any other Transaction Document or the use of proceeds of
any Credit Extensions or in respect of any Pool Receivable or other Collateral
or any related Contract;

(xi) any failure of the Borrower to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document;

(xii) any setoff with respect to any Pool Receivable;

(xiii) any claim brought by any Person other than a Borrower Indemnified Party
arising from any activity by the Borrower or any Affiliate of the Borrower in
servicing, administering or collecting any Pool Receivable;

(xiv) the failure by the Borrower to pay when due any taxes, including, without
limitation, sales, excise or personal property taxes;

(xv) any failure of a Lock-Box Bank to comply with the terms of the applicable
Lock-Box Agreement or any amounts payable by the Administrative Agent to a
Lock-Box Bank under any Lock-Box Agreement;

(xvi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Pool Receivable

 

85



--------------------------------------------------------------------------------

(including, without limitation, a defense based on such Pool Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;

(xvii) any action taken by the Administrative Agent as attorney-in-fact for the
Borrower, any Originator or the Servicer pursuant to this Agreement or any other
Transaction Document;

(xviii) the use of proceeds of any Credit Extension; or

(xix) any reduction in Capital as a result of the distribution of Collections if
all or a portion of such distributions shall thereafter be rescinded or
otherwise must be returned for any reason.

(b) Notwithstanding anything to the contrary in this Agreement, solely for
purposes of the Borrower’s indemnification obligations in clauses (ii), (iii),
(vii) and (xi) of this Article XIII, any representation, warranty or covenant
qualified by the occurrence or non-occurrence of a material adverse effect or
similar concepts of materiality shall be deemed to be not so qualified.

(c) If for any reason the foregoing indemnification is unavailable to any
Borrower Indemnified Party or insufficient to hold it harmless, then the
Borrower shall contribute to such Borrower Indemnified Party the amount paid or
payable by such Borrower Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of the Borrower and its Affiliates on the one hand and such
Borrower Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Borrower and its Affiliates and
such Borrower Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of the Borrower under this Section shall
be in addition to any liability which the Borrower may otherwise have, shall
extend upon the same terms and conditions to each Borrower Indemnified Party,
and shall be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Borrower and the Borrower Indemnified
Parties.

(d) Any indemnification or contribution under this Section shall survive the
termination of this Agreement.

SECTION 13.02. Indemnification by the Servicer.

(a) The Servicer hereby agrees to indemnify and hold harmless the Borrower, the
Administrative Agent, the Credit Parties, the Affected Persons and their
respective assigns, officers, directors, agents and employees (each, a “Servicer
Indemnified Party”), from and against any loss, liability, expense, damage or
injury suffered or sustained by reason of any acts, omissions or alleged acts or
omissions arising out of activities of the Servicer pursuant to this Agreement
or any other Transaction Document, including any judgment, award, settlement,

 

86



--------------------------------------------------------------------------------

reasonable Attorney Costs and other reasonable costs or expenses incurred in
connection with the defense of any actual or threatened action, proceeding or
claim (all of the foregoing being collectively referred to as, “Servicer
Indemnified Amounts”); excluding (i) Servicer Indemnified Amounts to the extent
a final judgment of a court of competent jurisdiction holds that such Servicer
Indemnified Amounts resulted from the gross negligence or willful misconduct by
the Servicer Indemnified Party seeking indemnification, (ii) Taxes that are
covered by Section 5.03, and (iii) Servicer Indemnified Amounts to the extent
the same includes losses in respect of Pool Receivables that are uncollectible
solely on account of the insolvency, bankruptcy, lack of creditworthiness or
other financial inability to pay of the related Obligor. Without limiting or
being limited by the foregoing, the Servicer shall pay on demand, to each
Servicer Indemnified Party any and all amounts necessary to indemnify such
Servicer Indemnified Party from and against any and all Servicer Indemnified
Amounts relating to or resulting from any of the following (but excluding
Servicer Indemnified Amounts described in clauses (i), (ii) and (iii) above):

(i) any representation, warranty or statement made or deemed made by the
Servicer (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package,
Bi-Weekly Report or any other information or report delivered by or on behalf of
the Servicer pursuant hereto which shall have been untrue or incorrect when made
or deemed made;

(ii) the failure by the Servicer to comply with any Applicable Law with respect
to any Pool Receivable or the related Contract; or the failure of any Pool
Receivable or the related Contract to conform to any such Applicable Law;

(iii) the commingling of Collections of Pool Receivables at any time with other
funds; or

(iv) any failure of the Servicer to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document.

(b) If for any reason the foregoing indemnification is unavailable to any
Servicer Indemnified Party or insufficient to hold it harmless, then the
Servicer shall contribute to the amount paid or payable by such Servicer
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of the
Servicer and its Affiliates on the one hand and such Servicer Indemnified Party
on the other hand in the matters contemplated by this Agreement as well as the
relative fault of the Servicer and its Affiliates and such Servicer Indemnified
Party with respect to such loss, claim, damage or liability and any other
relevant equitable considerations. The reimbursement, indemnity and contribution
obligations of the Servicer under this Section shall be in addition to any
liability which the Servicer may otherwise have, shall extend upon the same
terms and conditions to Servicer Indemnified Party, and shall be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Servicer and the Servicer Indemnified Parties.

 

87



--------------------------------------------------------------------------------

(c) Any indemnification or contribution under this Section shall survive the
termination of this Agreement.

ARTICLE XIV

MISCELLANEOUS

SECTION 14.01. Amendments, Etc.

(a) No failure on the part of any Credit Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. No amendment or waiver of
any provision of this Agreement or consent to any departure by any of the
Borrower or any Affiliate thereof shall be effective unless in a writing signed
by the Administrative Agent and the Majority Lenders (and, in the case of any
amendment, also signed by the Borrower), and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (A) no amendment, waiver or
consent shall, unless in writing and signed by the Servicer, affect the rights
or duties of the Servicer under this Agreement; (B) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent and each
Credit Party:

(i) change (directly or indirectly) the definitions of, Borrowing Base Deficit,
Defaulted Receivable, Delinquent Receivable, Eligible Receivable, Facility
Limit, Final Maturity Date, Net Receivables Pool Balance or Total Reserves
contained in this Agreement, or increase the then existing Concentration
Percentage for any Obligor or change the calculation of the Borrowing Base;

(ii) reduce the amount of Capital or Interest that is payable on account of any
Credit Extension or delay any scheduled date for payment thereof;

(iii) change any Event of Default;

(iv) change any of the provisions of this Section 14.01 or the definition of
“Majority Lenders”; or

(v) change the order of priority in which Collections are applied pursuant to
Section 4.01.

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Lender’s Commitment hereunder without the consent of such Lender
and (B) no amendment, waiver or consent shall reduce any Fees payable by the
Borrower to any Credit Party or delay the dates on which any such Fees are
payable, in either case, without the consent of such Credit Party.

SECTION 14.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and faxed or delivered, to each party hereto, at its
address set forth under its name on Schedule III

 

88



--------------------------------------------------------------------------------

hereto or at such other address as shall be designated by such party in a
written notice to the other parties hereto. Notices and communications by
facsimile shall be effective when sent (and shall be followed by hard copy sent
by regular mail), and notices and communications sent by other means shall be
effective when received.

SECTION 14.03. Assignability; Addition of Lenders.

(a) Assignment by Lenders. Each Lender may assign to any Eligible Assignee or to
any other Lender all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
any Loan or interests therein owned by it); provided, however that

(i) except for an assignment by a Lender to either an Affiliate of such Lender
or any other Lender, each such assignment shall require the prior written
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed; provided, however, that such consent shall not be
required if an Event of Default or an Unmatured Event of Default has occurred
and is continuing);

(ii) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement;

(iii) the amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $5,000,000 and
(y) all of the assigning Lender’s Commitment; and

(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Lender hereunder and (y) the assigning Lender shall, to the extent that rights
and obligations have been assigned by it pursuant to such Assignment and
Acceptance Agreement, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

(b) Register. The Administrative Agent shall, acting solely for this purpose as
an agent of the Borrower, maintain at its address referred to on Schedule III of
this Agreement (or such other address of the Administrative Agent notified by
the Administrative Agent to the other parties hereto) a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders, the Commitment of each
Lender and the aggregate outstanding Capital (and stated interest) of the Loans
of each Lender from time to time (the “Register”). The entries in the Register
shall be

 

89



--------------------------------------------------------------------------------

conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Servicer, the Administrative Agent, and the other Credit Parties
may treat each Person whose name is recorded in the Register as a Lender under
this Agreement for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower, or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(c) Procedure. Upon its receipt of an Assignment and Acceptance Agreement
executed and delivered by an assigning Lender and an Eligible Assignee or
assignee Lender, the Administrative Agent shall, if such Assignment and
Acceptance Agreement has been duly completed, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower and the Servicer.

(d) Participations. Each Lender may sell participations to one or more Eligible
Assignees (each, a “Participant”) in or to all or a portion of its rights and/or
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the interests in the Loans owned by it); provided,
however, that

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrower hereunder) shall remain unchanged,
and

(ii) such Lender shall remain solely responsible to the other parties to this
Agreement for the performance of such obligations.

The Administrative Agent, the Lenders, the Borrower and the Servicer shall have
the right to continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.

(e) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any this Agreement) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f) Assignments by Administrative Agent. This Agreement and the rights and
obligations of the Administrative Agent herein shall be assignable by the
Administrative Agent

 

90



--------------------------------------------------------------------------------

and its successors and assigns; provided that in the case of an assignment to a
Person that is neither an Affiliate of the Administrative Agent nor a Lender
hereunder, so long as no Event of Default or Unmatured Event of Default has
occurred and is continuing, such assignment shall require the Borrower’s consent
(not to be unreasonably withheld, conditioned or delayed).

(g) Assignments by the Borrower or the Servicer. Neither the Borrower nor,
except as provided in Section 9.01, the Servicer may assign any of its
respective rights or obligations hereunder or any interest herein without the
prior written consent of the Administrative Agent and each Lender (such consent
to be provided or withheld in the sole discretion of such Person).

(h) Addition of New Lenders. The Borrower may, with the prior written consent of
the Administrative Agent, add additional Persons as Lenders. Each new Lender
shall become a party hereto, by executing and delivering to the Administrative
Agent and the Borrower, an assumption agreement (each, an “Assumption
Agreement”) in the form of Exhibit C hereto.

(i) Pledge to a Federal Reserve Bank. Notwithstanding anything to the contrary
set forth herein, (i) any Credit Party or any of their respective Affiliates may
at any time pledge or grant a security interest in all or any portion of its
interest in, to and under this Agreement (including, without limitation, rights
to payment of Capital and Interest) and any other Transaction Document to secure
its obligations to a Federal Reserve Bank, without notice to or the consent of
the Borrower, the Servicer, any Affiliate thereof or any Credit Party; provided,
however, that that no such pledge shall relieve such assignor of its obligations
under this Agreement.

SECTION 14.04. Costs and Expenses. In addition to the rights of indemnification
granted under Section 13.01 hereof, the Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Transaction Documents (together with all amendments, restatements,
supplements, consents and waivers, if any, from time to time hereto and
thereto), including, without limitation, (i) the reasonable Attorney Costs for
the Administrative Agent and the other Credit Parties and any of their
respective Affiliates with respect thereto and with respect to advising the
Administrative Agent and the other Credit Parties and their respective
Affiliates as to their rights and remedies under this Agreement and the other
Transaction Documents and (ii) reasonable accountants’, auditors’ and
consultants’ fees and expenses for the Administrative Agent and the other Credit
Parties and any of their respective Affiliates incurred in connection with the
administration and maintenance of this Agreement or advising the Administrative
Agent or any other Credit Party as to their rights and remedies under this
Agreement or as to any actual or reasonably claimed breach of this Agreement or
any other Transaction Document. In addition, the Borrower agrees to pay on
demand all reasonable out-of-pocket costs and expenses (including reasonable
Attorney Costs), of the Administrative Agent and the other Credit Parties and
their respective Affiliates, incurred in connection with the enforcement of any
of their respective rights or remedies under the provisions of this Agreement
and the other Transaction Documents.

 

91



--------------------------------------------------------------------------------

SECTION 14.05. No Proceedings. The Servicer hereby covenants and agrees that it
will not institute against, or join any other Person in instituting against, the
Borrower any Insolvency Proceeding until one year and one day after the Final
Payout Date.

SECTION 14.06. Confidentiality.

(a) Each of the Borrower and the Servicer covenants and agrees to hold in
confidence, and not disclose to any Person, either (i) the terms of this
Agreement, the Fee Letter or any other Transaction Document (including the
identity of the Administrative Agent or any other Credit Party) or (ii) any
fees, interest, costs or expenses paid or payable in connection with this
Agreement, the Fee Letter or any other Transaction Document, except as the
Administrative Agent and each Lender may have consented to in writing prior to
any proposed disclosure; provided, however, that it may disclose such
information (i) to its Advisors and Representatives, (ii) to the extent such
information has become available to the public other than as a result of a
disclosure by or through the Borrower, the Servicer or their Advisors and
Representatives, (iii) to the Administrative Agent or Lenders under (and as
defined in) the Credit Agreement; provided, that, such disclosure shall not
include either the terms of the Fee Letter or any fees, interest, costs or
expenses paid or payable in connection with the Fee Letter or (iv) to the extent
it should be (A) required by Applicable Law, or in connection with any legal or
regulatory proceeding or (B) requested by any Governmental Authority to disclose
such information; provided, that, in the case of clause (iv) above, the Borrower
and the Servicer will use reasonable efforts to maintain confidentiality and
will (unless otherwise prohibited by Applicable Law) notify the Administrative
Agent and the affected Credit Party of its intention to make any such disclosure
prior to making such disclosure. Each of the Borrower and the Servicer agrees to
be responsible for any breach of this Section by its Representatives and
Advisors and agrees that its Representatives and Advisors will be advised by it
of the confidential nature of such information and shall agree to comply with
this Section. Notwithstanding the foregoing, it is expressly agreed that each of
the Borrower, the Servicer and their respective Affiliates may publish a press
release or otherwise publicly announce the existence and principal amount of the
Commitments under this Agreement and the transactions contemplated hereby for
the purposes of compliance with applicable U.S. securities laws; provided that
such press release or public announcement shall not disclose either the terms of
the Fee Letter or any fees, costs or expenses paid or payable in connection with
the Fee Letter (though the Borrower, the Servicer and their respective
Affiliates may disclose the aggregate fees and expenses paid or payable in
connection with this Agreement and the transactions contemplated hereby in the
ordinary course to meet their ongoing financial reporting obligations).
Notwithstanding the foregoing, the Borrower consents to the publication by the
Administrative Agent or any other Credit Party of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement.

(b) Each of the Administrative Agent and each other Credit Party, severally and
with respect to itself only, agrees to hold in confidence, and not disclose to
any Person, any confidential and proprietary information concerning the
Borrower, the Servicer and their respective Affiliates and their businesses or
the terms of this Agreement (including any fees payable in connection with this
Agreement or the other Transaction Documents), except as the Borrower or the
Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose such information (i) to its Advisors and
Representatives,

 

92



--------------------------------------------------------------------------------

(ii) to its assignees and Participants and potential assignees and Participants
and their respective counsel if they agree in writing to hold it confidential,
(iii) to the extent such information has become available to the public other
than as a result of a disclosure by or through it or its Representatives or
Advisors, (iv) at the request of a bank examiner or other regulatory authority
or in connection with an examination of any of the Administrative Agent or any
Lender or their respective Affiliates or (v) to the extent it should be
(A) required by Applicable Law, or in connection with any legal or regulatory
proceeding or (B) requested by any Governmental Authority to disclose such
information; provided, that, in the case of clause (v) above, the Administrative
Agent and each Lender will use reasonable efforts to maintain confidentiality
and will (unless otherwise prohibited by Applicable Law) notify the Borrower and
the Servicer of its making any such disclosure as promptly as reasonably
practicable thereafter. Each of the Administrative Agent and each Lender,
severally and with respect to itself only, agrees to be responsible for any
breach of this Section by its Representatives and Advisors and agrees that its
Representatives and Advisors will be advised by it of the confidential nature of
such information and shall agree to comply with this Section.

(c) As used in this Section, (i) “Advisors” means, with respect to any Person,
such Person’s accountants, attorneys and other confidential advisors and
(ii) “Representatives” means, with respect to any Person, such Person’s
Affiliates, Subsidiaries, directors, managers, officers, employees, members,
investors, financing sources, insurers, professional advisors, representatives
and agents; provided that such Persons shall not be deemed to be Representatives
of a Person unless (and solely to the extent that) confidential information is
furnished to such Person.

SECTION 14.07. GOVERNING LAW. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

SECTION 14.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 14.09. Integration; Binding Effect; Survival of Termination. This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in

 

93



--------------------------------------------------------------------------------

accordance with its terms and shall remain in full force and effect until the
Final Payout Date; provided, however, that the provisions of Sections 5.01,
5.02, 5.03, 11.04, 11.06, 13.01, 13.02, 14.04, 14.05, 14.06, 14.09, 14.10, and
14.12 shall survive any termination of this Agreement.

SECTION 14.10. CONSENT TO JURISDICTION. (a) EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO (I) WITH RESPECT TO THE BORROWER AND THE SERVICER, THE EXCLUSIVE
JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE OTHER PARTIES HERETO, THE
NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, MAY BE HEARD AND
DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS SECTION 14.10 SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING
ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE SERVICER OR ANY OF THEIR
RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS. EACH OF THE BORROWER
AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(b) EACH OF THE BORROWER AND THE SERVICER CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SECTION 14.02. NOTHING IN THIS SECTION
14.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT
PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

SECTION 14.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

SECTION 14.12. Ratable Payments. If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without

 

94



--------------------------------------------------------------------------------

recourse or warranty a portion of such Borrower Obligations held by the other
Credit Parties so that after such purchase each Credit Party will hold its
ratable proportion of such Borrower Obligations; provided that if all or any
portion of such excess amount is thereafter recovered from such Credit Party,
such purchase shall be rescinded and the purchase price restored to the extent
of such recovery, but without interest.

SECTION 14.13. Limitation of Liability.

(a) No claim may be made by the Borrower or any Affiliate thereof or any other
Person against any Credit Party or their respective Affiliates, members,
directors, officers, employees, incorporators, attorneys or agents for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any other Transaction
Document, or any act, omission or event occurring in connection herewith or
therewith; and each of the Borrower and the Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor. None of the
Credit Parties and their respective Affiliates shall have any liability to the
Borrower or any Affiliate thereof or any other Person asserting claims on behalf
of or in right of the Borrower or any Affiliate thereof in connection with or as
a result of this Agreement or any other Transaction Document or the transactions
contemplated hereby or thereby, except to the extent that any losses, claims,
damages, liabilities or expenses incurred by the Borrower or any Affiliate
thereof result from the breach of contract, gross negligence or willful
misconduct of such Credit Party in performing its duties and obligations
hereunder and under the other Transaction Documents to which it is a party.

(b) The obligations of the Administrative Agent and each of the other Credit
Parties under this Agreement and each of the Transaction Documents are solely
the corporate obligations of such Person. No recourse shall be had for any
obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.

SECTION 14.14. Intent of the Parties. The Borrower has structured this Agreement
with the intention that the Loans and the obligations of the Borrower hereunder
will be treated under United States federal, and applicable state, local and
foreign tax law as debt (the “Intended Tax Treatment”). The Borrower, the
Servicer, the Administrative Agent and the other Credit Parties agree to file no
tax return, or take any action, inconsistent with the Intended Tax Treatment
unless required by law. Each assignee and each Participant acquiring an interest
in a Credit Extension, by its acceptance of such assignment or participation,
agrees to comply with the immediately preceding sentence.

SECTION 14.15. USA Patriot Act. Each of the Administrative Agent and each of the
other Credit Parties hereby notifies the Borrower and the Servicer that pursuant
to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent and the
other Credit Parties may be required to obtain, verify and record information
that identifies the Borrower, the Originators, the Servicer and the Performance
Guarantor, which information includes the name, address, tax identification
number and other information regarding the Borrower, the Originators, the

 

95



--------------------------------------------------------------------------------

Servicer and the Performance Guarantor that will allow the Administrative Agent
and the other Credit Parties to identify the Borrower, the Originators, the
Servicer and the Performance Guarantor in accordance with the PATRIOT Act. This
notice is given in accordance with the requirements of the PATRIOT Act. Each of
the Borrower and the Servicer agrees to provide the Administrative Agent and
each other Credit Parties, from time to time, with all documentation and other
information required by bank regulatory authorities under “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the PATRIOT Act.

SECTION 14.16. Right of Setoff. Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Credit Party (including by any
branches or agencies of such Credit Party) to, or for the account of, the
Borrower or the Servicer against amounts owing by the Borrower or the Servicer
hereunder (even if contingent or unmatured); provided that such Credit Party
shall notify the Borrower or the Servicer, as applicable, promptly following
such setoff.

SECTION 14.17. Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 14.18. Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

SECTION 14.19. Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause.

[Signature Pages Follow]

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

QUINTILES FUNDING LLC By:  

/s/ Kevin K. Gordon

Name:   Kevin K. Gordon Title:   President

 

QUINTILES, INC.,

as the Servicer

By:  

/s/ James H. Erlinger III

Name:   James H. Erlinger III Title:   Vice President

 

   S-1    Receivables Financing Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

/s/ Mark Falcione

Name:   Mark Falcione Title:   Executive Vice President

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Mark Falcione

Name:   Mark Falcione Title:   Executive Vice President

 

   S-2    Receivables Financing Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of Revolving Loan Request

[Letterhead of Borrower]

[Date]

[Administrative Agent]

Re:     [Revolving Loan Request]

Ladies and Gentlemen:

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of December 5, 2014 among Quintiles Funding LLC (the “Borrower”), Quintiles,
Inc., as Servicer (the “Servicer”), the Lenders party thereto, and PNC Bank,
National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) (as amended, supplemented or otherwise modified from
time to time, the “Agreement”). Capitalized terms used in this Revolving Loan
Request and not otherwise defined herein shall have the meanings assigned
thereto in the Agreement.

This letter constitutes a Revolving Loan Request pursuant to Section 2.03(a) of
the Agreement. The Borrower hereby request a Revolving Loan in the amount of
[$            ] to be made on [                    , 20    ] (of which
$[            ] will be funded by PNC and $[            ] will be funded by
[            ]). The proceeds of such Revolving Loan should be deposited to
[Account number], at [Name, Address and ABA Number of Bank]. After giving effect
to such Revolving Loan, the Aggregate Capital will be [$            ] and the
Aggregate Revolving Capital will be [$            ].

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Revolving Loan, as follows:

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such Revolving Loan as though made on
and as of such date unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date;

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Revolving Loan;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Revolving Loan;

 

Exhibit A-1



--------------------------------------------------------------------------------

(iv) the Aggregate Revolving Capital will not exceed the Revolving Sublimit;

(v) the Aggregate Capital will not exceed the Facility Limit; and

(vi) the Termination Date has not occurred.

 

Exhibit A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

Very truly yours, QUINTILES FUNDING LLC By:  

 

Name:   Title:  

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

Form of Assignment and Acceptance Agreement

Dated as of                     , 20    

Section 1.

 

Commitment assigned:    $[            ] Assignor’s remaining Commitment:   
$[            ] Capital allocable to Commitment assigned:    $[            ]
Assignor’s remaining Capital:    $[            ] Interest (if any) allocable to
Capital assigned:    $[            ] Interest (if any) allocable to Assignor’s
remaining Capital:    $[            ]

Section 2.

Effective Date of this Assignment and Acceptance Agreement:
[                    ]

Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 14.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Lender under that certain Receivables Financing
Agreement, dated as of December 5, 2014 among Quintiles Funding LLC, Quintiles,
Inc., as Servicer, the Lenders party thereto and PNC Bank, National Association,
as Administrative Agent (as amended, supplemented or otherwise modified from
time to time, the “Agreement”).

(Signature Pages Follow)

 

Exhibit B-1



--------------------------------------------------------------------------------

ASSIGNOR:     [                    ]     By:  

 

    Name:       Title   ASSIGNEE:     [                    ]     By:  

 

    Name:       Title:       [Address]

Accepted as of date first above

written:

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:   Title:  

 

QUINTILES FUNDING LLC,

as Borrower

By:  

 

Name:   Title:  

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

Form of Assumption Agreement

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [                    ,
    ], is between QUINTILES FUNDING LLC (the “Borrower”) and
[                    ], as lender (the “Lender”).

BACKGROUND

The Borrower and various others are parties to a certain Receivables Financing
Agreement, dated as of December 5, 2014 (as amended through the date hereof and
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Receivables Financing Agreement”). Capitalized
terms used and not otherwise defined herein have the respective meaning assigned
to such terms in the Receivables Financing Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. This letter constitutes an Assumption Agreement pursuant to
Section 14.03(h) of the Receivables Financing Agreement. The Borrower desires
the Lender to [become a party to] [increase its existing Commitment under] the
Receivables Financing Agreement, and upon the terms and subject to the
conditions set forth in the Receivables Financing Agreement, the
[[                    ] Lenders] agree[s] to [become Lenders thereunder]
[increase its Commitment to the amount set forth as its “Commitment” under the
signature of such [                    ] Lender hereto].

The Borrower hereby represents and warrants to the [                    ]
Lenders and the [                    ] Administrative Agent as of the date
hereof, as follows:

(i) the representations and warranties of the Borrower contained in Section 7.01
of the Receivables Financing Agreement are true and correct on and as of such
date as though made on and as of such date;

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, or would result from the assumption contemplated hereby; and

(iii) the Termination Date shall not have occurred.

SECTION 2. Upon execution and delivery of this Agreement by the Borrower and
[                    ] (including the written consent of the Administrative
Agent and the Majority Lender) and receipt by the Administrative Agent of
counterparts of this Agreement (whether by facsimile or otherwise) executed by
each of the parties hereto, [the [                    ] Lender shall become a
party to, and have the rights and obligations of a Lender under, the Receivables
Financing Agreement and a “Commitment” as shall be as set forth under the
signature of each such Lender hereto].

SECTION 3. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING

 

Exhibit C-1



--------------------------------------------------------------------------------

SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF. This
Agreement may not be amended or supplemented except pursuant to a writing signed
be each of the parties hereto and may not be waived except pursuant to a writing
signed by the party to be charged. This Agreement may be executed in
counterparts, and by the different parties on different counterparts, each of
which shall constitute an original, but all together shall constitute one and
the same agreement.

(Signature Pages Follow)

 

Exhibit C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

[                    ], as a Lender By:  

 

Name Printed:  

 

Title:  

 

[Address]  

 

Exhibit C-3



--------------------------------------------------------------------------------

EXHIBIT D

[RESERVED]

 

Exhibit D-1



--------------------------------------------------------------------------------

EXHIBIT E

Credit and Collection Policy

(Attached)

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT F

Form of Information Package

(Attached)

 

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

Form of Compliance Certificate

To: PNC Bank, National Association, as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Receivables
Financing Agreement, dated as of December 5, 2014 among Quintiles Funding LLC
(the “Borrower”), Quintiles, Inc., as Servicer (the “Servicer”), the Lenders
party thereto and PNC Bank, National Association, as Administrative Agent (in
such capacity, the “Administrative Agent”) (as amended, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to them
in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                     of the Servicer.

2. I have reviewed the terms of the Agreement and each of the other Transaction
Documents and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and condition of the Borrower during the
accounting period covered by the attached financial statements.

3. The examinations described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or an Unmatured Event of Default, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate[, except
as set forth in paragraph 5 below].

4. Schedule I attached hereto sets forth financial statements of the Parent and
its Subsidiaries for the period referenced on such Schedule I.

[5. Described below are the exceptions, if any, to paragraph 3 above by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:]

 

Exhibit G-1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered this             day of
                    , 20    .

 

QUINTILES, INC. By:  

 

Name:  

 

Title:  

 

 

Exhibit G-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

A. Schedule of Compliance as of                     , 20     with Section(s)
                    of the Agreement. Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.

This schedule relates to the month ended:                     .

B. The following financial statements of the Parent and its Subsidiaries for the
period ending on                     , 20    , are attached hereto:

 

Exhibit G-3



--------------------------------------------------------------------------------

EXHIBIT H

Closing Memorandum

(Attached)

 

Exhibit H



--------------------------------------------------------------------------------

EXHIBIT H

CLOSING MEMORANDUM

RECEIVABLES FINANCING AGREEMENT

among

QUINTILES FUNDING LLC,

as Borrower

QUINTILES, INC.,

as Servicer

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

THE OTHER LENDERS FROM TIME TO TIME PARTY THERETO

and

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

For December 5, 2014 Closing



--------------------------------------------------------------------------------

Parties and Abbreviations:

 

Administrator

   PNC Borrower    Quintiles Funding LLC, a North Carolina limited liability
company Lender    PNC Lock-box Bank    Wells MB    Mayer Brown LLP, special
counsel to Administrator Originators    Quintiles, Inc., a North Carolina
corporation, Quintiles Laboratories, LLC, a North Carolina limited liability
company, Quintiles Commercial US, Inc., a Delaware Corporation.
Performance Guarantor    Quintiles Transnational Corp., a North Carolina
Corporation PNC    PNC Bank, National Association Quintiles Parties    Each of
the Servicer, the Originators, the Borrower and the Performance Guarantors
Servicer    Quintiles, Inc. Smith Anderson    Smith, Anderson, Blount, Dorsett,
Mitchell & Jernigan, LLP, special counsel to the Quintiles Parties Structuring
Agent    PNC Capital Markets LLC

 

2



--------------------------------------------------------------------------------

Document

A.    BASIC DOCUMENTS 1.    Receivables Financing Agreement    Exhibit A    Form
of Revolving Loan Request (incorporated)    Exhibit B    Form of Assignment and
Acceptance Agreement (incorporated)    Exhibit C    Form of Assumption Agreement
(incorporated)    Exhibit D    [Reserved]    Exhibit E    Credit and Collection
Policy    Exhibit F    Form of Information Package    Exhibit G    Form of
Compliance Certificate (incorporated)    Exhibit H    Closing Memorandum   
Exhibit I    Form of Bi-Weekly Report    Exhibit J    Form of Term Loan
Repayment Notice (incorporated)    Schedule I    Commitments (incorporated)   
Schedule II    Lock-Boxes, Lock-Box Accounts and Lock-Box Banks (incorporated)
   Schedule III    Notice Addresses (incorporated)    Schedule IV    Term Loan
Account    Schedule V    Chattel Paper Location    Schedule VI    Eligible
Foreign Currency 2.    Purchase and Sale Agreement (“PSA”)    Schedule I    List
and Location of Each Originator (incorporated)    Schedule II    Location of
Books and Records of Originators (incorporated)    Schedule III    Trade Names
(incorporated)    Schedule IV    Notice Addresses (incorporated)    Schedule V
   Chattel Paper Locations    Exhibit A    Form of Purchase Report
(incorporated)    Exhibit B    Form of Subordinated Note (incorporated)   
Exhibit C    Form of Joinder Agreement (incorporated) 3.    Fee Letter

 

3



--------------------------------------------------------------------------------

4.    Deposit Account Control Agreement (note: collection accounts will be
assigned to the Borrower on the books and records of the Lock-box Bank) – Wells

5.

   Subordinated Note(s) issued by the Borrower under the PSA to each Originator

6.

   Performance Guaranty covering obligations of the Originators and the Servicer

B.

   UNIFORM COMMERCIAL CODE FILING DOCUMENTATION

7.

   UCC, tax, Bankruptcy and judgment lien searches against the Borrower in the
State of Delaware

8.

   UCC, tax, ERISA, Bankruptcy and judgment lien searches against each
Originator in the State in which such Originator is organized or incorporated
(as well as tax, ERISA Bankruptcy and judgment searches at each Originator’s
chief executive office)

9.

   UCC-1 Financing Statements naming each Originator as debtor/seller, Borrower
as buyer/assignor, and the Administrator as secured party/assignee, for filing
in the relevant jurisdiction of each Originator

10.

   UCC-1 Financing Statement naming Borrower as debtor/seller and the
Administrator as secured party/assignee, for filing with the Secretary of State
of the State of Delaware (all assets filing)

11.

   UCC-3 releases or assignments, if necessary, releasing and/or terminating all
security interests or liens of any person in the Receivables or Related Security
previously granted by any Originator

 

•    UCC-3 Amendments releasing Receivables and Related Security from all-asset
liens in favor of JP Morgan for: Quintiles Commercial US, Inc. #2191875, DE;
Quintiles Laboratories, LLC #20110049902K, NC; Quintiles, Inc. #20110049895M,
NC.

C.

   LEGAL OPINIONS

12.

   Opinion of New York counsel to the Quintiles Parties re: enforceability,
no-conflicts with New York law and creation of security interest

 

4



--------------------------------------------------------------------------------

13.

   Opinion of counsel to the Quintiles Parties1 re: general corporate matters,
enforceability, no-conflicts with organizational documents, material agreements
and New York and Federal law and, with respect to Borrower, ’40 Act matters, UCC
security interest, perfection and priority matters 14.    Opinion of counsel to
the Quintiles Parties re: true sale and substantive


consolidation matters

15.    Back-Up Officers’ Certificates as applicable to support the foregoing
opinions D.    DOCUMENTATION AS TO AUTHORITY, INCUMBENCY AND OTHER MATTERS WITH
RESPECT TO SERVICER, BORROWER, PERFORMANCE GUARANTOR AND EACH ORIGINATOR 16.   
Officer’s Certificate of Servicer


a. Authorizing Resolutions

b. Articles of Incorporation

c. By-laws

d. Incumbency and signatures

17.    Officer’s Certificate of Performance Guarantor


a. Authorizing Resolutions

b. Articles of Incorporation

c. By-laws

d. Incumbency and signatures

18.    Officer’s Certificate of each Originator


a. Authorizing Resolutions

b. Certificate of Formation / Incorporation

c. Limited Liability Company Agreement / By-laws

d. Incumbency and signatures

 

5



--------------------------------------------------------------------------------

19.   

Officer’s Certificate of Borrower

a. Authorizing Resolutions

b. Certificate of Formation

c. Limited Liability Company Agreement

d. Incumbency and signatures

20.    Good Standing Certificate of Servicer from the State of North Carolina
21.    Good Standing Certificate of Performance Guarantor from the State of
North Carolina 22.    Good Standing Certificate of each Originator from its
jurisdiction of organization 23.    Good Standing Certificate of Borrower from
the State of Delaware E.    MISCELLANEOUS 24.    Pro Forma Information Package

 

6



--------------------------------------------------------------------------------

EXHIBIT I

Form of Bi-Weekly Report

(Attached)

 

Exhibit I



--------------------------------------------------------------------------------

EXHIBIT J

Form of Term Loan Repayment Notice

[Letterhead of Borrower]

[Date]

[Administrative Agent]

[Lenders]

 

  Re: [Term Loan Repayment Notice]

Ladies and Gentlemen:

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of December 5, 2014 among Quintiles Funding LLC (the “Borrower”), Quintiles,
Inc., as Servicer (the “Servicer”), the Lenders party thereto, and PNC Bank,
National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) (as amended, supplemented or otherwise modified from
time to time, the “Agreement”). Capitalized terms used in this Term Loan
Repayment Notice and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement.

This letter constitutes a Term Loan Repayment Notice pursuant to Section 2.03(f)
of the Agreement. The Borrower hereby notifies the Administrative Agent and each
Lender that the Borrower will be making a voluntary prepayment of Term Capital
in the amount of [$            ] on [            , 20    ]1. After giving effect
to such prepayment [and reduction in the Facility Limit] [and the increase the
Revolving Sublimit], the Aggregate Capital will be [$            ], the Term
Capital will be [$            ], the Revolving Capital will be [$            ],
the Facility Limit will be [$            ] and the Revolving Sublimit will be
[$            ].

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such prepayment [and increase in the Revolving Sublimit [and
decrease in the Facility Limit]], as follows:

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such prepayment as though made on and
as of such date unless such representations and warranties by their terms refer
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

 

 

1  Such date shall be no earlier than ten (10) Business Days following delivery
of this Term Loan Repayment Notice

 

Exhibit J



--------------------------------------------------------------------------------

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such prepayment;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such prepayment;

(iv) the Aggregate Revolving Capital will not exceed the Revolving Sublimit;

(v) the Aggregate Capital will not exceed the Facility Limit;

(vi) the Term Capital is not less than 80.0% of the Facility Limit; and

(vii) the Termination Date has not occurred.

 

Exhibit J



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

Very truly yours, QUINTILES FUNDING LLC   By:     Name:     Title:  

 

Exhibit J



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Party

  

Capacity

  

Commitment

 

PNC

   Lender    $ 300,000,000   

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

Lock-Boxes, Lock-Box Accounts and Lock-Box Banks

Lockbox: P.O. Box 601070, Charlotte, NC 28260-1070

Lockbox Account Name: Quintiles Funding LLC

Lockbox Account No.: XXXXXXXXXX739

Lockbox Bank: Wells Fargo Bank, NA

 

Schedule II-1



--------------------------------------------------------------------------------

SCHEDULE III

Notice Addresses

(A) in the case of the Borrower, at the following address:

Quintiles Funding LLC

4820 Emperor Boulevard

Durham, North Carolina 27703

Attn: James H. Erlinger III

Fax: (919) 998-2512

Tele: 919-998-2000

Email: james.erlinger@quintiles.com

(B) in the case of the Servicer, at the following address:

Quintiles, Inc.

4820 Emperor Boulevard

Durham, North Carolina 27703

Attn: James H. Erlinger III

Fax: (919) 998-2512

Tele: 919-998-2000

Email: james.erlinger@quintiles.com

(C) in the case of the Administrative Agent, at the following address:

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222

Telephone: (412) 768-3090

Facsimile: (412) 762-9184

Attention: Robyn Reeher

(D) in the case of any other Person, at the address for such Person specified in
the other Transaction Documents; in each case, or at such other address as shall
be designated by such Person in a written notice to the other parties to this
Agreement.

 

Schedule III-1



--------------------------------------------------------------------------------

SCHEDULE IV

Term Loan Account

Account Name: Quintiles Funding LLC

Account No.: XXXXXXXXXX739

Bank:    Wells Fargo Bank, NA

               P.O. Box 601070

               Charlotte, NC 28260-107

 

Schedule IV-1



--------------------------------------------------------------------------------

SCHEDULE V

Chattel Paper Location

None.

 

Schedule V-1



--------------------------------------------------------------------------------

SCHEDULE VI

Eligible Foreign Currency

South African Rand

Hong Kong Dollars

Singapore Dollars

 

Schedule VI-1